Case NO Document 32-1 Filed "6 Page 1 of 154

 

 

 

 

 

 

 

 

 

Judy A. Mikovits, PhD FILED RECENED
137 Maple Ave, #2 —___ ENTERED UNSER ee
Carlsbad, CA 92007 412099
Telephone: 805-797-6967
jamikovits@gmail.com APR 19 2018
CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY: DEPUTY
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA, ) Case No.: 3:15-cv-00409-RCJ
ex rel. Mikovits, individually, )
) NOTICE TO THE COURT
Plaintiffs, )

vs. ) SUBMISSION OF CRIMINAL
WHITMORE PETERSON ) AFFIDAVIT AND CRIMINAL
INSTITUTE, et al., ) COMPLAINT BY PLAINTIFF Judy A.

Defendants ) Mikovits
) 28 U.S.C. 1361

)
) Honorable Robert C. Jones

 

COMES NOW:
Plaintiff, Judy Mikovits, in the above encaptioned matter, to notice this
honorable court of Plaintiffs criminal affidavit to be lodge on the record of

this case.

Dated this April 1), 2019

*Please see attached
certificate for Notary

 
Case ew Document 32-1 Filed 04/15/19 Page 2 of 154

 

 

 

A notary public or other officer completing this
certificate verifies only the identity of the individual
who signed the document to which this certificate
is attached, and not the truthfulness, accuracy, or
validity of that document.

 

 

 

State of California
County of _ Ventura

Subscribed and sworn to (or affirmed) before me on this 11th
day of April , 20.19 , by Judy A. Mikovits

proved to me on the basis of satisfactory evidence to be the
person(s) who appeared before me.

  
 
 

  

<i JUSTIN PAUL DREYFUSS
YB Notary Public - California
1) Ventura County

    

 

 

 

 
Case NO Document 32-1 Filed os Page 3 of 154

commission or possible commission of a Federal offense or a violation of
conditions of probation, parole, or release pending judicial proceedings;

shall be punished as provided in paragraph (3).

(2) Whoever uses physical force or the threat of physical force against
any person, or attempts to do so, with intent to—

(A)influence, delay, or prevent the testimony of any person in an official
proceeding;

(B) cause or induce any person to—

(i) withhold testimony, or withhold a record, document, or other object,
from an official proceeding;

(ii) alter, destroy, mutilate, or conceal an object with intent to impair the
integrity or availability of the object for use in an official proceeding;

(iii) evade legal process summoning that person to appear as a witness, or
to produce a record, document, or other object, in an official proceeding; or

(iv) be absent from an official proceeding to which that person has been
summoned by legal process; or

(C) hinder, delay, or prevent the communication to a law enforcement
officer or judge of the United States of information relating to the
commission or possible commission of a Federal offense or a violation of
conditions of probation, supervised release, parole, or release pending
judicial proceedings;

shall be punished as provided in paragraph (3).

(3) The punishment for an offense under this subsection is—

(A) in the case of a killing, the punishment provided in sections 1111 and
1112;

(B) in the case of— (i)an attempt to murder; or

(ii) the use or attempted use of physical force against any person;

imprisonment for not more than 30 years; and

(C) in the case of the threat of use of physical force against any person,
imprisonment for not more than 20 years.

(b) Whoever knowingly uses intimidation, threatens, or corruptly
persuades another person, or attempts to do so, or engages in misleading
conduct toward another person, with intent to—

(1) influence, delay, or prevent the testimony of any person in an official
proceeding;

(2) cause or induce any person to—

(A) withhold testimony, or withhold a record, document, or other object,
from an official proceeding;

(B) alter, destroy, mutilate, or conceal an object with intent to impair the
object’s integrity or availability for use in an official proceeding;

re 168
Case Sg Document 32-1 Filed 0 Page 4 of 154

(C) evade legal process summoning that person to appear as a witness, or
to produce a record, document, or other object, in an official proceeding; or

(D) be absent from an official proceeding to which such person has been
summoned by legal process; or

(3) hinder, delay, or prevent the communication to a law enforcement
officer or judge of the United States of information relating to the
commission or possible commission of a Federal offense or a violation of
conditions of probation [1] supervised release,,[1] parole, or release pending
judicial proceedings;

shall be fined under this title or imprisoned not more than 20 years, or
both.

(c) Whoever corruptly—

(1) alters, destroys, mutilates, or conceals a record, document, or other
object, or attempts to do so, with the intent to impair the object’s integrity or
availability for use in an official proceeding; or

(2) otherwise obstructs, influences, or impedes any official proceeding, or
attempts to do so,

shall be fined under this title or imprisoned not more than 20 years, or
both.

(d) Whoever intentionally harasses another person and thereby hinders,
delays, prevents, or dissuades any person from—

(1) attending or testifying in an official proceeding;

(2) reporting to a law enforcement officer or judge of the United States
the commission or possible commission of a Federal offense or a violation
of conditions of probation 1 supervised release,,1 parole, or release pending
judicial proceedings;

(3) arresting or seeking the arrest of another person in connection with a
Federal offense; or

(4) causing a criminal prosecution, or a parole or probation revocation
proceeding, to be sought or instituted, or assisting in such prosecution or
proceeding;

or attempts to do so, shall be fined under this title or imprisoned not more
than 3 years, or both.

(e) In a prosecution for an offense under this section, it is an affirmative
defense, as to which the defendant has the burden of proof by a
preponderance of the evidence, that the conduct consisted solely of lawful
conduct and that the defendant’s sole intention was to encourage, induce, or
cause the other person to testify truthfully.

(f) For the purposes of this section—

5 of @ 268
Case SO Document 32-1 Filed 6 Page 5 of 154

(1) an official proceeding need not be pending or about to be instituted at
the time of the offense; and

(2) the testimony, or the record, document, or other object need not be
admissible in evidence or free of a claim of privilege.

(g) In a prosecution for an offense under this section, no state of mind
need be proved with respect to the circumstance—

(1) that the official proceeding before a judge, court, magistrate judge,
grand jury, or government agency is before a judge or court of the United
States, a United States magistrate judge, a bankruptcy judge, a Federal grand
jury, or a Federal Government agency; or

(2) that the judge is a judge of the United States or that the law
enforcement officer is an officer or employee of the Federal Government or
a person authorized to act for or on behalf of the Federal Government or
serving the Federal Government as an adviser or consultant.

(h) There is extraterritorial Federal jurisdiction over an offense under this
section.

(i) A prosecution under this section or section 1503 may be brought in
the district in which the official proceeding (whether or not pending or about
to be instituted) was intended to be affected or in the district in which the
conduct constituting the alleged offense occurred.

(j) If the offense under this section occurs in connection with a trial of a
criminal case, the maximum term of imprisonment which may be imposed
for the offense shall be the higher of that otherwise provided by law or the
maximum term that could have been imposed for any offense charged in
such case.

(k) Whoever conspires to commit any offense under this section shall be
subject _to the same penalties as those prescribed for the offense the
commission of which was the object of the conspiracy.

5. Facts of Original Jurisdiction of this Court

As you should know. . . [BOLDED and underlines are added as emphasis
for purposeful clarity of a point by point focus.]

Mandatory Judicial Notice of Adjudicative Facts are as follows. ...
Under Public Law 93-595: “A Court shall take Judicial Notice if
requested by a party and supplied with the necessary information.” This
notice is being “requested” as follows ... Judicial Notice is discretionary.
With judicial cognizance, the judge is bound to act:

See Black's Law, 6th Ed, pg 847

smd
Case SO Document 32-1 Filed 6 Page 6 of 154

Part A: Jurisdiction of this Court, on its face, is invoked as follows:

18 U.S.C. § 1964(a) and (c); 28 U.S.C. §§ 1343; which provides for a
federal court forum in which citizens may seek regress from the deprivation
of rights, privileges, and immunities under color of state law; 18 U.S.C. §§
1961-1964. The Racketeer Influenced Corrupt Organizations Act (herein
after “RICO”).

42 U.S.C. § 1988; Proceedings in vindication of civil rights
a) Applicability of statutory and common law

The jurisdiction in civil and criminal matters conferred on the district
courts by the provisions of titles 13, 24, and 70 of the Revised Statutes for
the protection of all persons in the United States in their civil rights, and for
their vindication, shall be exercised and enforced in conformity with the
laws of the United States, so far as such laws are suitable to carry the same
into effect. . . so far as the same is not inconsistent with the Constitution and
laws of the United States, shall be extended to and govern the said courts in
the trial and disposition of the cause, and, if it is of a criminal nature, in the
infliction of punishment on the party found guilty. . .”

(b) Attorney's fees

In any action or proceeding to enforce a provision of sections 1981,
1981a, 1982, 1983, 1985, and 1986 of this title, title IX of Public Law 92-
318 [20 U.S.C. 1681 et seq.],. . . the court, in its discretion, may allow the
prevailing party, other than the United States, a reasonable attorney's
fee as part of the costs, except that in any action brought against a judicial
officer for an act or omission taken in such officer's judicial capacity such
officer shall not be held liable for any costs, including attorney's fees, unless
such action was clearly in excess of such officer's jurisdiction.

(c) Expert fees

In awarding an attorney's fee under subsection (b) of this section in any
action or proceeding to enforce a provision of section 1981 or 1981a of this
title, the court, in its discretion, may include expert fees as part of the
attorney's fee.

6. “..."Pleadings in this case are being filed by Affiant / Plaintiff in
Propria Persona, wherein pleadings are to be considered without regard to
technicalities. Propria, pleadings are not to be held to the same high
standards of perfection as practicing lawyers. . .” See Haines v. Kerner 92
Sct 594, also See Power 914 F2d 1459 (11™ Cir1990), also See Hulsey v.

rm 6S
Case StS ON OO Document 32-1 Filed a Page 7 of 154

Ownes 63 F3d 354 (Sth Cir 1995). also See In Re: HALL v. BELLMON 935
F.2d 1106 (10th Cir. 1991)."

In Puckett v. Cox, “... “it was held that a pro-se pleading requires less
stringent reading than one drafted by a lawyer.” (456 F2d 233 (1972
Sixth Circuit USCA). Justice Black in Conley v. Gibson, 355 U.S. 41 at 48
(1957)

7. Also... Under the pains and penalties of perjury, by a sound mind and
body, I claim the following as true and accurate to the best of my knowledge
as an eye witness of the circumstances of these “referenced” Federal
Criminal Charges as follows...

FACTS of these claims which Federal Statutes Sentencing Guides provide a
remedy is a follows...

8. INTRODUCTION AND SUMMARY OF PROBABLE CAUSE

The primary objective of the defendants is a widespread criminal
enterprise engaged in a pattern of racketeering activity across State lines,
and a conspiracy to engage in racketeering activity involving numerous
RICO predicate acts during the past ten (9) calendar years which started in
September, 2010.

The predicate acts alleged herein cluster around criminal scientific fraud,
Welfare Fraud, trafficking in counterfeit securities, tampering with and
retaliation against a qualified Federal Witness, interstate transportation of
stolen property, obstruction of justice, extortion of rights under color of law,
conspiracy to obstruct Justice by State and local law enforcement and the
State and Federal court officials.

The defendants qualify as a “R.I.C.O.” enterprise. Another objective of
this racketeering enterprise has been to inflict severe and sustained
economic hardship upon Affiant, with the intent of impairing, obstructing,
preventing and discouraging Affiant from writing, publishing, investigating
and exposing the criminal fraud behind the defendants’ efforts to legitimize
their junk science to protect their monetary scheme and financial interest in
the contaminated blood sources nationwide.

Affiant is a well-known and highly regarded immunologist and
virologist, developing cancer therapies targeting viral causes of immune
deficiency. Affiant had more than 20 years of experience at NIH (National
Institute of Health) and was the CSO (Chief Science Officer) of a biotech
company in Santa Barbara, California.

we b¥
Case eee we Document 32-1 Filed sé Page 8 of 154

Affiant began working for WPI (Whitmore Peterson Institute) in 2006.
WPI is a research institute founded by Harvey and Annette Whittemore to
study neuroimmune diseases, in particular Chronic Fatigue Immune
Dysfunction Syndrome (CFIDS).

Harvey Whittemore and Annette Whittemore are well-known wealthy

socialites in the state of Nevada. Harvey Whittemore is widely
considered one of the most influential citizens of Nevada. Harvey
Whittemore’s is also a prolific fundraiser for Nevada politicians. In addition
to this, Harvey Whittemore is a lawyer who was a lobbyist for the gaming
industry in Nevada, as well as the petrochemical industry. The Whittemore
Peterson Institute is an organization founded by the Whittemores to study a
condition known as Chronic Fatigue Immune Dysfunction Syndrome
(CFIDS). The Whittemores have a daughter named Andrea who suffers from
(CFIDS). Andrea Whittemore is severely impacted by the condition.

Harvey Whittemore and Annette Whittemore sought a cure for their
daughter’s illness. Mr. and Mrs. Whittemore decided to endow the
University of Nevada with enough funds to open a research laboratory to
research treatments and cures for CFIDS.

Together, with another prominent doctor named Peterson, the
Whittemores founded the Whittemore Peterson Institute (WPI). WPI is a
non-profit 501(c)(3) organization at the University of Nevada. Annette
Whittemore was the president and CEO of WPI. Harvey Whittemore was
also heavily involved with the administration of the organization.

Harvey Whittemore made A ffiant his Institute’s first Research Director.
In addition to the above referenced duties as director, Affiant was
responsible for establishing a translational research program aimed at
identifying biomarkers and underlying causes of chronic fatigue syndrome
and other debilitating neuro-immune diseases with overlapping symptoms
such as fibromyalgia, chronic Lyme disease, atypical multiple sclerosis and
autism spectrum disorder.

As research director Affiant was responsible for planning, establishing
and directing the institute’s scientific research program including the
selection training and supervision of staff, writing, and managing grants and
collaborating with other scientific organizations.

As Affiant's work progressed in the laboratory, links were being
anticipated for the XMRV and other neuroimmune diseases such as
fibromyalgia, chronic Lyme disease, atypical multiple sclerosis and autism
spectrum disorder. Affiant’s work was heralded in the media across the
globe. The media had frenzy as Affiant began to link her newly discovered

nt OB
Case NO Document 32-1 Filed a) Page 9 of 154

Xenotrophic Murine Leukemia Virus-Related Virus also known as (XMRV)
to many of the world’s most perplexing and insidious diseases.

Eventually, in or around April 23, 2010, Affiant and Dr. Ruscetti earned a
patent from the United States Patent and Trademark Office under Patent
No. US 61/321,147 incorporated herein and attached hereto under Exhibit
(A); includes 49 pages.

9. Mr. & Mrs. Whittemore’s investment appeared to be working out. Their
daughter was improving on a daily basis, and patients came great distances
to participate in the seemingly successful studies. Under Affiant’s direction
WPI grew from a small foundation to an internationally recognized center
for the study of neuroimmune diseases. As a result of the intense attention
that her lab was getting, Affiant began to attract federal funds from the
National Institute of Health (NIH) in the United States Department of
Defense. A good portion of those dollars were being unlawfully
misappropriated by Harvey and Annette Whittemore, Lombardi, Hillerby,
Kinne, giving rise to embezzlement and defrauding the Federal Government
by Medicare Fraud.

10. Inor around the summer of 2011, Affiant discovered that one of the
researchers at WPI, Vincent Lombardi, had been using federally-funded
research materials for use in research for a “for-profit” entity owned by the
Whittemores, VIPDx. Affiant informed Lombardi and the Whittemores
about the perceived misappropriation of federal funds.

Affiant demanded that Lombardi cease the misappropriation of these
resources, and refused to provide further resources to him. Additionally,
Affiant gave noticed to Lombardi by email and sent certified copies to
Annette Whittemore, Harvey Whittemore and Carli West-Kinne, that certain
individuals in the WPI lab had been tampering with and removing reagents
and samples from the lab in violation of protocol and against Affiant’s
specific authorization. See Affiant’s email of Wed, July 27, 2011 attached
hereto and made apart hereof as Exhibit (B). Additionally, Affiant gave
notice of Lombardi’s misconduct to the Whittemores with the request to
have Lombardi fired. The Whittermores refused this request.

11. On or about September 29, 2011 Affiant caught Lombardi again
attempting to misappropriate resources and fabricate data on the XMRV
study. Again, Affiant warned the Whittemores of Lambardi’s misconduct.
Shortly thereafter, Affiant was called by Annette Whittmore on the
telephone and Annette instructed Affiant to change the study to protect the

orm 63
Case SEN OO Document 32-1 Filed “6 Page 10 of 154

misconduct and fraudulent data imposed by Lombardi in order to preserve
the project. Affiant refused. Affiant also co-authored a paper asserting that
the final research paper of the Whittemores’ for-profit entity, VIPDx, was
based on contaminated and fraudulent data. This was scientific fraud.

Shortly after reporting these problems, Affiant was terminated on
September 29, 2011. See also email correspondence in late June of 2014
between Dr. Frank Ruscetii, Kent Heckenlively and Affiant were Dr.
Ruscetii expressed his concerns over the mistreatment of Affiant by the
Whittmores as well as the fraudulent XMRV study. Attached and made apart
hereof as Exhibit (C).

12. Additionally, Exhibit (D) attached hereto and made apart hereof shows
news articles, publications from “Science” the Journal, and email
correspondence by Affiant expressing her grave concerns about the
fraudulent XMRV study proposed by the Whittemores where WPI and their
co-conspirators are attempting to cover up the fact that more than 20 percent
of the country’s blood supply is contaminated with tainted XMRV viruses
being transmitted to Americans largely through vaccines. Further, Dr.
Ruscetii and Affiant developed the methodology on testing for XMRV
viruses. See Exhibit (D). The Whittemores’ plans were to steal this
technique, discredit Affiant, and market this technique as their own for the
profits and gains under one of their other company’s name, RED Labs DBA
VIPDx. See also pages 2 & 3; and pages 5 through 14 of Exhibit (D).

13. There were additional years of extensive Medicare fraud by
Redlabs/VIPdx; additional misappropriation of federal funds using
fraudulent data to support unvalidated clinical lab testing done by RED Labs
and patent fraud, all done to cover up the extensive crime network of the
Whittemore’s, WPI, RED Labs/VIPdx, other privately owned companies,
and the UNR foundation defrauding the taxpayers of tens of million each
year, which dates back to at least 2004 before Affiant met the Whittemores.

Harvey and Annette Whittemore, as well as Vincent Lombardi have all
been listed as owners of Redlabs/VIPDx entities since 2004. They have
several entities named or associated with or as Redlabs USA listed in the
State of Nevada business listings.

14, The retaliation against Affiant did not end with her wrongful
termination of September 29, 2011, instead it escalated to false arrest and
imprisonment in November of 2011 and the bankruptcy fraud of March 2014
detailed below. See also, an email from Affiant’s attorney, Robert J. Liskey

11 of @ AGE
Case SO Document 32-1 Filed é Page 11 of 154

to Assistant United States Attorney Troy K. Flake dated July 15, 2016,
attached hereto and made a part hereof as Exhibit (E).

15. Within weeks of Affiant’s termination, on November 18, Affiant was
arrested on trumped up criminal charges by the Whittemores for allegedly
failing to hand over Affiant’s own documents to which WPI claimed title.

There was no lawful warrant of arrest; there was no lawful probable cause
affidavit; there was no lawful, certified charging document by a prosecutor
to warrant the unlawful criminal prosecution against Affiant. At no time was
Plaintiff shown an Arrest Warrant or a Search Warrant. Nor was Affiant’s
husband ever shown such documents at the time of the unlawful search and
unlawful arrest of Affiant. Affiant was never told what her charges were
other than a “Fugitive from Justice”. Additionally, Affiant was denied
reasonable access to counsel and denied access to a judicial tribunal, until
the hearing on Affiant’s release five days after the warrantless arrest, and
was still unaware of what she was charged with. Affiant was unlawfully held
in jail without bail until November 22, 2014, all under the directives of
Adam Garcia, Richard Gammick and John W. Helzer.

16. Eventually, Affiant was able to obtain copies of the fraudulent
affidavits and fraudulent charging documents. Those documents are
attached hereto and made a part hereof as Exhibit (F).

Affiant charges Todd Hourigan, Jamie McGuire, Richard Gammick, John
W. Helzer, and the judicial officer who signed the fraudulent non-lawful
affidavit with false swearing or perjury of oath. None of these defendants
were first-hand witnesses, nor where they alleged victims to any of the acts
alleged within these documents.

Affidavits are required to be drawn up by the victim with first-hand
personal knowledge of the specified crime if the victim is not diseased.
Neither Hourigan, McGuire, Gammick or Helzer were the purported victim
in this matter. The fact that defendants submit statements under penalty of
perjury with or with out signatures does not diminish this specific
requirement or defendants’ liability.

17. The fact that Todd Hourigan chose not to sign his affidavit further
evidences his intent to corrupt the process for a warrantless arrest and
unlawful search of Affiant’s homes.

A careful perusal of this phony rubber-stamped affidavit shows that no
California judge signed it. A judge’s signature is but one of the several
requirements to authenticate a lawful search warrant under the 4"

12 iwi bs
Case SN 00 Document 32-1 Filed @ Page 12 of 154

Amendment to the U.S. Constitution. The rubber stamped fraudulent
affidavit submitted by Hourigan was set into motion and used to violate
Affiant’s rights at the directives of Geoff Dean.

18. The document entitled “IN THE MATTER OF AN APPLICATION
FOR AN ARREST WARRANT FOR JUDY MIKOVITS” submitted by
Jaime McGuire, McGuire does not allege that she is a victim of a crime.
This document has no other attachments or sworn statements from any
reported victim rendering it grossly deficient and fraudulent constitutionally.
It is filed date stamped the 11" of November 2011 as “witnessed” by some
judicial officer who’s signature is illegible.

Finally, the Second Criminal Complaint bearing the file date stamp of
November 11, 2011 with a DA#: 434736 and Agency #: UNRPD 11-893 on
its upper left corner, indicates that it has been drafted, filed and prosecuted
by Jaime Mcguire, who is not a state prosecutor. In fact at the top of the
criminal complaint it reads: “JAIME MCGUIRE of The University of
Nevada Police Department, County of Washoe, State of Nevada, verifies
and declares upon information and belief, and under penalty of perjury,
that JUDY MIKOVITS, the defendant above-named has committed the
crime of:”

19. The writing in this document is a second count of false swearing and
perjury of oath by Jaime McGuire. Additionally, McGuire is charged with
practicing law without a license which also constitutes fraud upon the court,
fraud upon Affiant, obstruction of justice, conspiracy to obstruct justice,
extortion of Affiant’s rights under color of law, and conspiracy to extort
Affiant’s rights under color or law. Affiant hired Scott Freeman and Tammy
Riggs for ora eee at the request of Dennis Jones to represent her in the
criminal matter’ Freeman and Riggs tried verbally to coax Affiant into
coming to Reno Nevada to turn herself back in because she was still a
“fugitive from justice”, although there were no criminal charges pending
against A ffiant.

Despite Affiant’s incarceration, the Whittemores and WPI pressed
forward with fraudulent civil claims against Affiant, resulting in a Nevada
Court granting an injunction requiring Affiant to hand over the documents
that precipitated the unlawful search and arrest. This fraudulent civil action
was being headed by defendants Annette and Harry Whittemore, Ann Hall
and Carli Kinne-West on behalf of WPI.

Affiant hired attorneys Dennis Jones and Tammy Riggs on November 15,
2011 to represent her in the WPI civil action. Affiant paid Jones’ law firm

13 voll 6 g
Case OO Document 32-1 Filed 6 Page 13 of 154

MYERS, WIDERS, GIBSON, HONES & SCHNEIDER, L.L.P. $150.000
for their representation. Dennis Jones advised Affiant to withhold Affiant’s
emails due to client/patient privacy and HIPPA regulations. As a result of
Affiant following the advice of Dennis Jones, and for the safety of patient
data, Judge Brent Adams ruled against Affiant and colluded with the
Whittemores, Ann Hall, and Carli West Kinne in further discrediting Affiant
by an illegitimate court process.

20. Judge Adams was the assigned judge in the civil contempt hearing.
Affiant’s attorneys Dennis Jones and Tammy Riggs never filed any
Opposition papers nor did they advocate for Affiant at anytime during these
proceedings. It is Affiants belief that Dennis Jones, Tammy Riggs and Scott
Freeman colluded with the judges and the Whittermores to take my money
and railroad Affiant into prison. Judge Adams eventually issued a judgment
against Affiant on Jan. 24, 2012. In March, while in chambers, Judge Adams
talked with the lawyers from WPI, Dennis Jones and Tammy Riggs about
the hearing on damages. Judge Adams disclosed that he had in the past,
received campaign contributions from Harry Whittemore. Days later judge
Adams recused himself from the case. Interestingly, Judge Adams was
already aware of his connection to the Whittemores long before this
damages hearing and long before the media began reporting that the FBI was
investigation the Whittemore’s campaign contribution fraud. Therefore ,
Judge Adams should have recused himself sua sponte before he made any
rulings on the matter. It was obvious to Affiant during these proceedings that
Judge Adams had a bias and prejudice against Affiant. After judge Adams’
ruling and after the criminal case had been dismissed, Affiant hired new
counsel, David Follin. David Follin sent a request for a copy of Affiant’s
criminal file from Dennis Jones. Dennis Jones has yet to respond to this
request.

21. In the resulting bankruptcy proceeding, Case No. 9:12-BK-13335-RR,
WPI, at the direction of Annette and Harvey Whittemore, fraudulently
claimed that Affiant owed the Institute over $5.5 million dollars. See WPI’s
Proof of Claim No. 6-1 dated 03/01/13 under Exhibit (G) attached hereto
and made a part hereof. This fraudulent claim was filed on the record by
WPI’s attorneys J. Scott Bovits and submitted by Lisa Fenning on July 25,
2013. Said claim was also signed by Carli Kinne-West. This claim of $5,
565,745.52 dollars was allegedly for “litigation” costs but lacking any
declarations of accounting attached thereto. WPI’s attorneys J. Scott Bovits,

ure 16F
Case 3:15-cv-00409,RCJ Document 32-1 Filed “ee Page 14 of 154

Lisa Fenning and Carli Kinne-West knew these claims were fraudulent and
unsubstantiated.

During the bankruptcy proceedings, defendant Jeremy Faith, the U.S.
Bankruptcy Trustee, in his Motion For Order Authorizing Trustee To
Compromise Controversy, Docket No. 64, page 5, second paragraph, lines
10 through 12, stated, “After investigation of WPI’s allegations and a
thorough analysis, the Trustee finds the amount of damages asserted in
the Amended Proof of Claim is objectionable.” What analysis did Jeremy
Faith do? Did he look to any attached accounting to defendants’ claim?
Obviously the answer to that question is NO! Jeremy faith did NOTHING.
Further, his whole argument in his memorandum, conclusion and declaration
is a total fabrication. See Exhibit (H) attached hereto and made apart hereof.

22. The set of illegitimate lawsuits WPI commenced against Affiant were
intended to retaliate against Affiant because of her role as a “Whistle
Blower” in instituting Affiant’s own qui tam proceeding, and seeking to stop
the conspiracy and fraud against the government. The fraudulent court
proceedings commenced and prosecuted by WPI and the Whittemores so far
has succeeded in blackballing and bankrupting A ffiant.

23. Reminder of a “judicial notice”. All named Defendants qualify as
an association-in-fact and was an “enterprise” within the meaning of
“RICO”, 18 U.S.C. § 1961(4).

A “R.1LC.O.” enterprise may include courts. United States v. Angelilli,
660 F.2d 23 (2nd Cir. 1981). (See United States v. Thompson, 685 F.2d 993
(6thCir.1982), alleging that governor’s office in Tennessee was a criminal
enterprise.) See also United States v. Stratton, 649 F.2d 1066 (1981) alleging
that Florida’s Third Judicial Circuit met the requisite of a “RICO”
enterprise;

United States v. Clark, 646 F.2d1259 (8th Cir. 1981), holding that a
governmental agency can be a RICO enterprise, and listed several, including
examples: the office of county judge to be an enterprise under the “RICO”
Act and any other government agencies or offices; United States v.
Altomare, 625 F.2d 5, 7, n.7 (4th Cir. 1980), the office of county prosecutor;
United States v. Grzywacz, 603 F.2d 682, 686 (7th Cir.1979), the city police
department. Among the government units that have been held to be"
enterprises" are offices of governors and state legislators, courts and court
clerks' offices. See e.g., United States v. Stratton, 649 F.2d 1066, 1072-75
(Sth Cir. 1981);

15 of D 26 4
Case POO Document 32-1 Filed “6 Page 15 of 154

24. The following statements of Federal claims made on each of the named
defendants, which a remedy will be applied, such as, Defendant(s)
[including but not limited through discovery] Harvey Whittemore, Annette
Whittemore (Pres.. CEO of WPI), the WHITMORE PETERSON
INSTITUTE (WPI), Richard Gammich (District Attorney of Washoe County
Nevada), Ann Hall, Carli Kinne-West (neice of Harvey and Annette
Whittemore; in house counsel to WPI), Brent Adams (Nevada District
Judge), Janet Berry, (Nevada District Judge), Dennis Jones, Tammy Riggs,
Geoff Dean (Sheriff of Ventura County, California), Todd Hourigan
(detective for the City of Ventura California), Adam Garcia (Chief of Police,
Dept. of the Univ. of Nevada-Reno), Jaime Mcquire (University of Nevada-
Reno Police department), John W. Helzer (Asst. District Attorney of
Washoe County Nevada), Jeremy Faith (U.S. Bankruptcy Trustee, Santa
Barbara California), J. Scott Bovits, Lisa Fenning (Attorneys for WPI during
the bankruptcy proceedings) [including others to be named though discovery
process,] did in fact and “in concert,” violated numerous Federal Laws as
follows.... Each numbered FACTS of Law” (1 through 29) will equal
multiple Federal Criminal Charges within that number, equaling each
Count as a separate Felony for a total of 45 counts.

1. FACT OF LAW of Federal Criminal Charges as COUNT No. 1 of the
Federal “RICO” Act found at Title 18 U.S.C § 1961.

Fact of LAW via a claim under which has a remedy, and cause of action at
the Federal level, in fact that all the Defendant(s), [including but not limited
through discovery] Harvey Whittemore, Annette Whittemore (Pres., CEO of
WPI), Richard Gammich (District Attorney of Washoe County Nevada),
Ann Hall, Carli Kinne-West (neice of Harvey and Annette Whittemore; in
house counsel to WPI), Brent Adams (Nevada District Judge), Janet Berry,
(Nevada District Judge), Dennis Jones, Tammy Riggs, Geoff Dean (Sheriff
of Ventura County, California), Todd Hourigan (detective for the City of
Ventura California), Adam Garcia (Chief of Police, Dept. of the Univ. of
Nevada-Reno), Jaime Mcquire (University of Nevada-Reno Police
department), John W. Helzer (Asst. District Attorney of Washoe County
Nevada), Jeremy Faith (U.S. Bankruptcy Trustee, Santa Barbara California),
J. Scott Bovits, Lisa Fenning (Attorneys for WPI during the bankruptcy
proceedings), in concert, did in fact violate their “Oaths of Office” per se,
and endangering the “public welfare” by committing 62 Federal Felony
Crimes, and are also guilty of violating the Racketeer Influenced and
Corrupt Organizations Act (1970) individually, and in concert, as members

16 of 26 ¥
Case eevee" Document 32-1 Filed “@ Page 16 of 154

of their “organized” crime syndicate. All above listed Defendant(s) are
guilty of violating the Federal Law... . Title 18 U.S.C. § 1961 as follows...

(1). “racketeering activity” means (A) any act or threat involving murder,
kidnapping, gambling, arson, robbery, bribery, extortion, dealing in
obscene matter, or dealing in a controlled substance or listed chemical (as
defined in section 102 of the Controlled Substances Act), which is
chargeable under State law and punishable by imprisonment for more than
one year; (B) any act which is indictable under any of the following
provisions of title 18, United States Code: Section 201 (relating to bribery),
section 1341 (relating to mail fraud), section 1343 (relating to wire
fraud), section 1344 (relating to financial institution fraud), section 1503
(relating to obstruction of justice), section 1512 (relating to tampering
with a witness, victim, or an informant), section 1513 (relating to
retaliating against a witness, victim, or an informant), section 1951
(relating to interference with commerce, robbery, or extortion), section
1952 (relating to racketeering).

-More specifically, the named defendants violated Sections (1)(A) involving
bribery, kidnapping, section 1503 (relating to obstruction of justice), section
1512 (relating to tampering with a witness, victim, or an informant), section
1513 (relating to retaliating against a witness, victim, or an informant),
section 1951 (relating to interference with commerce, robbery, or extortion),
section 1952 (relating to racketeering);

-18 U.S.C. § 1962(d)), Conspiracy to pervert or obstruct justice with the
intent to corruptly influence the outcome of the state criminal, civil and
bankruptcy proceedings against A ffiant;

-Perjury of Oath in violation of § 1503, during all court proceedings against
Affiant;

-Perjury of Oath in violation of § 1503 as evidenced by Exhibit (F) and any
other court documents filed in all the other court proceedings.

Additionally, The predicate act of Obstruction of Justice, 18 U.S.C.
§1503 provides:

-Whoever corruptly, or by threats or force, or by any threatening letter or
communication influences, obstructs, or impedes or endeavors to influence,
obstruct, or impede the due and proper administration of the law under

nod 68
Case NAO Document 32-1 Filed ee Page 17 of 154

which any pending proceeding is being had before any department or agency
of the United States, or the due and proper exercise of the power of inquiry
under which any inquiry or investigation is being had by either House, or
any committee of either House or any joint committee of the Congress.

- Whoever corruptly, or by threats or force, or by any threatening letter or
communication, endeavors to influence, intimidate, or impede...... or by
any threatening letter or communication, influences, obstructs, or impedes,
or endeavors to influence, obstruct, or impede, the due administration of
justice, shall be punished as provided in subsection (b).

(b) The punishment for an offense under this section is—

(1) In the case of a killing, the punishment provided in sections 1111 and
1112;

(2) In the case of an attempted killing, or a case in which the offense was
committed against a petit juror and in which a class A or B felony was

charged, imprisonment for not more than 20 years, a fine under this title, or
both; and;

Acts of the named Defendant(s) listed herein, as they made up and falsified
affidavits and copied and pasted manufactured conjectures, fathomed out of
their no-law-filled minds to produce fraudulent “blanket and rubber
stamped” pretend-a-affidavits and search warrants. Refer to Exhibit (F).

Additionally, Defendants are charged with violations of 18 U.S.C. § 1951,
Interference with commerce by threats or violence, which provides:

a). Whoever, in any way or degree obstructs, delays, or affects commerce, or
the movement of any article or commodity in commerce, by robbery or
extortion, or attempts or conspires so to do, or commits or threatens physical
violence to any person or property in furtherance of a plan or purpose to do
anything in violation of this section.

Affiants lap top computers which defendants stole and later conspired to
extort from Affiant; along with sham legal proceedings as further illustrated
in Exhibit (F) and later the false and forged documents in the bankruptcy
proceedings illustrate these violations done to A ffiant.

Additionally, Defendants are charged with violations of 18 U.S.C. § 1951-
Extortion.

Extortion within the meaning of the Hobbs Act require that the defendants
obtain “property” or “liberty” from another, with his consent, induced by
wrongful use of actual or threatened force, or fear, under color of official
right. All named Defendants turned the criminal, civil and bankruptcy

18 of o 62
Case SEN OO Document 32-1 Filed oe Page 18 of 154

proceedings into a “racket” within the meaning of the Hobbs Act in violation
of 18 U.S.C. § 1961 and 18 U.S.C. § 1962(d)).
Defendants’ conduct and violations of this section is stated in paragraphs 1
through 22 above including all attached exhibits.

1. State Offenses

Section 1961(1)(A) defines racketeering activity as follows:

any_act or threat involving murder, kidnapping, gambling, arson,
robbery, bribery, extortion, dealing in obscene matter, or dealing in a
controlled substance or listed chemical (as defined in section 102 of the
Controlled Substances Act) [i.e., 21 U.S.C. § 802], which is chargeable
under State law and punishable by imprisonment for more than one
year. This definition does not identify specific state statutes that may
provide the basis for a RICO predicate act of racketeering. Rather, Congress
intended the state offenses referenced in Section 1961(1)(A) to identify
“generically” the kind of conduct proscribed by RICO, and therefore it is
immaterial whether a state statute uses the same labels or classifications as
specified in Section 1961(1)(A). Thus, a state statutory offense may
constitute a proper “RICO” predicate racketeering act under Section
1961(1)(A) provided it substantially conforms to the “generic” definition
of the state. [Entirety quoted from “18 U.S.C. §§ 1961-1968 A Manual for
Federal Prosecutors FIFTH REVISED EDITION.”

18 USC § 18 - Organization defined

As used in this title, the term “organization” means a person other
than an individual. [Referenced to to the Federal RICO Act under Title 18
United States Code connects to Title 42 of same Title 18.]

Precedence Case Law...

“ , . . United States v. Tackett, 113 F.3d 603, 611 (6th Cir.
1997)("Although the omnibus clause of §1503 requires that a defendant's
actions were intended to obstruct an actual judicial proceeding, the
government need not prove that the actions had their intended effect.
Furthermore, an endeavor to obstruct justice violates the law even if,
unbeknownst to the defendant, the plan is doomed to failure from the
start"), citing, United States v. Osborn, 385 U.S. 323, 333 (1966).

18 U.S.C. § 1962(d)) - Conspiracy to Obstruct or Pervert Justice by
perjury of Oaths:

The California Constitution Article 20 Section 3 provides:
Members of the Legislature, and all public officers and employees,
executive, legislative, and judicial, except such inferior officers and

19 of @ 16%
Case ENON Document 32-1 Filed ese Page 19 of 154

employees as may be by law exempted, shall, before they enter upon the
duties of their respective offices, take and subscribe the following oath or
affirmation:

One of the 40 plus Federal and State Felonies committed by the
Defendant(s) as follows...

QUOTE ... An individual, except the President, elected or appointed to an
office of honor or profit in the civil service or uniformed services, shall take
the following oath:

“I, AB, do solemnly swear (or affirm) that I will support and
defend the Constitution of the United States against all enemies, foreign
and domestic; that I will bear true faith and allegiance to the same; that I
take this obligation freely, without any mental reservation or purpose of
evasion; and that I will well and faithfully discharge the duties of the office
on which I am about to enter. So help me God.” This section does not
affect other oaths required by law.”

18 USC 2381 “TREASON”

JUDICIAL NOTICE : THE UNITED STATES SUPREME COURT HAS
REPEATEDLY HELD THAT ANY JUDGE WHO ACTS WITHOUT
JURISDICTION IS ENGAGED IN AN ACT OF TREASON. USS. V.
WILL 499 US 200, 216, S.CT. 471, 66 LED 2D 392, 406 (1980); Cohens v.
Virginia , 19 U.S. (6 WHEAT) 264, 404, 5 L.ED. 257 (1821).

“. . . Holding: The Court held that, in order to prove an “association in
fact enterprise” engaged in racketeering activity, the government need not
prove additional structural attributes beyond that inherent in the
pattern of racketeering. Thus, the government need only show that the
enterprise has a purpose, relationships among those associated, and
longevity sufficient to allow the associates to pursue the purpose. . . “
Boyle v. U.S., 07-1309 (6/8/09)

“ ... But in view of our construction of the word "willfully," the jury
should have been further instructed that it was not sufficient that
petitioners had a generally bad purpose. To convict, it was necessary for
them to find that petitioners had the purpose to deprive the prisoner of
a constitutional right, e.g., the right to be tried by a court, rather than
by ordeal. And in determining whether that requisite bad purpose was
present, the jury would be entitled to consider all the attendant
circumstances . . . Congress has made it a federal offense for a state
officer to violate the law of his State. But there is no warrant for
treating the question in state law terms. The problem is not whether state

20 of @® 163
Case ee“ Document 32-1 Filed 6 Page 20 of 154

law has been violated, but whether an inhabitant of a State has been
deprived of a federal right by one who acts under "color of any law."
He who acts under "color" of law may be a federal officer or a state officer.
He may act under "color" of federal law or of state law... The statute does
not come into play merely because the federal law or the state law under
which the officer purports to act is violated. It is applicable when and
only when someone is deprived of a federal right by that action. The fact
that it is also a violation of state law does not make it any the less a
federal offense punishable as such. Nor does its punishment by federal
authority encroach on state authority or relieve the state from its
responsibility for punishing state offenses . . .” Page 107, Screws v.
United States, 325 U.S. 91 (1945)

Fact of Law and common sense: if all of the Defendant(s) did in fact had
“willfully” (or without the conjunctive wordage “will” and “fully,”) as will-
fully (intended) or intent, but did in fact “deprive [this Plaintiff] of a federal
right by that action.” It will be proven, without a shadow of a doubt, that
when anyone, deprives anyone else from a “federal right,” that they did
NOT go out to directly with the exact purpose of, depriving, but as stated by
the Supreme Court Justices, “the jury should have been further instructed
that it was not sufficient that petitioners had a generally bad purpose.”
End of their quote.

QUOTE:

“. . . Malfeasance has been defined by appellate courts in other
jurisdictions as a wrongful act which the actor has no legal right to do; as
any wrongful conduct which affects, interrupts or interferes with the
performance of official duty; as an act for which there is no authority or
warrant of law; as an act which a person ought not to do; as an act
which is wholly wrongful and unlawful; as that which an officer has no
authority to do and is positively wrong or unlawful; and as the unjust
performance of some act which the party performing it has no right, or
has contracted not, to do . . . The court then went on to use yet another
definition, ". . . malfeasance is the doing of an act which an officer had
no legal right to do at all and that when an officer, through ignorance,
inattention, or malice, does that which they have no legal right to do at
all, or acts without any authority whatsoever, or exceeds, ignores, or

abuses their powers, they are guilty of malfeasance." —Daugherty v.
Ellis, 142 W. Va. 340, 357-8, 97 S.E.2d 33, 42-3 (W. Va. 1956)

21 of @ J68
Case ee Document 32-1 Filed ee Page 21 of 154

A.  “... Law enforcement personnel are held to personal standards
higher than other members of our communities. Conduct unbecoming
has been a common and historical charge used in controlling and
censuring police officers and other public employees, for both on and off
duty actions. . .” The “Police Officer’s Code of Ethics,” written back in
the 1950s, has a provision that is routinely referenced in training as well as
court decisions that promises, under oath:
B. “... Iwill keep my personal life unsullied as an example to all.” . . .
“ . . Court decisions regarding public employee misconduct involving
conduct unbecoming commonly requires that the act of misconduct have a
nexus or connection to the employee’s job performance or ability to perform
or have an adverse affect on the agency’s “morale,” “operations,” or
“efficiency...”
C. “... Historically, law enforcement employees have been held to this
higher standard of conduct, both on and off the job. This heightened
standard of conduct also applies to other public employees. . .” [A, B, C,

Above are Quoted from. . ._ http://patc.com/weeklyarticles/conduct-
unbecoming.shtml#i also found at Beecham v. Henderson County, 422 F.3d
372 (6th Cir 2005)]

“. . . However, the State contended that the officer was bound by a
state statute which extended the limit to 10 years for “public officers.”
The court found that a police officer was “considered on duty 24 hours a
day.” Since it was concluded that the officer was “on-duty 24 hours a day,
the “public official” extension of the statute of limitations applied to officers
who were off-duty at the time of the incident giving rise to the discipline.
What the court found specifically important was that the officer signed
these oaths and codes. . . “ State of Washington v. Cook, 125 Wn. App.
709; 106 P.3d 251 (Wash. App. Ct. 2005)

“... Asa final point, the Court of Appeals said the factor was "troubling"
because petitioners, as police officers, held positions of trust they had
abused. Section 3B1.3 of the Guidelines increases, rather than decreases,
punishment for those who abuse positions of trust. 34 F.3d, at 1454...”
Koon v. United States 518 U.S. 81116 S.Ct. 2035135 L.Ed.2d 392)

“. .. It is well recognized that the Fourth Amendment "imposes
substantive standards for searches and seizures; but with them one of the
important safeguards it establishes is a procedure; and [that] central to this
procedure is an independent control over the actions of officers effecting
searches of private premises." Abel v. United States, 362 U.S. 217
[Emphasis added. ]

noe LOS
Case eres Document 32-1 Filed ee Page 22 of 154

Acts of the Defendant(s) listed herein, as they made up by falsified
“affidavits and copied and pasted manufactured evidential conjectures, to be
seized, fathomed out of their no-law-filled minds (or filed reports,) to
produce fraudulent “blanket and rubber stamped” pretend-a-affidavits and
search warrants.

2. FACT OF LAW of Federal Criminal Charges as COUNT No. 2
of Title 18 USC § 242
This is a claim which relief can be granted, that the Defendant(s) Harvey
Whittemore, Annette Whittemore (Pres. CEO of WPI), the
WHITMORE PETERSON INSTITUTE (WPI), Richard Gammich
(District Attorney of Washoe County Nevada), Ann Hall, Carli Kinne-
West (neice of Harvey and Annette Whittemore; in house counsel to
WPD), Brent Adams (Nevada District Judge), Janet Berry, (Nevada
District Judge), Dennis Jones, Tammy Riggs, Geoff Dean (Sheriff of
Ventura County, California), Todd Hourigan (detective for the City of
Ventura California), Adam Garcia (Chief of Police, Dept. of the Univ. of
Nevada-Reno), Jaime Mcquire (University of Nevada-Reno Police
department), John W. Helzer (Asst. District Attorney of Washoe
County Nevada), [including others to be named though discovery
process,] with the assistance of Richard Gammich (District Attorney of
Washoe County Nevada) “in concert,” on numerous occasions, in fact
did violate 18 U.S.C. § 242, by A. “Rubber stamping” and using
“Blanket” search warrants which can be proved without a shadow of
doubt, “under the color of law,” did in fact violate 18 U.S.C. § 242 as
follows...
Title 18 U.S.C. § 242
Whoever, under color of any law, statute, ordinance, regulation, or
custom, willfully subjects any person in any State, Territory,
Commonwealth, Possession, or District to the deprivation of any rights,
privileges, or immunities secured or protected by the Constitution or
laws of the United States, or to different punishments, pains, or penalties,
on account of such person being an alien, or by reason of his color, or race,
than are prescribed for the punishment of citizens, shall be fined under this
title or imprisoned not more than one year, or both; and if bodily injury
results from the acts committed in violation of this section or if such acts
include the use, attempted use, or threatened use of a dangerous weapon,
explosives, or fire, shall be fined under this title or imprisoned not more
than ten years, or both; and if death results from the acts committed in
violation of this section or if such acts include kidnapping or an attempt

23 of 248
Case 3:15-cv-00409-RCJ Document 32-1 Filed a | Page 23 of 154

to kidnap, aggravated sexual abuse, or an attempt to commit aggravated
sexual abuse, or an attempt to kill, shall be fined under this title, or
imprisoned for any term of years or for life, or both, or may be sentenced to
death.

A. “... It prohibits, among other things, subjecting any person under
color of law "to the deprivation of any rights,” privileges, or immunities
secured or protected by the Constitution or laws of the United States."
A violation of § 242 can arise in a myriad of forms, and the Guideline
applicable to the statute applies to any violation of § 242 regardless of
the form it takes .. .”

B. “. . . Most Guidelines prescribe punishment for a single discrete
statutory offense or a few similar statutory offenses with rather
predictable fact patterns. Petitioners were convicted of violating 18
U.S.C. § 242, however, a statute unusual for its application in so many
varied circumstances. "the harm involved both the underlying conduct
and activity intended to deprive a person of his civil rights," ibid... .” .”
[Note. A, B, as quoted from Koon v. United States 518 U.S. 81.]

“. . « The Government acknowledges as much but says its position is
required by 18 U.S.C. § 3553(a)(2). The statute provides:

"The court, in determining the particular sentence to be imposed, shall

consider -- ...
"(2) the need for the sentence imposed --
"(A) to reflect the seriousness of the offense, to promote respect for the
law, and to provide just punishment for the offense;
"(B) to afford adequate deterrence to criminal conduct;
"(C) to protect the public from further crimes of the defendant(s]; . . .”

FACT of this case, that demands a stricter basis of conduct for all
public officers who are supposed to be upholding the Statues [laws] of
this country and the state that employs them, and what is referred to as
“higher standards” than the public, the “public officers” should NOT
brake 30 or 40 times MORE “laws” while pretending to be enforcing a
single “unconstitutional” law against any citizen of this country. Case
Law Precedence of US Supreme Court and Federal Courts case laws as
follows...

“ . . . Holding: In order to establish a conspiracy, no proof of a formal
agreement is required; a “tacit or mutual understanding” is all that is
necessary. . . In a § 241 conspiracy case, the government need not prove
that defendant[s] himself committed any of the overt acts, only that
some member of the conspiracy committed the overt acts...” 18 USC §
241 - Conspiracy - Civil Rights U.S. v. Conaster, 06-5694 (2/4/08)

24 of ® 16%
Case ee OO Document 32-1 Filed ~@ Page 24 of 154

“,.. "Defendants Koon and Powell will be subjected to a multiplicity of
adversarial proceedings. The LAPD Board of Rights will charge Koon
and Powell with a felony conviction and, in a quasi-judicial proceeding,
will strip them of their positions and tenure. Koon and Powell will be
disqualified from other law enforcement careers. In combination, the
additional proceedings, the loss of employment and tenure, prospective
disqualification from the field of law enforcement, and the anguish and
disgrace these deprivations entail, will constitute substantial
punishment in addition to any court-imposed sentence. In short, because
Koon and Powell are police officers, certain unique burdens flow from
their convictions. " 833 F. Supp., at 789 (footnotes omitted). . “ [Emphasis
added.] Koon v. United States 518 U.S. 81116 S.Ct. 2035135 L.Ed.2d 392)

3. FACT of a claim at LAW of Federal Criminal Charges as COUNT
No. 3 under Title 18 U.S.C. § 241

Fact of a claim which only a Federal remedy which relief can be granted is
as Defendant(s) Harvey Whittemore, Annette Whittemore (Pres., CEO of
WPI), Richard Gammich (District Attorney of Washoe County Nevada),
Ann Hall, Carli Kinne-West (neice of Harvey and Annette Whittemore; in
house counsel to WPI), Brent Adams (Nevada District Judge), Janet Berry,
(Nevada District Judge), Dennis Jones, Tammy Riggs, Geoff Dean (Sheriff
of Ventura County, California), Todd Hourigan (detective for the City of
Ventura California), Adam Garcia (Chief of Police, Dept. of the Univ. of
Nevada-Reno), Jaime Mcquire (University of Nevada-Reno Police
department), John W. Helzer (Asst. District Attorney of Washoe County
Nevada), Jeremy Faith (U.S. Bankruptcy Trustee, Santa Barbara California),
J. Scott Bovits, Lisa Fenning (Attorneys for WPI during the bankruptcy
proceedings), with the assistance of Brent Adams (Nevada District Judge),
Janet Berry, (Nevada District Judge), did “in concert,” in numerous times, in
fact did violate Title 18 USC § 242 - Deprivation of rights under color of
law; and,

18 USC § 241 - Conspiracy against rights...

If two or more persons conspire to injure, oppress, threaten, or
intimidate any person in any State, Territory, Commonwealth,
Possession, or District in the free exercise or enjoyment of any right or
privilege secured to him by the Constitution or laws of the United
States, or because of his having so exercised the same;
or

25 of @ 26%
Case ee Document 32-1 Filed 6 Page 25 of 154

If two or more persons go in disguise on the highway, or on the
premises of another, with intent to prevent or hinder his free exercise or
enjoyment of any right or privilege so secured—

They shall be fined under this title or imprisoned not more than ten
years, or both; and if death results from the acts committed in violation
of this section or if such acts include kidnapping or an attempt to
kidnap . . . they shall be fined under this title or imprisoned for any
term of years or for life, or both, or may be sentenced to death.

Defendants Geoff Dean (Sheriff of Ventura County, California), Todd
Hourigan (detective for the City of Ventura California), Adam Garcia
(Chief of Police, Dept. of the Univ. of Nevada-Reno), Jaime Mcquire
(University of Nevada-Reno Police department),violated Title 18 USC §
2234 - Authority exceeded in executing warrant which provides:

Whoever, in executing a search warrant, willfully exceeds his authority
or exercises it with unnecessary severity, shall be fined under this title or
imprisoned not more than one year. U.S. Code as of: 01/02/01 Section
2235. Search warrant procured maliciously Whoever maliciously and
without probable cause procures a search warrant to be issued and executed,
shall be fined under this title or imprisoned not more than one year.”

Quote... “Just two Terms ago in United States v. Leon, supra, the Court
vigorously reaffirmed that the probable-cause decision must be made by
a neutral and detached magistrate, stating that "the courts must...
insist that the magistrate purport to ‘perform his "neutral and
detached" function and not serve merely as a rubber stamp for the
police.' " Id., 468 U.S., at 914, 104 S.Ct., at 3417 (quoting Aguilar v. Texas,
supra, 378 U.S., at 111, 84 S.Ct, at 1512). And, as we explained in
Shadwick v. City of Tampa, supra, 407 U.S., at 350, 92 S.Ct, at 2123,
"[w]hatever else neutrality and detachment might entail, it is clear that
they require severance and disengagement from activities of law
enforcement.'' There existed NO true State Statute Procedure in
Defendant(s) actions, denying this Affiant ‘due process” at Law.
[Emphasis added.] [Refer to Exhibit F,] and “unjust” and completely
“unconstitutional” statute against any citizen of this country. Especially
because of the “fruit of a poisonous tree,” such as the bogus “search
warrant” and false charges were “Dismissed,” FACT of this immediate case
is set in Case Law Precedence as follows. . .

srw DOF
Case eres Document 32-1 Filed “6 Page 26 of 154

" 298 F. 3d, at 1027. The court added that "[t]he leaders of the search

team must also make sure that a copy of the warrant is available to give to
the person whose property is being searched at the commencement of the
search, and that such copy has no missing pages or other obvious defects."
Ibid. (footnote omitted). We granted certiorari. 537 U. S. 1231 (2003).
Facts of this claim . . .1. NO one gave anyone a “copy of the warrant”...
“at the commencement of the search.” 2. NOR did anyone of the members
of the crime syndicate “breaking and entering” Gang have any idea, concept
nor precepts of what are “other obvious defects,” even looked like, even if
someone pointed out, directly to them, what an “obvious defects” would be.

4. FACT of a claim which has a remedy at Federal Criminal Charges
as COUNT No. 4 of the Federal RICO Act at 18 U.S.C § 1505

This is a claim which relief can be granted that all the Defendant(s)
[included but not limited through discovery] Harvey Whittemore, Annette
Whittemore (Pres., CEO of WPI), Richard Gammich (District Attorney of
Washoe County Nevada), Ann Hall, Carli Kinne-West (neice of Harvey and
Annette Whittemore; in house counsel to WPI), Brent Adams (Nevada
District Judge), Janet Berry, (Nevada District Judge), Dennis Jones, Tammy
Riggs, Geoff Dean (Sheriff of Ventura County, California), Todd Hourigan
(detective for the City of Ventura California), Adam Garcia (Chief of Police,
Dept. of the Univ. of Nevada-Reno), Jaime Mcquire (University of Nevada-
Reno Police department), John W. Helzer (Asst. District Attorney of
Washoe County Nevada), Jeremy Faith (U.S. Bankruptcy Trustee, Santa
Barbara California), J. Scott Bovits, Lisa Fenning (Attorneys for WPI during
the bankruptcy proceedings) did in fact violate, 18 U.S.C. § 1505 by their
un-just and unlaw-full procedures (or the lack of proper procedures
thereof did in fact violate the following ...

Federal Criminal Charges as 18 USC Chapter 73 - OBSTRUCTION OF
JUSTICE, 18 USC § 1505 - Obstruction of proceedings before
departments, agencies, and committees. . .

Whoever, with intent to avoid, evade, prevent, or obstruct
compliance, in whole or in part, with any civil investigative demand duly
and properly made under the Antitrust Civil Process Act, willfully
withholds, misrepresents, removes from any place, conceals, covers up,
destroys, mutilates, alters, or by other means falsifies any documentary
material, answers to written interrogatories, or oral testimony, which is the
subject of such demand; or attempts to do so or solicits another to do so; or

27 of @ 26 &
Case BNO Document 32-1 Filed “6 Page 27 of 154

Whoever corruptly, or by threats or force, or by any threatening letter
or communication influences, obstructs, or impedes or endeavors to
influence, obstruct, or impede the due and proper administration of the
law_under which any pending proceeding is being had before any
department or agency .... [shall be] imprisoned not more than 5 years .
.. or, if the offense involves international or domestic terrorism (as defined
in section 2331), imprisoned not more than 8 years, or both. [Emphasis

added. ]

Fact as in this Case Quote. . . “Although in a given case the same
misconduct may be punishable under other federal statutes — some like 18
U.S.C. 1001 equally broad and others like 18 U.S.C. 1516? more narrowly
drawn, this report focuses on selected aspects of the general obstruction of
justice provisions found in 18 U.S.C. 1503, 1505, and 1512. . . Section 1503
condemns obstructing pending judicial proceedings by means of any of four
methods. . .” [See United States v. Collis, 128 F.3d 313, 318 (6th Cir.
1997). .. "The action taken by the accused must be with an intent to
influence judicial or grand jury proceedings . . . Some courts have phrased
this showing as a ‘nexus’ requirement — that the act must have the
“natural and probable effect' of interfering with the due administration
of justice"), quoting United States v. Aguilar, 515 U.S. at 599; see also,
United States v. Furkin, 119 F.3d 1276, 1281 (7th Cir. 1997). 515 US. at
599; see also, United States v. Furkin, 119 F.3d 1276, 1281 (7th Cir. 1997).
Facts that ALL of the above stated Defendant(s), without a doubt, 1.
wanted to “influence judicial proceedings,” as they made out Statutorily
lacking affidavits and warrants, and filed said papers for the record. 2.
“Act[s] were “natural and probable effect' of interfering with the due
administration of justice." And none of that statement had anything to do
with BAD intent, or “will-full intent” but by their lack of Law-full
competence, or reckless indifference to the rule of law by using the courts as
“racket” to further “interfer with the due administration of justice."

5. Fact of a claim at which Federal Criminal Charges can be charged
as COUNT No. 5 of the Federal RICO Act... 18 USC § 1506, as follows

This is a claim which relief can be granted, beyond a shadow of doubt,
under Federal Law, 18 USC § 1506 which has a remedy and cause of
action that this claim against all of the Defendant(s) [included but not
limited through discovery] Harvey Whittemore, Annette Whittemore (Pres.,
CEO of WPI), Richard Gammich (District Attorney of Washoe County

280f @ 268
Case ELKO Document 32-1 Filed eé Page 28 of 154

Nevada), Ann Hall, Carli Kinne-West (neice of Harvey and Annette
Whittemore; in house counsel to WPI), Brent Adams (Nevada District
Judge), Janet Berry, (Nevada District Judge), Dennis Jones, Tammy Riggs,
Geoff Dean (Sheriff of Ventura County, California), Todd Hourigan
(detective for the City of Ventura California), Adam Garcia (Chief of Police,
Dept. of the Univ. of Nevada-Reno), Jaime Mcquire (University of Nevada-
Reno Police department), John W. Helzer (Asst. District Attorney of
Washoe County Nevada), Jeremy Faith (U.S. Bankruptcy Trustee, Santa
Barbara California), J. Scott Bovits, Lisa Fenning (Attorneys for WPI during
the bankruptcy proceedings) See [Exhibits B and H ] and did in fact and
“in concert” violate, and did in fact feloniously alter, and “falsify, ”...
“in ANY COURT of the United States”. . .” did in concert, via “rubber
stamped” and “blanket search warrants,” violated. . . 18 USC § 1506 as
follows ... [See Exhibits F].

18 USC § 1506

Whoever feloniously steals, takes away, falsifies, or otherwise avoids
any record, writ, process, or other proceeding, in any court of the United
States, whereby any judgment is reversed, made void, or does not take
effect... [Emphasis added. See “charges” being “dismissed on Exhibit F].
Affiant will prove beyond any shadow of doubt that Defendant(s) listed
herein ALL “falsified” affidavits, and absolutely to “avoided all process”
by violating the Nevada and California Rules of Criminal Procedure,
“in a court,” (justice of the peace court,) “of the United States.”
[Emphasis added.]

6. Fact of this claim of an actual remedy of Federal Criminal Charges
as COUNT No. 6 of Federal RICO Act under Title 18 USC § 513 as
follows...

This is a claim which relief can be granted by this cause of action, each
of the Defendant(s), [included but not limited through discovery] Harvey
Whittemore, Annette Whittemore (Pres., CEO of WPI), Richard Gammich
(District Attorney of Washoe County Nevada), Ann Hall, Carli Kinne-West
(neice of Harvey and Annette Whittemore; in house counsel to WPI), Brent
Adams (Nevada District Judge), Janet Berry, (Nevada District Judge),
Dennis Jones, Tammy Riggs, Geoff Dean (Sheriff of Ventura County,
California), Todd Hourigan (detective for the City of Ventura California),
Adam Garcia (Chief of Police, Dept. of the Univ. of Nevada-Reno), Jaime
Mcquire (University of Nevada-Reno Police department), John W. Helzer
(Asst. District Attorney of Washoe County Nevada), Jeremy Faith (U.S.

sim L6G
Case SO Document 32-1 Filed "@ Page 29 of 154

Bankruptcy Trustee, Santa Barbara California), J. Scott Bovits, Lisa Fenning
(Attorneys for WPI during the bankruptcy proceedings) did “in concert”
violate 18 USC § 513 as follows...

NOTICE TO THE COURT AND CLERK pursuant to Title 18 USC § 4 of
the commission of crimes cognizable by a Court of the United States under
Title 18 USC § 513 to wit: “ 513(a) Whoever makes, utters or possesses a
counterfeited security of a State or a political subdivision thereof or of an
organization, or whoever makes, utters or possesses a forged security of a
State or political subdivision thereof or of an organization, with intent to
deceive another person, organization, or government shall be fined not
more than $250,000 or imprisoned not more than ten years, or both.”

See also Sections 2311, 2314 and 2320 for additional fines and sanctions.
Among the securities defined at 18 USC § 2311 is included “evidence of
indebtedness” which, in a broad sense, may mean anything that is due and
owing which would include a duty, obligation or right of action.

The below referenced documents including but limited to [Exhibits F, G &
H] qualify as “counterfeited securities” in that the makers (The named
Defendants) have stated them to have been officially signed and sealed as
valid claims of a Duty, Obligation or Right Of Action owed by Affiant, Judy
Mikovits to the Defendants, United States of America, The STATE of
NEVADA and STATE of CALIFORNIA by the following:

1. Counterfeit Securities, 2 Criminal Complaints filed against
Affiant one dated 11/17/11. See attached Exhibit F.;

2. Counterfeit Security, Affidavit in Support of Second
Complaint and Warrant of Arrest Filed 11/17/11. See
attached Exhibit F;

3. Counterfeit Security, Ventura County Search Warrant issued
on 11/29/11. See attached Exhibit F;

4, Counterfeit Security, Notice of Dismissal filed on 06/11/12.
See attached Exhibit F.

5. Counterfeit Security, Form B-10 Claim against Affiant in
Bankruptcy proceedings filed on 01/24/12 by WPI for
$5,565,745.52 submitted by J. Scott Bovitz on 03/01/13
Amended on 07/25/13, submitted by Lisa Fenning, signed by
Carli Kinne-West with attached affidavits from Annette
Whittemore, Vicent Lombardi and Harvey Whittemore.

6. Counterfeit Security dated 11/07/11, Affidavit by Annette

Whittemore.
30 of B a6 &
Case NO Document 32-1 Filed @ Page 30 of 154

7. Counterfeit Security dated 11/07/11, Affidavit by Vincent
Lambardi.

8. Counterfeit Security dated 11/07/11, Affidavit by Harvey
Whittemore.

All the above referenced documents are “counterfeit securities” because they
fail to comply with evidences of law, procedure or evidence under Nevada,
California or United States law.

Legal meaning of “willfully,” But language of a statute affixing a
punishment to acts done willfully may be restricted to such acts done with an
unlawful intent. U.S. v. Boyd (C. C.) 45 Fed. 855; State v. Clark, 29 N. J.
Law, 90. Black's Law Dictionary,4" Edition

The meaning of “willfully” or willful:

will-ful

[wil-fuhl] adjective

1. deliberate, voluntary, or intentional: The coroner ruled the death willful
murder.

2. unreasonably stubborn or headstrong; self-willed.

Origin: 1150-1200; Middle English; Old English willful, willing.
Synonyms

1. volitional.

2. intransigent; contrary, refractory, pigheaded, inflexible, obdurate,
adamant. Willful, headstrong, perverse, wayward refer to one who
stubbornly insists upon doing as he or she pleases. Willful suggests a
stubborn persistence in doing what one wishes, especially in opposition
to those whose wishes or commands ought to be respected or obeyed:
that willful child who disregarded his parents' advice. One who is
headstrong is often foolishly, and sometimes violently, self-willed:
reckless and headstrong youths. The perverse person is unreasonably or
obstinately intractable or contrary, often with the express intention of being
disagreeable: perverse out of sheer spite. . .

Antonyms

2. obedient, tractable. Dictionary.com Unabridged Dictionary.com
Unabridged http://dictionary.reference.com/browse/will ful

* (1) Legal Definition of “unlawful”: Contrary to or unauthorized by
lay; illegal. http://legal-dictionary.thefreedictionary.com/unlawful

* (2) Legal Definition of “unlawful”: “When applied to promises,
agreements, or contracts, the term denotes that such agreements have no

re 268
Case ores Document 32-1 Filed "~@ Page 31 of 154

legal effect. The law disapproves of such conduct because it is immoral or
contrary to public policy. Unlawful does not necessarily imply
criminality, although the term is sufficiently broad to include it. West's
Encyclopedia of American Law, edition 2

* Legal Definition of “illegal”: adj. in violation of statute, regulation or
ordinance, which may be criminal or merely not in conformity.
http://legal-dictionary.thefreedictionary.com/illegal

Maxim of Law: is that... “Ignorance of the Law is NO excuse,”
especially by alleged “Law Enforcement” personal. “Lawful” equals the
wordage of “law-FILLED,” as the word “lawful” is an actual
conjunction of the two words “law and FULL which is an adj. Obeying
the law; law-abiding.

So that sentence above would actually read. . . “acts done willfully
{Contrary to or unauthorized by law] may be restricted to such acts done
with an [not law-abiding] intent.”

Judicial Notice: of this Supreme Court Case as setting the Precedence to
this immediate case,

“...And see 254 U. S. District of Columbia, 254 U. S. 135, 254 U. S.
137; Nash v. United States, 229 U. S. 373, 229 U. S. 377. Under that test, a
local law enforcement officer violates § 20 and commits a federal offense
for which he can be sent to the penitentiary if he does an act which some
court later holds deprives a person of due process of law. And he is a
criminal though his motive was pure and though his purpose was
unrelated to the disregard of any constitutional guarantee. The
treacherous ground on which state officials -- police, prosecutors,
legislators, and judges -- would walk is indicated by the character and
closeness of decisions of this Court interpreting the due process clause
of the Fourteenth Amendment. . . “Screws v. United States, 325 U.S. 91
(1945) [Stating non-overruled Precedence. ]

[Emphasis added. ]

7. Case Law Precedence as follows...

“|. . The court's power to act is controlled solely by jurisdiction. The
judge's jurisdiction to act depends on two factors: 1) the jurisdiction of the
court that he represents, and 2) his [her] personal compatibility with such
court's jurisdiction. A judge can be acting in total absence of
jurisdiction ab initio despite that the court that he [she] pretends to
represent had jurisdiction. Such is the case of a judge presiding his [her]

32 Pl 69
Case SKS Document 32-1 Filed “"@ Page 32 of 154

own case. See Life Ins. Co. v. Lavoie 106 S.Ct. 1580 (1986); In re
Murchison 349 U.S. at 1 3 6, 75 S.Ct at 625. The judge also can lose
jurisdiction that initially may have by violating the laws or rules
governing said jurisdiction. See In Interest of M. V. 288 Ill. App. 3d 300,
681 N.E. 2d 532 (1st Dist. 1997). Such is the case of a judge committing
fraud, involved in a scheme of bribery or extortion, or not acting
impartially while presiding the case. See Bracey v. Warden, U.S. Supreme
Court No. 96-6133, (June 9, 1997); Vallely v. Northern Fire & Marine Ins.
Co 254 US. 348, 41 S. Ct. 116 (1920 ); In re Village of Willowbrook 37 IIl.
App. 3d 393 (1962); Armstrong v. Obucino 300 II]. 140 (1921); Johnson v.
Zerbst, 304 U.S. 458, 58 S. Ct. 1019 (1938); Pure Oil Co. v. City of
Northlake, 10 Ill. 2d 241 , 140 N.E. 2d 289 (1956).The alleged court orders
[warrants] issued in such cases are null and void, of no legal force or
effect, for being issued by a judge in total absence of jurisdiction. They
are void even prior to reversal. . .” See Old Wayne Mut. I. Assoc. v.
McDonough 204 U.S. 8, 27 S. Ct. 236 (1907). [“Void prior to reversal” or in
this case “suppressed” and “dismissed search warrant.”

“, . . Should the judge violate jurisdiction, he [she] has not only
violated the law, but_he [or she] is also a trespasser of the law, (Von
Kettlet et al. V. Johnson, 57 Il1.109 1870; Elliott v. Peirsol, 1 Pet. 328, 340.,
26 U.S. 328, 1828). Judicial notice be taken that acting in total absence of
jurisdiction is cause for indictment and impeachment. . .” (end of quotes.)
Article 6 (second paragraph of the Constitution of the United States )

This Constitution, and the Laws of the United States which shall be
made in Pursuance thereof; and all Treaties made, or which shall be made,
under the Authority of the United States, shall be the supreme Law of the
Land; and the Judges in every State shall be bound thereby, any Thing in
the Constitution or Laws of any State to the Contrary notwithstanding.

Defendants Brent Adams (Nevada District Judge), Janet Berry, (Nevada
District Judge) lack all in persona and subject matter jurisdiction due to the
sham warrants and criminal complaints filed against A ffiant.

8. Fact of LAW Federal Criminal Charges as COUNT No. 7 of the
Rico Act Title 18 U.S.C. § 1961 as follows...

Of a claim that Fraud vitiates everything including the pretended
“subject matter jurisdiction” The Defendant(s), [included but not limited
through discovery] Geoff Dean (Sheriff of Ventura County, California),
Todd Hourigan (detective for the City of Ventura California), Adam Garcia
(Chief of Police, Dept. of the Univ. of Nevada-Reno), Jaime Mcquire

33. of ® 968
Case eee" Document 32-1 Filed © Page 33 of 154

(University of Nevada-Reno Police department), John W. Helzer (Asst.
District Attorney of Washoe County Nevada),with the assistance of Richard
Gammich (District Attorney of Washoe County Nevada), see [Exhibits F
Search Warrant] and “in concert,” did commit Felony Federal Fraud
violating Federal Law Title 18 U.S.C.§ 1961 by “kidnapping” this
Affiant.

As used in this chapter—
(1) “racketeering activity” means (A) any act or threat involving murder,
kidnapping, gambling, arson, robbery, bribery, extortion, . . .”

The “any act” was incited by issuance of false claims of a “rubber
stamped” and “blanket” search warrant, and pretend-a-affidavits that were
actually sworm to under penalty of perjury, are truly “RUBBER
STAMPED,” pretend-a-warrants pretending “probable cause,” in this
immediate case. (See Exhibits F).

Or “Civil Rights violation as under 42 U.S.C. § 1983, 1985, 1986.

Take “Judicial Notice” under Public Law 93-595: A Court shall take
Judicial Notice if requested by a party and supplied with the necessary
information... . to the following FACTS....

Legal Definition of “probable cause” is as follows...

Oxford Companion to American Law defines probable cause as...

"information sufficient to warrant a prudent person's belief that the
wanted individual had committed a crime (for an arrest warrant) or that
evidence of a crime or contraband would be found in a search (for a search
warrant)". "Probable cause" is a stronger standard of evidence than a
reasonable suspicion . . .” according to the Aguilar—Spinelli test.

[Notice: ALL of Defendant(s) need to re-read that until they understand the
validly of that statement of FACT noting the words “stronger standard of
evidence”... than reasonable suspicion,” as in way beyond heresy, or
“erroneous conjectures” of the no eye witnesses to the actual specific
evidence _to each _individual_case and not a generalized blanket
statements, pretending to be covering all similar cases pretended to be
standard criminal evidence.

340f @ 26F
Case =O Document 32-1 Filed ee Page 34 of 154

QUOTE...

“., . In the colonies, smuggling rather than seditious libel afforded the
leading examples of the necessity for protection against unreasonable
searches and seizures. In order to enforce the revenue laws, English
authorities made use of writs of assistance, [search warrants,] which were
general warrants authorizing the bearer to enter any house or other
place to search for and seize "prohibited and uncustomed"' goods, and
commanding all subjects to assist in these endeavors. The writs once issued
remained in force throughout the lifetime of the sovereign and six months
thereafter. When, upon the death of George II in 1760, the authorities were
required to obtain the issuance of new writs... “’ .. . background
material are contained in Quincy's MASSACHUSETTS REPORTS, 1761-
1772, App. I, pp. 395-540, and in 2 LEGAL PAPERS OF JOHN ADAMS
106-47 (Wroth & Zobel eds., 1965). See also Dickerson, Writs of Assistance
as_a Cause _of the American Revolution, in THE ERA OF THE
AMERICAN REVOLUTION: STUDIES INSCRIBED TO EVARTS
BOUTELL GREENE 40 (R. Morris, ed., 1939).

9. FACT of this “Judicial Notice” is that quoted. . .

“... general warrants authorizing the bearer to enter any house or other
place to search for and seize "prohibited and uncustomed" goods...
[Found at: https://law.justia.com/constitution/us/amendment-04/01-search-
and-seizure.html]

This is the subject matter FACT that Defendants violated 18 U.S.C. §
1961, §1962, 18 U.S.C. § 513(a), 42 U.S.C. § 1983 with fraudulent court
proceedings, fraudulent and deficient documents filed into the record and
through the “BLANKET WARRANTS,” and criminal complaints against
Affiant.

QUOTE: quantum of evidence necessary to proving probable
cause, ... [See Exhibits A through E and “rubber stamped,” Exhibit F
proves ie bogus “Search warrant.” |

QUOTE: . . . “Similarly, inasmuch as the existence of probable cause
must be established by fresh facts, so the execution of the warrant should be
done in timely fashion so as to ensure so far as possible the continued
existence of probable cause. . .” Sgro v. United States, 287 U.S. 206

(1932).
350f @ 368
Case eer Document 32-1 Filed oe Page 35 of 154

(This Affiant/ Plaintiff will also prove beyond on any doubt, that
Defendant(s) do not understand the wordage .. . “by fresh facts,”
Defendant(s) rely on heresy of pretended “past experiences.” Fact of this
case, as stated by their own admissions, is that the Defendant(s) relied on
“nast experiences” more than they relied on the “evidence at hand,” [See
Exhibits D, E and F for the numerous “past experience” statements that
Prove this Fact.]

“,.. "The requirement that officer articulate his reasons for making a
search before he searches is a substantial deterrent to impulsive and
arbitrary official conduct and a real safeguard against after-the-fact
justification"), cert. denied, 423 U.S. 897 (1975); 4 W.R. LaFave, Search
and Seizure Section 10.10 (d), at 147-148 (2d ed. 1987) & at 8-9 (1988

Supp.)
“. . . The state should not base its judgments on stereotypes,

assumptions, guilt-by-association, or other generalities. . .”
[Gully v. First National Bank, 299 U.S 109, 112 (1936)]. . .

“,.. The Court relied specifically on its probable-cause jurisprudence,
at least concerning how reliable, credible, and_ specific the information
upon which the state relied had to be to establish the mecessary
individualized suspicion. . . [See the word “specific?” Means not just a
“blanket” search warrant, copied from other drug warrants, written by
police, (not the “judge,” via a prosecuting attorney) but than signed by the
judge and the unlaw-fully executed, with no member of the public present.” ]

10. JUDICIAL NOTICE: [This Court] “. . . questioned whether there
was hard evidence to support such generalizations. Even more critical to its
holding was that generalizations were not enough; there had to be
additional case-specific facts that, when combined with the supportable
generalizations, established reasonable suspicion to believe that this
suspect, at this time...”

29. See infra II.A (defining “individualized suspicion”).

30. Safford Unified Sch. Dist. No. 1 v. Redding, 129 8. Ct. 2633, 2643
(2009).

“... Terry noted as well that “due weight must be given, not to [the
officer’s] inchoate and unparticularized suspicion or ‘hunch,’ but to the
specific reasonable inferences which he is entitled to draw from the facts in
light of his experience.” Jd. Terry v. Ohio, 392 U.S. 1, 27 (1968)

36 of @ 265
Case EOD Document 32-1 Filed @ Page 36 of 154

“cc

. probable cause noun adequate legal basis, ample legal basis to
pursue, just and adequate basis, just evidence, just meritorious evidence,
just qualified evidence, legally adequate basis to proceed, legally compelling
basis, legally competent evidence, legally sufficient cause, satisfactory
legal basis, sufficient evidence, sufficient legal basis.” Burton's Legal
Thesaurus, 4E. [Defendant(s) should learn this post haste. ]

Legal definition of “legal:” Conforming to the law; required or permitted by
law; not forbidden by law. . . . The term legal is often used by the courts in
reference to an inference of the law formulated as a matter of
construction, rather than established by actual proof, such as legal malice.”
West's Encyclopedia of American Law, edition 2

Facts: 1. All the Defendant(s) relied on “inchoate and un-prarticularized
suspicions” or “hunches” and than had the mitigated gall to pretend that it
was gleaned by “experience,” when just copied and pasted from one
affidavit of generalized statements and than pasted them in another case. 2.
And all the while delusionally pretending to be making “reasonable
inferences” on some king of a pretended “experience,” when in fact, it was
plain as day, UN_LAW_FILLED, speculated generalizations of things to
be searched for, copied from one case then pasted into the next.

Answer: for no-law-filled. no “adequate legal basis, ample legal basis,”
nor any “legally sufficient cause,” copied and pasted generalized pretend-a-
evidence to be searched for, made out on pretend-a-affidavits and “rubber
stamped” pretend-a-search warrants, so actors to break and enter private
dwelling(s) and rummage at will!

[Emphasis added.]

11. Fact of LAW Federal Criminal Charges as COUNT No. 8 under the
Federal Rico Act 18 U.S.C. § 1961 which directly relates to the 4°
Amendment of the Bill of Rights.

That is a claims by which a relief can be granted, the “enterprise”
(association) who was includes all the named Defendant(s) [included but not
limited through discovery] Harvey Whittemore, Annette Whittemore (Pres.,
CEO of WPI), Richard Gammich (District Attorney of Washoe County
Nevada), Ann Hall, Carli Kinne-West (neice of Harvey and Annette
Whittemore; in house counsel to WPI), Brent Adams (Nevada District
Judge), Janet Berry, (Nevada District Judge), Dennis Jones, Geoff Dean

nie 268
Case oO Document 32-1 Filed 0 @ Page 37 of 154

(Sheriff of Ventura County, California), Todd Hourigan (detective for the
City of Ventura California), Adam Garcia (Chief of Police, Dept. of the
Univ. of Nevada-Reno), Jaime Mcquire (University of Nevada-Reno Police
department), John W. Helzer (Asst. District Attorney of Washoe County
Nevada), Jeremy Faith (U.S. Bankruptcy Trustee, Santa Barbara California),
J. Scott Bovits, Lisa Fenning (Attorneys for WPI during the bankruptcy
proceedings) did “in concert,” violate this Affiant’s / Plaintiff's
constitutional rights of the Fourth Amendment and can invoke the original
jurisdiction in this Federal Courts either by anticipating a “federal
prosecution of Federal Charges.” Or “Civil RICO violations as under 18
U.S.C. § 1961 of RICO Act as follows. . .

As used in this chapter—

(1) “racketeering activity” means (A) any act or threat involving murder,
kidnapping, gambling, arson, robbery, bribery, extortion, dealing in obscene
matter, or dealing in a controlled substance or listed chemical (as defined in
section 102 of the Controlled Substances Act), which is chargeable under
State law and punishable by imprisonment for more than one year; (B) any
act which is indictable under any of the following provisions of title 18,
United States Code .. . section 1503 (relating to obstruction of justice),
section 1510 (relating to obstruction of criminal investigations), section
1511 (relating to the obstruction of State or local law enforcement), [See
Sections for obstruction related charges herein. ]

Legal definition of enterprise:

6s

. as defines “enterprise” as “any individual, partnership,
corporation, association, or other legal entity, (relating to
racketeering),” pointing to section 1957 (relating to engaging in monetary
transactions in property derived from specified unlawful activity),

(5) “pattern of racketeering activity” requires at least two acts of
racketeering activity, one of which occurred after the effective date of this
chapter and the last of which occurred within ten years (excluding any
period of imprisonment) after the commission of a prior act of racketeering
activity;

[Emphasis added. |

12. Fact of LAW Federal Criminal Charges as COUNT No 9 of the
Federal Rico Act 18 U.S.C. § 1962.

suo DOS
Case SN“ Document 32-1 Filed ot Page 38 of 154

Under Federal RICO 18 U.S.C. § 1962 which provide the remedy thereof as
all counts pled against the each Individual defendants [included but not
limited through discovery] Harvey Whittemore, Annette Whittemore (Pres.,
CEO of WPI), Richard Gammich (District Attorney of Washoe County
Nevada), Ann Hall, Carli Kinne-West (neice of Harvey and Annette
Whittemore; in house counsel to WPI), Brent Adams (Nevada District
Judge), Janet Berry, (Nevada District Judge), Dennis Jones, Tammy Riggs,
Geoff Dean (Sheriff of Ventura County, California), Todd Hourigan
(detective for the City of Ventura California), Adam Garcia (Chief of Police,
Dept. of the Univ. of Nevada-Reno), Jaime Mcquire (University of Nevada-
Reno Police department), John W. Helzer (Asst. District Attorney of
Washoe County Nevada), Jeremy Faith (U.S. Bankruptcy Trustee, Santa
Barbara California), J. Scott Bovits, Lisa Fenning (Attorneys for WPI during
the bankruptcy proceedings) “in concert” in numerous occasions violated
said RICO statutes. . .”
Title 18 Sec. 1962. Prohibited activities
-STATUTE-

(a) It shall be unlawful for any person who has received any income
derived, directly or indirectly, from a pattern of racketeering activity. ..
OR... “

Defendant(s) “derived an income”. . . above $80,000 plus USD per year...
“from a pattern of racketeering activity. . .” by violating numerous Federal
Crimes against the peace and dignity of this Affiant / Plaintiff and 100s and
this country. Defendant(s) “ran wrought shod over, the Constitution and Bill
of Rights, and California and Nevada State Statutes.

Sec. 1963. Criminal penalties

-STATUTE-

(a) Whoever violates any provision of section 1962 of this chapter
shall be fined under this title or imprisoned not more than 20 years (or
for life if the violation is based on a racketeering activity for which the
maximum penalty includes life imprisonment), or both, and shall forfeit
to the United States, irrespective of any provision of State law -

(1) any interest the person has acquired or maintained in violation
of section 1962;

As Precedence from Case Law :

ve 68
Case eS Document 32-1 Filed @ Page 39 of 154

As Precedence from Case Law...

“., . United States v. Sheridan, supra, 329 U.S. at page 391, 67 S.Ct. at
page 338. The trial court charged the jury that one who ‘aids, abets,
counsels, commands, induces, or procures' the commission of an act is
as responsible for that act as if he had directly committed the act
himself. *10 See 18 U.S.C. (Supp. V) s 2(a), 18 U.S.C.A. s 2(a). Nye &
Nissen 74 S.Ct. 358 347 U.S. 1, 74 S.Ct. 358, 98 L.Ed. 435 (Cite as: 347
US. 1, 74 S.Ct. 358) v. United States, 336 U.S. 613, 69 S.Ct. 766, 93 L.Ed.
919. The jury found Brading guilty in the light of this instruction. The Court
of Appeals, 9 Cir., 168 F.2d 846, affirmed on the ground that the
evidence supported conviction under this charge.. .”

“.,. Aiding, abetting, and counseling are not terms which presuppose the
existence of an agreement. Those terms have a broader application, making
the defendant a principal when he consciously shares in a criminal act,
regardless of the existence of a conspiracy. Nye & Nissen v. United States,
supra, 336 U.S. at page 620, 69 S.Ct. at page 770...”

[Emphasis added. ]

13. Fact of LAW Federal Criminal Charges as COUNT No. 10 of the
Federal Rico Act 18 U.S.C. § 1961...

Which state a Federal claim that can provide a remedy in this present
case by the punishment for the following violation of 18 U.S.C. § 1961. ..
the Defendants [included but not limited through discovery] Harvey
Whittemore, Annette Whittemore (Pres., CEO of WPI), Richard Gammich
(District Attorney of Washoe County Nevada), Ann Hall, Carli Kinne-West
(neice of Harvey and Annette Whittemore; in house counsel to WPI), Brent
Adams (Nevada District Judge), Janet Berry, (Nevada District Judge),
Dennis Jones, Tammy Riggs, Geoff Dean (Sheriff of Ventura County,
California), Todd Hourigan (detective for the City of Ventura California),
Adam Garcia (Chief of Police, Dept. of the Univ. of Nevada-Reno), Jaime
Mcquire (University of Nevada-Reno Police department), John W. Helzer
(Asst. District Attorney of Washoe County Nevada), Jeremy Faith (U.S.
Bankruptcy Trustee, Santa Barbara California), J. Scott Bovits, Lisa Fenning
(Attorneys for WPI during the bankruptcy proceedings), did “in concert” and
numerous occasions violated 18 U.S.C. § 1961 . . . by committing many
“act(s) indictable under section 659 is felonious,” both__Federal and __

State felonies.
40 of a 6 Z
Case EO Document 32-1 Filed “@ Page 40 of 154

[Also see 18 U.S.C. § 1961] .. . TITLE 18 - CRIMES AND CRIMINAL
PROCEDURE

PART I- CRIMES CHAPTER 96 - RACKETEER INFLUENCED
AND CORRUPT ORGANIZATIONS
-HEAD-

Sec. 1961. Definitions

(1) "racketeering activity" means (A) any act or threat involving

murder, kidnapping, . . . if the act indictable under section 659 is felonious,

“, .. There is ample evidence of the petitioners' collaboration and
close cooperation in the fraud from *11 which the jury could conclude
that [Defendants] aided, abetted, or counseled in the commission of the
specific acts charged. See Nye & Nissen v. United States, supra, 336 U.S.
at page 619, 69 S.Ct. at page 769...”

“, .. When two or more persons unite in a deceit upon another, they

may be indicted for a conspiracy . . .” (q. v.) Vide, generally, 2 Bouv. Inst.
n. 2321-29; Skin. 119; Sid. 375; 3 T. R. 52-65; 1 Lev. 247; 1 Strange, 583;

D Roll. Abr. 106; 7 Barr, Rep. 296; 11 Serg. & R. 309, 310; Com. Dig.
Action upon the case for a deceit; Chancery, 3 F 1 and2;3M1;3N1;4D
3;4H4;4L 1; 4 O 2; Covin; Justices of the Peace, B 30; Pleader, 2 H; 1
Vin. Ab. 560; 8 Vin. Ab. 490; Doct. Pl. 51; Dane's Ab. Index, h. t.; 1 Chit.
Pr. 832 Ham. N. P. c. 2, s. 4; Ayl. Pand. 99 2 Day, 531; 12 Mass. 20; 3
Johns. 269; 6 Johns. 181; 2 Day, 205, 381; 4 Yeates, 522; 18 John. 395: 8
John. 23; 4 Bibb, 91; 1 N. & M. 197. Vide, also, articles Equality; Fraud;
Lie...

A. “....RICO attempts to accomplish these goals by providing severe
criminal penalties for violations of § 1962[c], see § 1963, and also by
means of a civil cause of action for any person “injured in his business or
property by reason of a violation of section 1962,” 18 U.S.C. § 1964(c)
(1994 ed., Supp. IV)... B.

B. “... Section 1962, in turn, consists of four subsections: Subsection (a)
makes it “unlawful for any person who has received any income derived,
directly or indirectly, from a pattern of racketeering activity or through
collection of an unlawful debt...” [Yes that said “ANY income,” directly
or indirectly such as “payroll” during their crime spree.]

C. “... subsection (b) makes it “unlawful for any person through a
pattern **1612 of racketeering activity or through collection of an unlawful
debt to acquire or maintain, directly or indirectly, any interest in or control
of any enterprise which is engaged in, or the activities of which affect,

sre 26K
Case SLO Document 32-1 Filed “@ Page 41 of 154

interstate or foreign commerce”; subsection (c) makes it “unlawful for any
person employed by or associated with any enterprise engaged in, or the
activities of which affect, interstate or foreign commerce, to conduct or
participate, directly or indirectly, in the conduct of such enterprise's
affairs through a pattern of racketeering activity or collection of
unlawful debt”; and, finally, subsection (d) makes it unlawful “for any
person to conspire to violate any of the provisions of subsection (a), (b),
or (c) of this section.” [Confiscating any “monies or property” without
“eye witness” of a crime, an affidavit or the victim... is... collection of
an unlawful debt.”] [A, B and C Beck v. Prupis, 120 S. Ct. 1608 (U.S. Apr.
26, 2000),

Legal Definition of “conspire,” in part: “An agreement between two or
more persons to engage jointly in an unlawful or criminal act, or an act that
is_innocent_in_ itself but becomes unlawful when done by the
combination of actors.” A Law Dictionary, Adapted to the Constitution
and Laws of the United States. By John Bouvier. Published 1856.

[Emphasis added.]

14. Fact of LAW Federal Criminal Charges as COUNT No. 11 of
Federal Rico Act 18 USC 1961(4), as follows...

As Count 4 of Federal RICO, the Defendant(s) Harvey Whittemore,
Annette Whittemore (Pres, CEO of WPI), Richard Gammich (District
Attorney of Washoe County Nevada), Ann Hall, Carli Kinne-West (neice of
Harvey and Annette Whittemore; in house counsel to WPI), Brent Adams
(Nevada District Judge), Janet Berry, (Nevada District Judge), Dennis Jones,
Tammy Riggs, Geoff Dean (Sheriff of Ventura County, California), Todd
Hourigan (detective for the City of Ventura California), Adam Garcia (Chief
of Police, Dept. of the Univ. of Nevada-Reno), Jaime Mcquire (University of
Nevada-Reno Police department), John W. Helzer (Asst. District Attorney of
Washoe County Nevada), Jeremy Faith (U.S. Bankruptcy Trustee, Santa
Barbara California), J. Scott Bovits, Lisa Fenning (Attorneys for WPI during
the bankruptcy proceedings), did in fact and “in concert,” numerous
occasions, all violated 18 USC Section 1961(4)

6

Legal Definition of “enterprise” ... aS defines “enterprise” as “any
individual, partnership, corporation, association, or other legal entity,
(http://www.lectlaw.com/def/e022.htm relating to racketeering),” pointing

42 of @ 264
Case SO a Document 32-1 Filed ao) Page 42 of 154

to section 1957 (relating to engaging in monetary transactions in property
derived from specified unlawful activity),

Fact in this immediate case will set Precedence is...

FACT: Confiscation of money, household items, or ANY other “private”
personal items, including Affiant’s lap top and note books (papers, money,
parole, salaries, tangible items or otherwise,) will be adjudicated as, and
considered as, “relating to engaging in monetary transactions in
property derived from specified unlawful activity),” [Note the word
“unlawful” will be proved to mean: Not Law Full, or Not Filled Fully by the
Law or Statutes. Any “Intent” that is not backed wholly by Statutes, or
Federal or State Rules of Criminal Procedure is in fact, “un-law-full
intent.”] Fact in this case that since, quote . .

“ .. The warning was issued in response to the recent ruling that upheld
that the local Police Departments in North Carolina are classified as
“private entities” and NOT connected to the state of North Carolina.”
[As well as in Texas, and other 49 other States.] See QUOTE:

“Judicial Review Judge, Paul C. Ridgeway, Wake County General Court
Of Justice, Superior Court Division, upheld a lower court ruling that most
Public Officials / Agencies are “private entities.” Judge Ridgeway upheld
the earlier (1/17/11) ruling of lower court Judge J. Randall May in Class v.
North Carolina, Case No. 10 DOT 7047 (now known as 11 CVS 1559).”

Challenge under Rule 52. Alleging a Corporation

An allegation that a corporation is incorporated shall be taken as true,
unless denied by the affidavit of the adverse party, his agent or attorney,
whether such corporation is a public or private corporation and however
created. Source. Art. 1999.

See 28 USC § 3002 - Definitions
(15) “United States” means—
(A) a Federal corporation;

(10) “Person” includes a natural person (including an individual Indian), a
corporation, a partnership, an unincorporated association, a trust, or an
estate, or any other public or private entity, including a State or local
government or an Indian tribe.

43 of @ 2 6 4
Case OOO Document 32-1 Filed en + Page 43 of 154

(12) “Property” includes any present or future interest, whether legal or
equitable, in real, personal (including choses in action), or mixed
property, tangible or intangible, vested or contingent, wherever located
and however held (including community property and property held in
trust (including spendthrift and pension trusts) . . .”

Precedence and judicial notice as follows...

A. “... We granted certiorari, 526 U.S. 1158, 119 S.Ct. 2046, 144 L.Ed.2d
213 (1999), to resolve a conflict among the Courts of Appeals on the
question whether a person injured by an overt act in furtherance of a
conspiracy may assert a civil RICO conspiracy claim under § 1964(c) for
a violation of § 1962(d) even if the overt act does not constitute
“racketeering activity...” This case turns on the combined effect of two
provisions of RICO that, read in conjunction, provide a civil cause of action
for conspiracy. Section 1964(c) states that a cause of action is available to
anyone “injured ... by reason of a violation of section 1962.” Section
1962(d) makes it unlawful for a person “to conspire” to violate any of
the provisions of subsection (a), (b), or (c) of this section.” To determine
what it means to be “injured ... by reason of” a “conspir[acy],” we turn to
the well-established common law of civil conspiracy. . .” Beck v. Prupis,
120 S. Ct. 1608 (U.S. Apr. 26, 2000),

 

“{this]. . . Petitioner suggests that we should look to criminal, rather
than civil, common-law principles to interpret the statute. We have turned
to the common law of criminal conspiracy to define what constitutes A
violation of § 1962(d), see Salinas v. United States, 522 U.S. 52, 63-65, 118
S.Ct. 469, 139 L.Ed.2d 352 (1997), a_mere violation being all that is
necessary for criminal liability. . .” Salinas v. United States, 522 U.S. 52,
63-65 [Note: “a mere violation being all that is necessary for criminal
liability.” |

15. FACT at LAW that none of the mentioned individual Defendants,
[included but not limited through discovery] Harvey Whittemore, Annette
Whittemore (Pres., CEO of WPI), Richard Gammich (District Attorney of
Washoe County Nevada), Ann Hall, Carli Kinne-West (neice of Harvey and
Annette Whittemore; in house counsel to WPI), Brent Adams (Nevada
District Judge), Janet Berry, (Nevada District Judge), Dennis Jones, Tammy
Riggs, Geoff Dean (Sheriff of Ventura County, California), Todd Hourigan
(detective for the City of Ventura California), Adam Garcia (Chief of Police,

44 of D 26 &
Case EO Document 32-1 Filed @ Page 44 of 154

Dept. of the Univ. of Nevada-Reno), Jaime Mcquire (University of Nevada-
Reno Police department), John W. Helzer (Asst. District Attorney of
Washoe County Nevada), Jeremy Faith (U.S. Bankruptcy Trustee, Santa
Barbara California), J. Scott Bovits, Lisa Fenning (Attorneys for WPI during
the bankruptcy proceedings) do NOT have any kind of “immunity”
against violating any of this Affiant’s / Plaintiff's constitutional
RIGHTS, ie the Fourth Amendment (right of privacy and search and
seizure), the Fifth Amendment (right to be free from having liberty,
property taken without just compensation), violating the “due process”
of these facts as follows...

QUOTE: “... But the Mitchell, 472 U.S. at 526, 105 S.Ct. 2806. litigation.
“immunity is forfeited if an officer's conduct violates “clearly
established statutory or constitutional rights of which a reasonable
Wilson v. Layne, 526 U.S. 603, 614, 119 person would have known.”
S.Ct. 1692, 143 L-Ed.2d 818 (1999) (quoting Harlow v. Fitzgerald, 457 To
determine in U.S. 800, 818, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982)). this
case whether the officers have lost their immunity, we must engage First,
we must decide “whether in a two step analysis. constitutional right would
have been violated on the facts alleged” Saucier v. Katz, 533 U.S. 194,
200, 121 S.Ct. 2151, 150 L.Ed.2d 272 Because we consider an appeal by
the officers from the denial (2001). of their motion for summary judgment,
we must evaluate the undisputed facts based on the summary judgment
record, drawing all inferences in Behrens, 516 U.S. at 309, 116 S.Ct. 834;
favor of the plaintiff. Second, if we believe that a constitutional Torres,
163 F.3d at 170. violation did occur, we must consider whether the right
was “clearly Saucier, 533 U.S. at 201, 121 S.Ct. 2151; established.” see
Groh v.Ramirez, 540 U.S. 551, 124 S.Ct. 1284, 1293, 157 L.Ed.2d 1068,
2004 WL 330057 (U.S. filed Feb. 24, 2004). The question is “whether it
would be clear to a reasonable officer Id. at that his conduct was unlawful
in the situation he confronted.” This is an objective inquiry, to be decided
by 202, 121 S.Ct. 2151. Bartholomew v. Pennsylvania, 221 F.3d the court
as a matter of law. 425, 428 (3d Cir.2000). . .”

“... To be sure, a warrant must be read in a common sense, non-
technical United States v. Ventresca, 380 U.S. 102, 109, 85 S.Ct. 741,
fashion. But it may not be read in a way that violates 13 L.Ed.2d 684
(1965). As the text of the Fourth Amendment itself its fundamental
purposes. U.S. denotes, a particular description is the touchstone of a
warrant. IV. The requirement of a particular description in Const. amend.
First, it memorializes precisely writing accomplishes three things. what
search or seizure the issuing magistrate intended to permit. Second, it

sue 968
Case EO Document 32-1 Filed “@ Page 45 of 154

confines the discretion of the officers who are executing the Marron v.
United States, 275 U.S. 192, 196, 48 S.Ct. 74, 72 warrant. Third, it
“inform|s] the subject of the search what can be seized. . .” L.Ed. 231
(1927)

“,.. As a matter of common sense, as well as logic, the absence of a
reference to the affidavit must therefore be viewed as negating any
incorporation of that affidavit ... Tellingly, the court observed that had
the police searched more broadly, Id. at 472. the fruits of that search
would have been suppressed ...” Doe v. Groody BNI BNI Argued Sept.
15, 2003. -- March 19, 2004 found at: http://caselaw.findlaw.com/us-3rd-
circuit/1207065.html

“...A RICO claim is broad but a RICO conspiracy claim is even
broader. Anyone who agrees or conspires to pursue the same criminal
objective can be held liable for a RICO violation. Salinas v. United States,
522 U.S. 52, 63-64 (1997). “If conspirators have a plan which calls for some

conspirators to perpetrate the crime and others to provide support, the

supporters are as guilty as the perpetrators.” Jd. at 64. A conspirator

must simply intend to further an endeavor which, if completed, would
satisfy all elements of a civil RICO claim. Jd. at 65.

[Emphasis added. |

16. Fact of LAW Federal Criminal Charges as COUNT No. 12 of the
Federal Rico Act Title 18 USC § 1962 (c). as follows...

And another claim under Federal RICO Act Title 18 Sec. 1962(c) that the
Defendants [included but not limited through discovery] Harvey
Whittemore, Annette Whittemore (Pres., CEO of WPI), Richard Gammich
(District Attorney of Washoe County Nevada), Ann Hall, Carli Kinne- West
(neice of Harvey and Annette Whittemore; in house counsel to WPI), Brent
Adams (Nevada District Judge), Janet Berry, (Nevada District Judge),
Dennis Jones, Tammy Riggs, Geoff Dean (Sheriff of Ventura County,
California), Todd Hourigan (detective for the City of Ventura California),
Adam Garcia (Chief of Police, Dept. of the Univ. of Nevada-Reno), Jaime
Mcquire (University of Nevada-Reno Police department), John W. Helzer
(Asst. District Attorney of Washoe County Nevada), Jeremy Faith (U.S.
Bankruptcy Trustee, Santa Barbara California), J. Scott Bovits, Lisa Fenning
(Attorneys for WPI during the bankruptcy proceedings) Exhibits B through
F) and in concert, did in fact violate the follow Federal LAW which a

remedy can be applied...
46 of @ 26%
Case SENSO Document 32-1 Filed a) Page 46 of 154

A. Section 1962(c) Claims
Section 1962(c) prohibits any defendant person from operating or
managing an enterprise through a pattern of racketeering activity. So
long as a civil RICO plaintiff is injured by reason of the defendant's
operation or management of the enterprise through a pattern of racketeering,

the plaintiff is entitled to treble damages, attorneys' fees and costs under
section 1964(c) (commonly referred to as RICO's civil liability

provision).

Under section 1962(b), a civil plaintiff has standing only if he has been
injured by reason of the defendants’ acquisition or maintenance of an
interest in or control over an enterprise through a pattern of
racketeering activity. ..

FACT: This Affiant / Plaintiff has been “injured” flowing from the
“racketeering” activity, against my “due process,” and Forth, Fifth and
Fourteenth Amendment guaranteed RIGHTS by all the defendants, in
concert, ruining my reputation by their “infamous crimes,” against my
life, by factious / lies and fabricated court processes via “rubber stamped,”
and “blanket” search warrants, by the “just change names, dates and
the address,” pretend-a-warrants brake and enter gang. Defendant(s)
have also ruined hundreds of other’s lives.

[Emphasis added.]

17. Fact of LAW Federal Criminal Charges as COUNT No. 13 of the
Federal Rico Act 42 USC § 1983 as follows...

The individual person of the Defendants, [included but not limited
through discovery] Harvey Whittemore, Annette Whittemore (Pres., CEO of
WPI), Richard Gammich (District Attorney of Washoe County Nevada),
Ann Hail, Carli Kinne-West (neice of Harvey and Annette Whittemore; in
house counsel to WPI), Brent Adams (Nevada District Judge), Janet Berry,
(Nevada District Judge), Dennis Jones, Tammy Riggs, Geoff Dean (Sheriff
of Ventura County, California), Todd Hourigan (detective for the City of
Ventura California), Adam Garcia (Chief of Police, Dept. of the Univ. of
Nevada-Reno), Jaime Mcquire (University of Nevada-Reno Police
department), John W. Helzer (Asst. District Attorney of Washoe County
Nevada), Jeremy Faith (U.S. Bankruptcy Trustee, Santa Barbara California),
J. Scott Bovits, Lisa Fenning (Attorneys for WPI during the bankruptcy
proceedings) did “in concert,” did violate my constitutional RIGHTS,
and the “Rights under Federal LAW, which provide a remedy as

follows. ...
47 of @ 64
Case eS Document 32-1 Filed ~ Page 47 of 154

Every person who, under color of any statute, ordinance, regulation,
custom, or usage, of any State or Territory or the District of Columbia,
subjects, or causes to be subjected, any citizen of the United States or
other person within the jurisdiction thereof to the deprivation of any
rights, privileges, or immunities secured by the Constitution and laws,
shall be liable to the party injured in an action at law, suit in equity, or
other proper proceeding for redress, except that in any action brought
against a judicial officer for an act or omission taken in such officer’s
judicial capacity, injunctive relief shall not be granted unless a declaratory
decree was violated or declaratory relief was unavailable. For the purposes
of this section, any Act of Congress applicable exclusively to the District of
Columbia shall be considered to be a statute of the District of Columbia.

A. QUOTE: “. . . Title 42 USC § 1983 provides in relevant part that:
"every person who, under color of any statute, ordinance, regulation,
custom, or usage, of any State....subjects, or causes to be subjected, any
citizen of the United States or other person within the jurisdiction thereof to
the deprivation of any rights, privileges, or immunities secured by the
Constitution. ..shall be liable to the party injured....”

“,.. An unconstitutional policy may also exist if an isolated action of a
government employee is dictated by a "final policymaker. . .” Pembaur v.
City of Cincinnati, 475 U.S. 469 (1986). Bryan County v. Brown, 520 U.S.
397 (1997).

“ |. . The Supreme Court has rejected the notion that a plaintiff must
meet a heightened pleading standard to state a claim against a
municipality for an unconstitutional custom or policy. . .” Leatherman v.
Tarrant County, 507 U.S. 163 (1993).

“ ,.. With respect to incorporated substantive due process, the plaintiff
may state a claim by proving a violation of one of the Bill of Rights. The
Supreme Court has held that one of the substantive elements of the Due
Process Clause protects those rights that are fundamental--rights that
are implicit in the concept of ordered liberty, and has, over time, held that
virtually all of the Bill of Rights protect such fundamental rights and has
likewise held that they apply to the states through the "liberty" interest
of the Due Process Clause...“ Palko v. Connecticut, 302 U.S. 319, 325
(1937). For example, the Supreme Court has held that the Fourth
Amendment proscription against unreasonable searches and seizures, Mapp
v. Ohio, 367 U.S. 643 (1961), and the Sixth Amendment right to a speedy
public trial, Klopfer v. North Carolina, 386 U.S. 213 (1967), apply to the

states.
48 of @ atf

[Emphasis added.]
Case ee SD Document 32-1 Filed @ Page 48 of 154

18. Fact of LAW Federal Criminal Charges as COUNT No. 14 of
Federal Rico Act Title 42 USC § 1985
The independent Defendants, [included but not limited through discovery]
Harvey Whittemore, Annette Whittemore (Pres., CEO of WPI), Richard
Gammich (District Attorney of Washoe County Nevada), Ann Hall, Carli
Kinne-West (neice of Harvey and Annette Whittemore; in house counsel to
WPI), Brent Adams (Nevada District Judge), Janet Berry, (Nevada District
Judge), Dennis Jones, Tammy Riggs, Geoff Dean (Sheriff of Ventura
County, California), Todd Hourigan (detective for the City of Ventura
California), Adam Garcia (Chief of Police, Dept. of the Univ. of Nevada-
Reno), Jaime Mcquire (University of Nevada-Reno Police department), John
W. Helzer (Asst. District Attorney of Washoe County Nevada), Jeremy Faith
(U.S. Bankruptcy Trustee, Santa Barbara California), J. Scott Bovits, Lisa
Fenning (Attorneys for WPI during the bankruptcy proceedings)did in
concert, and more than one occasion, did violate this Plaintiff’s
constitutional RIGHTS under Federal LAW, which provide a remedy
as follows. ... Each LETTER carries a FEDERAL Charge with it....
B. TITLE 42 - THE PUBLIC HEALTH AND WELFARE

CHAPTER 21 - CIVIL RIGHTS

SUBCHAPTER I - GENERALLY
Sec. 1985. Conspiracy to interfere with civil rights
(2) Obstructing justice; intimidating party, witness, or juror...

(3) Depriving persons of rights or privileges
If two or more persons in any State or Territory conspire or go in

disguise on the highway or on the premises of another, for the purpose
of depriving, either directly or indirectly, any person or class of persons
of the equal protection of the laws, or of equal privileges and immunities
under the laws; or for the purpose of
preventing or hindering the constituted authorities of any State or
Territory from giving or securing to all persons within such State or
Territory the equal protection of the laws. ..

C. -STATUTE-

Every person who, having knowledge that any of the wrongs
conspired to be done, and mentioned in section 1985 of this title, are
about to be committed, and having power to prevent or aid in
preventing the commission of the same, neglects or refuses so to do, if
such wrongful act be committed, shall be liable to the party injured, or
his legal representatives, for all damages caused by such wrongful act,

49 of @ 266
Case eS Document 32-1 Filed “'°@ Page 49 of 154

which such person by reasonable diligence could have prevented; and
such damages may be recovered in an action on the case; and any
number of persons guilty of such wrongful neglect or refusal may be
joined as defendants in the action. . .”

Judicial Notice as follows : Public Law 93-595: A Court shall take Judicial
Notice if requested by a party and supplied with the necessary information.
Notice to all Defendant(s) judges, and this court’s clerks, lawyers, attorneys,
ETC.

FACTS of Law the independent Defendants, [included but not limited
through discovery] Harvey Whittemore, Annette Whittemore (Pres., CEO of
WPI), Richard Gammich (District Attorney of Washoe County Nevada),
Ann Hall, Carli Kinne-West (neice of Harvey and Annette Whittemore; in
house counsel to WPI), Brent Adams (Nevada District Judge), Janet Berry,
(Nevada District Judge), Dennis Jones, Tammy Riggs, Geoff Dean (Sheriff
of Ventura County, California), Todd Hourigan (detective for the City of
Ventura California), Adam Garcia (Chief of Police, Dept. of the Univ. of
Nevada-Reno), Jaime Mcquire (University of Nevada-Reno Police
department), John W. Helzer (Asst. District Attorney of Washoe County
Nevada), Jeremy Faith (U.S. Bankruptcy Trustee, Santa Barbara California),
J. Scott Bovits, Lisa Fenning (Attorneys for WPI during the bankruptcy
proceedings), in concert, did violate this Affiant / Plaintiff's constitutional
RIGHTS under Federal LAW, which provide a remedy as follows. . ..

TITLE 42 - THE PUBLIC HEALTH AND WELFARE
CHAPTER 21 - CIVIL RIGHTS
SUBCHAPTER I - GENERALLY

Sec. 1987. Prosecution of violation of certain laws

-STATUTE-

The United States attorneys, marshals, and deputy marshals, the United
States magistrate judges appointed by the district and territorial courts, with
power to arrest, imprison, or bail offenders . . . at the expense of the United
States, to institute prosecutions against all persons violating any of the
provisions of section 1990 of this title or of sections 5506 to 5516 and
5518 to 5532 of the Revised Statutes, and to cause such persons to be
arrested, and imprisoned or bailed, for trial before the court of the
United States or the territorial court having cognizance of the offense. .”

vig 296
Case SL Document 32-1 Filed “"@ Page 50 of 154

TITLE 42 - THE PUBLIC HEALTH AND WELFARE
CHAPTER 21 - CIVIL RIGHTS
SUBCHAPTER I - GENERALLY

-HEAD-
Sec. 1990. Marshal to obey precepts; refusing to receive or execute
process

-STATUTE-

Every marshal and deputy marshal shall obey and execute all
warrants or other process, when directed to him, issued under the
provisions of section 1989 of this title. Every marshal and deputy
marshal who refuses to receive any warrant or other process when
tendered to him, issued in pursuance of the provisions of this section, or
refuses or neglects to use all proper means diligently to execute the
same, shall be liable to a fine in the sum of $1,000, for the benefit of the
party aggrieved thereby.

”, . . Supreme Court has ruled that "private parties" may be held to the
same standard of "state actors" in cases such as the instant cause where the

final and decisive act was carried out in conspiracy with a state official. .
99

See Dennis v. Sparks, 449 U.S. 24, 101 S. Ct., 183 and Adickes v. S.H.
Kress & Co., 398 U.S. 144, 90 S. Ct. 1598.

[Emphasis added.]

19. FACT OF LAW of Federal Criminal Charges as COUNT No. 15
of the Federal Rico Act, violation of Title 42 USC § 1985(3).

Which is a lawful claim in this case against the “rubber stamping”
unknown magistrates, and co-conspirators after the fact, Brent Adams
(Nevada District Judge), Janet Berry, (Nevada District Judge), who accepted
the “blanket”? and “RUBBER STAMPED” search warrants that
Defendant(s) fathomed up out of their un-law-filled intentions and handed
hundreds of others fake “color of law” pretend-a-jurisdiction, on pretend-a-
search warrants and fraudulent affidavits did in fact under their “color of
law” scheme, violated, 42 USC § 1985 . [See Exhibits F, and for more
Absolute proof allocated through discovery process. ]

As follows...
5iof ® 2 bS
Case ee “SO Document 32-1 Filed a @ Page 51 of 154

42 USC § 1985 (c) - Conspiracy to interfere with civil rights

(3) Depriving persons of rights or privileges

If two or more persons in any State or Territory conspire or go in disguise
on the highway or on the premises of another, for the purpose of
depriving, either directly or indirectly, any person or class of persons of
the equal protection of the laws, or of equal privileges and immunities
under the laws; . . . or for the purpose of preventing or hindering the
constituted authorities of any State or Territory from giving or securing to all
persons within such State or Territory the equal protection of the laws; ...
or to injure any citizen in person or property on account of such
support or advocacy; in any case of conspiracy set forth in this section, if
one or more persons engaged therein do, or cause to be done, any act in
furtherance of the object of such conspiracy, whereby another is injured in
his person or property, or deprived of having and exercising any right
or privilege of a citizen of the United States, the party so injured or
deprived may have an action for the recovery of damages occasioned by

such injury or deprivation, against any one or more of the conspirators.
[Emphasis added.]

QUOTE: “...A complaint is actionable against Judges under Title 42
U.S.C. 1985 (3), whose immunity does not extend into a conspiracy
under color of law. Section 1985(3) reaches both conspiracies under
color of law and conspiracies effectuated through purely private
conduct...”

Legal Definition of “color of law”: The appearance or semblance,
without the substance, of legal right. McCain v. Des Moines, 174 U. S.
108, 19 Sup. Ct. (H4, 43 L. Ed. 936 Blacks Law Dictionary found at
http://thelawdictionary.org/color-of-law/.

Also...

Legal Definition of “color” is: An appearance, semblance, or simulacrum,
as distinguished from that which Is real. A prima facie or apparent right.
Hence, a deceptive appearance; a plausible, assumed exterior, concealing a
lack of reality ; a disguise or pretext. Railroad Co. v. Allfree, 64 Iowa,
500, 20 N. W. 779; Berks County v. Railroad Co., 107 Pa. 102, 31 Atl. 474;
Broughton v. Haywood, 01 N. C. 383. [Emphasis added.]
http://thelawdictionary.org/color/

Color of Law is the The appearance of a legal right. The act of a state
officer, regardless of whether or not the act is within the limits of his or

nae 268
Case ENO Document 32-1 Filed one Page 52 of 154

her authority, is considered an act under color of law if the officer
purports to be conducting himself or herself in the course of official
duties.

Under the civil rights act of 1871 (42 U.S.C.A. Section 1983), color of law is
synonymous with State Action, which is conduct by an officer that bears
a sufficiently close nexus to a state so that the action is treated as though
it is by the state.

color of law n. the appearance of an act being performed based upon legal
right or enforcement of statute, when in reality no such right exists. An
outstanding example is found in the civil rights acts which penalize law
enforcement officers for violating civil rights by making arrests under
color of law"... It could apply to phony traffic arrests [search warrants, ]
in order to raise revenue from fines or extort payoffs to forget the ticket
....” http://legal- dictionary.thefreedictionary.com/Colortof+Law
And... Color of Law: noun The conduct of a police officer, judge, or
another person clothed with governmental authority that, although it
superficially appears to be within the individual’s lawful power, is
actually in contravention of the law. For example, a police officer who
makes a false arrest while on duty, or while off duty but when they are
wearing a uniform or badge, is acting under color of law. In some
circumstances, the phrase also applies to the conduct of private individuals
that is specifically authorized or approved by a statute. Depriving a person
of his or her federal civil rights under color of law is, in and of itself, a
federal crime and a ground for a cause of action. Also called under color
of law. If the conduct violates a federal civil right or criminal law, it is also
called state action. . . .” end of quote(s) Emphasis added. From Webster’s
New World Law Dictionary http://law.yourdictionary.com/color-of-law
Legal FACT: There is NO immunity for any “judge” [or pretend-a-LEOs]
who violates their “OATH of OFFICE” by under Title 42 U.S.C. 1985
(3), which is to defend the Constitution (Federal and State,) and ALL laws
made pursuant thereof.

Case Law Precedence quoted as follows...

The U.S. Supreme Court in Griffen emphasized 1985(3)
“,.. legislative history was directed to the prevention of deprivations

which shall attack the equality of rights of American citizens; that any

violation of the right, the animus and effect of which is to strike down the

citizen, to the end that he may not enjoy equality of rights as contrasted with

his and other citizens' rights, shall be within the scope of remedies...” Id. at

100.
53 of @ a é 3B
Case ENO Document 32-1 Filed oan@ Page 53 of 154

“. . . The Supreme Court emphasized that a reasonably competent
public official should know the law governing his conduct and ruled
that victims can hold almost all public administrators personally liable
for conduct that violates clearly established ... “constitutional rights of
which a reasonable person would have known..." Harlow v. Fitzgerald,
457 U.S. 800 at 818 (1982).

The Supreme Court, ruling, declared that:

. local governmental bodies have no sovereign immunity from civil
litigation initiated by the injured party, according to Civil Rights Act of
1871. . .” (42 U.S.C. §1983). Monell v. New York City Dept. of Social
Services, 436 U.S. 658 (1978)

A. “. .. In addition, municipalities cannot have arranged their affairs on
an assumption that they can violate constitutional rights for an indefinite
period; accordingly, municipalities have no reliance interest that would
support an absolute immunity. Pp. 699-700. . .”

B. “. . » Municipalities have responsibility for constitutional and
federal statutory violations, and the injured has the right to recover
attorney’s.fees from the defendant government...

Again take Judicial Notice at the following “...A municipality has no
immunity from liability under 1983 flowing from its constitutional
violations and may not assert the good faith of its officers as a defense to
such liability. . .” [A and B found at Pp. 635-658. . .” Owen v. City of
Independence, 445 US 622 (1980)

Exclusionary circumstances:

« The officer provided information to the judge that he reasonably
should have known was false. [Means any statement made that was
NOT wholly true. ]

e The judge abandoned his impartial role and became a rubber
stamp for the officer.

e The warrant was so obviously deficient that a reasonable officer
would not have relied on it.

e The officer relies on a warrant based on an affidavit that is, "so
lacking in indicia of probable cause as to render official belief in
its existence entirely unreasonable."

. A police officer is required to read a search warrant and make
sure that it is not obviously defective before executing it. A police officer

54 of @ 2 6&
Case ee“ Document 32-1 Filed a Page 54 of 154

does not have qualified immunity when executing an obviously defective
search warrant...” Groh v. Ramirez, U.S. 02-811 (2004)

EXCLUSIONARY RULE

§ 7.01General Rule Evidence gathered in violation of the Fourth
Amendment is not admissible in a criminal trial against the defendant.
[2] Circumstances Suggesting Invalidity of Warrant

Circumstances which should suggest to a police officer that a search
warrant is not valid include:

(1) the magistrate who issued the warrant relied on information
supplied by an affiant who knew that the statements in the document
were false or who recklessly disregarded the truth;

(2) the magistrate's behavior was so lacking in neutrality that it
would have been apparent _to_a_ reasonable officer, e.g., where the
magistrate acts as a rubber stamp for the police by signing the warrant
without reading it, while in the presence of the officer who later claims
reliance;

(3) the warrant is based on an affidavit lacking sufficient indicia of
reliability, ¢e.g., if a warrant is issued based on a wholly conclusory
affidavit;

(4) the warrant is facially deficient in that it fails to particularize the place to
be searched or the things to be seized.

[3] Improperly Executed Warrants

The Leon [468 U.S. 897] “good faith” rule does not cure improperly
executed warrants.

§ 7.03 “Fruit of the Poisonous Tree” Doctrine
In general, the exclusionary rule extends not only to the direct products of an
unconstitutional search and seizure but also to ancillary evidence that
results from the illegal search.

Like the exclusionary rule, the fruit of the poisonous tree doctrine was
established primarily to deter law enforcement from violating rights against
unreasonable searches and seizures.
The name fruit of the poisonous tree is thus a metaphor: the poisonous tree
is evidence seized in an illegal arrest, search, or interrogation by law
enforcement. The fruit of this poisonous tree is evidence later discovered
because of knowledge gained from the first illegal search, arrest, or
interrogation.”

http://legal-ictionary.thefreedictionary.com/Fruit+ of+the+ Poisonous + Tree

ssc 268
Case en ‘a Document 32-1 Filed ee Page 55 of 154

[Fact: Defendant(s) need to re-read that last sentence until they can
understand and stop generalizing searches from “pretended” experience. ]

“., . In determining whether evidence is fruit of a poisonous tree, the trial
court judge must examine all the facts surrounding the initial seizure of
evidence and the subsequent gathering of evidence. This determination is
usually made by the judge in a suppression hearing held before trial. In
this hearing, the judge must first determine that an illegal search or seizure
occurred and then decide whether the evidence was obtained as a result of
the illegal search or seizure. . .” Wong Sun v. United States, 371 U.S. 471, 83
S. Ct. 407, 9 L. Ed. 2d 441 (1963) [See Exhibit A for reference to this
statement. |

“ |, . On appeal, the Supreme Court reversed the contempt judgment. In
its argument to the High Court, the government conceded that the search was
illegal and that the prosecution was not entitled to keep the documents
obtained in it. However, the government held that it was entitled to copy the
documents and use knowledge gained from the documents for future
prosecution. The Court rejected this argument. According to the Court,
"[T]he essence of forbidding the acquisition of evidence in a certain way
is that ... it shall not be used at all." Silverthorne concerned only
evidence gained in the first illegal search or seizure, but the wording of
the opinion paved the way for the exclusion of evidence gained in sub-
sequent searches and seizures. . .” Silverthorne Lumber Co. v. United
States, 251 U.S. 385, 40 S. Ct. 182, 64 L. Ed. 319 (1920)

[Emphasis added. ]

20. FACT OF LAW of Federal Criminal Charges as COUNT No. 16
via Federal Rico Act under Title 18 USD 1962(d)

For claims via case law that covers the exact happenstance of the
following case as did the Defendants Geoff Dean (Sheriff of Ventura
County, California), Todd Hourigan (detective for the City of Ventura
California), Adam Garcia (Chief of Police, Dept. of the Univ. of Nevada-
Reno), Jaime Mcquire (University of Nevada-Reno Police department), John
W. Helzer (Asst. District Attorney of Washoe County Nevada), with the
assistance of Richard Gammick (District Attorney of Washoe County
Nevada), in this case, on or about date of the signed bogus search warrant
committed FRAUD by the attesting their “rubber stamped” warrant did so
in fact...

Commit another count of Fraud as follows under Title 18 d. 18 U.S.C.
1962(d) by conspiring to violate any of the provisions of 18 U.S.C. 1962(e).
aided and abetted in the commission of at least two predicate offenses

56 of @ IEF
Case ee Document 32-1 Filed ee Page 56 of 154

which were part of the pattern of racketeering in violation of the
common law doctrine of aiding and abetting.

As it should be in this immediate case ... QUOTE: ... “A federal
magistrate recommended that all evidence seized on April 4 and 5, 1990,
be suppressed primarily because the state judge signing the defective
April 4, 1990, search warrant did so without reading it, and thereby
acted _as a rubber stamp. The district court agreed with and adopted the
magistrate's recommendation. According to the district court, the
foremost defect of the search warrant was that it did not state the items
to be seized. This defect was not cured by the details of the affidavit, which
the district court found was neither attached to nor incorporated by the
warrant. The second defect, according to the district court, was that the
prosecutor failed to sign the warrant as required by state law; the
prosecutor did sign the affidavit but admitted that he did not prepare or
read it. The district court also noted that the issuing judge signed a
preprinted form warrant that failed to specify the property to be seized .
.. “ AT 956 F.2d 773, No. 91-1512

And

As in this immediate case...

QUOTE: “. . .Based on these facts and the testimony of the issuing judge,
the district court concluded that the judge abandoned his neutral and
detached role and that this abandonment precluded the application of
the Leon good faith exception. See United States v. Leon, 468 U.S. 897,
913, 104 S.Ct. 3405, 3415, 82 L.Ed.2d 677 (1984). The district court further
reasoned that the search warrant was so facially deficient that the
executing officers could not have read and executed it in good faith. The
district court also ruled that the April 4 and 5, 1990, searches were in
flagrant disregard for the limitations of a valid search warrant and
constituted a general search. . .”

I. Issuing Judge as Rubber Stamp

11 The district court found that the issuing judge signed the warrant
without reading it and that he failed to note both that the prosecutor had not
signed the warrant and that the warrant did not list the property to be seized.
Consequently, the district court concluded that the issuing judge acted

as a rubber stamp. . .” End of Quote.

[Emphasis added. ]

21. FACT OF LAW of Federal Criminal Charges as COUNT No. 17 of
the Federal Rico Act under 5 USC § 3331.

57 of > 26 8
Case ELS Document 32-1 Filed “"@ Page 57 of 154

Fact of LAW via a claim under Federal Law which has a remedy and
cause of action. . . from the Defendants, [included but not limited
through discovery] Harvey Whittemore, Annette Whittemore (Pres.,
CEO of WPI), Richard Gammich (District Attorney of Washoe County
Nevada), Ann Hall, Carli Kinne-West (neice of Harvey and Annette
Whittemore; in house counsel to WPI), Brent Adams (Nevada District
Judge), Janet Berry, (Nevada District Judge), Dennis Jones, Tammy
Riggs, Geoff Dean (Sheriff of Ventura County, California), Todd
Hourigan (detective for the City of Ventura California), Adam Garcia
(Chief of Police, Dept. of the Univ. of Nevada-Reno), Jaime Mcquire
(University of Nevada-Reno Police department), John W. Helzer (Asst.
District Attorney of Washoe County Nevada), Jeremy Faith (U.S.
Bankruptcy Trustee, Santa Barbara California), [Exhibits B through H]
and in concert, did in fact violate their “Oaths of Office” per se and
endangering the “public welfare” by committing 26 Federal Felony Crimes,
and are also guilty of “malfeasance of Office,” individually, and in concert,
as members of an “organized” crime sydicate. Defendants are guilty of
breaking the Federal Law of their “Oaths of Office, 5 USC § 3331 -
Oath of office
QUOTE ... An individual, except the President, elected or appointed to an
office of honor or profit in the civil service or uniformed services, shall take
the following oath:

“f, AB, do solemnly swear (or affirm) that I will support and
defend the Constitution of the United States against all enemies, foreign
and domestic; that I will bear true faith and allegiance to the same; that
I take this obligation freely, without any mental reservation or purpose
of evasion; and that I will well and faithfully discharge the duties of the
office on which I am about to enter. So help me God.”

This section does not affect other oaths required by law.

Legal Definition of “Malfeasance”: The commission of an unlawful act.
Source: U.S. Courts at https://www.justia.com/dictionary/malfeasance.html
Legal Definition of “unlawful”: Contrary to or_unauthorized_by law;
illegal.

When applied to promises, agreements, or contracts, the term denotes that
such agreements have no legal effect. The law disapproves of such conduct
because it is immoral or contrary to public policy. Unlawful does not
necessarily imply criminality, although the term is sufficiently broad to
include it. West's Encyclopedia of American Law, edition 2

QUOTE:
58 of @ 2.68
Case ese Document 32-1 Filed we Page 58 of 154

66

. . . Malfeasance has been defined by appellate courts in other
jurisdictions as a wrongful act which the actor has no legal right to do; as
any wrongful conduct which affects, interrupts or interferes with the
performance of official duty; as an act for which there is no authority or
warrant of law; as an act which a person ought not to do; as an act
which is wholly wrongful and unlawful; as that which an officer has no
authority to do and is positively wrong or unlawful; and as the unjust
performance of some act which the party performing it has no right, or
has contracted not, to do.

[Emphasis added. ]

22. FACT OF LAW of Federal Criminal Charges as COUNT No. 18
of the Federal Rico Act Title 18 USC § 371.
Fact of LAW via a claim under Federal Law which has a remedy and
cause of action. . . from the Defendants, [included but not limited through
discovery] Harvey Whittemore, Annette Whittemore (Pres., CEO of WPI),
the WHITMORE PETERSON INSTITUTE (WPI), Richard Gammich
(District Attorney of Washoe County Nevada), Ann Hall, Carli Kinne-West
(neice of Harvey and Annette Whittemore; in house counsel to WPI), Brent
Adams (Nevada District Judge), Janet Berry, (Nevada District Judge),
Dennis Jones, Tammy Riggs, Geoff Dean (Sheriff of Ventura County,
California), Todd Hourigan (detective for the City of Ventura California),
Adam Garcia (Chief of Police, Dept. of the Univ. of Nevada-Reno), Jaime
Mcquire (University of Nevada-Reno Police department), John W. Helzer
(Asst. District Attorney of Washoe County Nevada), Jeremy Faith (US.
Bankruptcy Trustee, Santa Barbara California), J. Scott Bovits, Lisa Fenning
(Attorneys for WPI during the bankruptcy proceedings) [Exhibits B
through H] in concert, did in fact violate Federal Law under 18 USC §
371 as follows...
18 USC §371- Conspiracy to Commit Offense or to Defraud the United
States
1. Title 18 USC § 371, the general Federal conspiracy statute, defines
the crime of conspiracy as follows: "If two or more persons
conspire either to commit any offense against the United States, or
to defraud the United States, or any agency thereof in any manner
or for any purpose, and one or more of such persons do any act to
effect the object of the conspiracy, each shall be [guilty of a

felony]....
59 of ® 168
Case 3:15-cv-00409-RCJ Document 32-1 Filed é Page 59 of 154

“ _.. See Haas v. Henkel, 1909, 30 S. Ct. 249, 216 U. S. 462, 54 L. Ed. 569,
17 Ann. Cas. 1112, where court said: “The statute is broad enough in its
terms to include any conspiracy for the purpose of impairing,
obstructing, or defeating the lawful functions of any department of

government.”
“ |. . Holding: To prove conspiracy, the government must show... (3)
an overt act constituting actual participation in the conspiracy. . . “ 18

USC § 371 —Conspiracy U.S. v. Blackwell, 05-4588 (8/29/06)

“ ... Holding: In order to establish a conspiracy under § 371, the
government must prove an agreement between two or more people to
act together in committing an offense, [See Exhibits D to H as
“agreements.”] and the commission of an overt act in furtherance of the
offense. The agreement may be “a tacit or mutual understanding among
the parties.”. . .” 18 USC § 371 — Conspiracy, U.S. v. Hunt, 06-6300
(4/11/08)

“ , . Holding: The elements of conspiracy to defraud the government are

(2) one or more overt acts in furtherance of the agreement . . . The
agreement may be tacit, and it may be proven by circumstantial
evidence.” 18 USC § 371 - Conspiracy to Defraud U.S. v. White, 05-3403
(6/11/07)

[Emphasis added.]

23. FACT OF LAW of Federal Criminal Charges as COUNT No. 19
of the Federal Rico Act under Title 18 USC § 1001.

Fact of LAW via a claim under Federal Law which has a remedy
and cause of action. . . from the Defendants, [included but not limited
through discovery] Harvey Whittemore, Annette Whittemore (Pres., CEO of
WPI), Richard Gammich (District Attorney of Washoe County Nevada),
Ann Hall, Carli Kinne-West (neice of Harvey and Annette Whittemore; in
house counsel to WPI), Brent Adams (Nevada District Judge), Janet Berry,
(Nevada District Judge), Dennis Jones, Tammy Riggs, Geoff Dean (Sheriff
of Ventura County, California), Todd Hourigan (detective for the City of
Ventura California), Adam Garcia (Chief of Police, Dept. of the Univ. of
Nevada-Reno), Jaime Mcquire (University of Nevada-Reno Police
department), John W. Helzer (Asst. District Attorney of Washoe County
Nevada), Jeremy Faith (U.S. Bankruptcy Trustee, Santa Barbara California),
J. Scott Bovits, Lisa Fenning (Attorneys for WPI during the bankruptcy
proceedings) see attached [Exhibits F through H] and in concert, did in
fact violate Federal Law under 18 USC § 1001 as follows...

60 of @ 368
Case ee Document 32-1 Filed “@ Page 60 of 154

18 USC §1001 - Statements or Entries Generally
1. Title 18 USC §1001 makes it a crime to knowingly or willfully:
A. falsify or conceal a material fact
B. make a materially false, fictitious or fraudulent statement
or representation
18 USC §1001 - Elements of the Offense
1. The elements of the offense under 18 USC §1001 are:
A. The defendant made a false statement or representation, or
made or used a false document.
B. In a matter within the jurisdiction of the executive,
legislative or judicial branch of the Government of the
United States.
C. The false statement, representation or document related to
a material matter.
18 USC §1001 - False Statements and Materiality
1. Title 18 USC §1001 prohibits false statements generally, not just
statements or documents required by law or regulation.
2 The term "statement" includes both oral and written statements, and
there is no requirement that the statement be under oath.
4. The present wording of the statute clearly makes materiality an element of
all aspects of this offense. The commonly used test for determining
whether a matter is material is whether the falsity or concealment had a
natural tendency to influence, or was capable of influencing, the agency

or department.
{Emphasis added.]

24. FACT OF LAW of Federal Criminal Charges as COUNT No. 20 of
the Federal Rico Act Title 18 USC § 1621.

Fact of LAW via a claim under Federal Law which has a remedy
and cause of action. . . from the Defendants, [included but not limited
through discovery] Harvey Whittemore, Annette Whittemore (Pres., CEO of
WPI), Richard Gammich (District Attorney of Washoe County Nevada),
Ann Hall, Carli Kinne-West (neice of Harvey and Annette Whittemore; in
house counsel to WPI), Brent Adams (Nevada District Judge), Janet Berry,
(Nevada District Judge), Dennis Jones, Tammy Riggs, Geoff Dean (Sheriff
of Ventura County, California), Todd Hourigan (detective for the City of
Ventura California), Adam Garcia (Chief of Police, Dept. of the Univ. of
Nevada-Reno), Jaime Mcquire (University of Nevada-Reno Police
department), John W. Helzer (Asst. District Attorney of Washoe County
Nevada), Jeremy Faith (U.S. Bankruptcy Trustee, Santa Barbara California),

61 of & 26f
Case ELMS Document 32-1 Filed “ee Page 61 of 154

J. Scott Bovits, Lisa Fenning (Attorneys for WPI during the bankruptcy
proceedings) see attached [Exhibits F through H] and in concert, did in
fact violate Federal Law under 18 USC § 1621 as follows...
18 USC §1621 - Elements of the Offense
1. The elements of the offense under 18 USC §1621 are:
A. the defendant(s) made a statement under an oath before a
competent tribunal, officer or person, in any case in which a
Federal law authorizes an oath to be administered
B. the false statement was material to the proceedings
18 USC §1621 - Materiality
1. The false statement at issue must be material to the proceedings.
A false statement is material if it is capable of influencing
(regardless of whether it actually influenced) the decision-making
body to which it was addressed.
Perjury is considered a serious offense as it can be used to usurp the power
of the courts, resulting in miscarriages of justice. In the United States, for
example, the general perjury statute under Federal law classifies perjury as
a felony and provides for a prison sentence of up to five years. 18
U.S.C. § 1621; 28 U.S.C. § 1746.
[Emphasis added.]

25. FACT OF LAW of Federal Criminal Charges as COUNT No. 21
of the Federal Rico Act Title 18 USC §1622.

Fact of LAW via a claim under Federal Law which has a remedy
and cause of action. . . from the Defendants, [included but not limited
through discovery] Harvey Whittemore, Annette Whittemore (Pres., CEO of
WPI), Richard Gammich (District Attorney of Washoe County Nevada),
Ann Hall, Carli Kinne-West (neice of Harvey and Annette Whittemore; in
house counsel to WPI), Brent Adams (Nevada District Judge), Janet Berry,
(Nevada District Judge), Dennis Jones, Tammy Riggs, Geoff Dean (Sheriff
of Ventura County, California), Todd Hourigan (detective for the City of
Ventura California), Adam Garcia (Chief of Police, Dept. of the Univ. of
Nevada-Reno), Jaime Mcquire (University of Nevada-Reno Police
department), John W. Helzer (Asst. District Attorney of Washoe County
Nevada), Jeremy Faith (U.S. Bankruptcy Trustee, Santa Barbara California),
J. Scott Bovits, Lisa Fenning (Attorneys for WPI during the bankruptcy
proceedings) see attached [Exhibits F, G & H] and “in concert,” did in
fact violate Federal Law by perjury by signing affidavits, warrants and
complaints under oath, under 18 USC § 1622 as follows ...

18 USC §1622 - Subornation of Perjury

ase L68
Case en a Document 32-1 Filed 6 Page 62 of 154

1. Title 18 USC §1622 makes it a crime to procure another person to
commit perjury.
[Emphasis added.]

26. FACT OF LAW of Federal Criminal Charges as COUNT No. 22 of
the Federal Rico Act under Title 18 USC §1623.

Fact of LAW via a claim under Federal Law which has a remedy and
cause of action. . . from the Defendants, [included but not limited through
discovery] Harvey Whittemore, Annette Whittemore (Pres., CEO of WPI),
Richard Gammich (District Attorney of Washoe County Nevada), Ann Hall,
Carli Kinne-West (neice of Harvey and Annette Whittemore; in house
counsel to WPI), Todd Hourigan (detective for the City of Ventura
California), Jaime Mcquire (University of Nevada-Reno Police department),
John W. Helzer (Asst. District Attorney of Washoe County Nevada), Jeremy
Faith (U.S. Bankruptcy Trustee, Santa Barbara California) J. Scott Bovits,
Lisa Fenning (Attorneys for WPI during the bankruptcy proceedings) and in
concert, did in fact violate Federal Law under 18 USC § 1623 as follows

18 USC §1623 - False Declarations Before Grand Jury or Court
1. Title 18 USC §1623 prohibits knowingly making (or using any
material containing) a false material declaration in a judicial or
grand jury

2. proceeding when one is under oath or penalty of perjury.

Judicial Notice :

CO The "two witness" rule (see discussion of 18 USC §1621, ) does not
apply to prosecutions under this statute. Rather, it is sufficient for the
government to prove that the defendant made two or more statements
under oath that were inconsistent to the degree that one of them was
necessarily false. In such prosecutions, the government does not have to
prove which irreconcilably contradictory declaration was false... [See
Exhibits F, G & H] attached for the “two or more false statements under
oath.]

O An admission of having made a false declaration can be a defense to 18
USC §1623. See 18 USC §1623(d) for specific details. This defense is not
applicable in prosecutions brought under 18 USC §1621.

Judicial Notice: to be taken by all Clerks, all Judges, and Defendant(s)

Title 18 Violations Aiding, abetting, counseling, commanding,
inducing, or procuring the commission of an offense relating to a
violation listed in this section 18 USC §2
18 USC §3571 — Sentence of Fine

63 of & WK
Case SE NNO Document 32-1 Filed “ee Page 63 of 154

1. The criminal statutes described above generally provide a
maximum fine that may be imposed as punishment for the
offense. However, 18 USC §3571 raises the maximum permissible
fines for all Federal criminal offenses, unless the law setting forth
the offense specifies no fine or explicitly exempts the offense from the
application of 18 USC §3571.

[Emphasis added. ]

27. FACT OF LAW of State Criminal Charges as COUNT No. 23
under the Federal Rico Act in violation of, section 1503 (relating to
obstruction of justice), section 1512 (relating to tampering with a
witness, victim, or an informant), section 1513 (relating to retaliating
against a witness, victim, or an informant), section 1951 (relating to
interference with commerce, robbery, or extortion), section 1952
(relating to racketeering).

Fact of another claim which has remedy via Federal Law is that, the
Defendant(s) Todd Hourigan (detective for the City of Ventura California),
Jaime Mcquire (University of Nevada-Reno Police department), John W.
Helzer (Asst. District Attorney of Washoe County Nevada) with the
assistance of Richard Gammich (District Attorney of Washoe County
Nevada) again violated their Oath of Office, and forfeited their Bonds by
not OBEYING another simple Nevada Statute as follows . .

Nevada Revised Statutes 171.202 provides:
The District Attorney to prosecute at preliminary examination where
felony or gross misdemeanor charged.

The primary pleading in a criminal action on the part of the State of
Nevada is the indictment, information or D.A’s complaint. See N.R.S.
171.085 Limitations for felonies which provides in pertinent parts:

Except as otherwise provided in NRS 171.080, 171.083, 171.084 and
171.095, an indictment for:

1. Theft, robbery, burglary, forgery, arson, sex trafficking, a violation
of NRS 90.570, a violation punishable pursuant to paragraph (c) of
subsection 3 of NRS 598.0999 or a violation of NRS 205.377 must be found,
or an information or complaint filed, within 4 years after the commission of
the offense.

64 of tp 26 &
Case SQ Document 32-1 Filed wé Page 64 of 154

NRS 171.102 Complaint defined; oath or declaration required. The
[Sic] D.A.’s complaint is a written statement of the essential facts
constituting the public offense charged. It must be made upon:

1. Oath before a magistrate or a notary public; or

2. Declaration which is made subject to the penalty for perjury.
(Added to NRS by 1967, 1400; A 1969, 387; 1983, 446)

Affiant has not waived the filing of the indictment, information or
prosecutor’s complaint which should have been “certified” under oath
and properly filed in this matter.

Legal Definition of “information:” The name of the document, sometimes
called a criminal complaint or petition, in which a prosecutor charges a
criminal defendant with a crime, either a felony or a misdemeanor. The
information tells the defendant what crime he or she is being charged with,
as well as against whom and when the offense allegedly occurred. At:
http://www.nolo.com/dictionary/information-term.html

Yes that said... QUOTE: The name of the document, sometimes called a
criminal complaint or petition, “prosecutor charges a criminal defendant.”

So just exactly who was the “prosecutor” in this instant case, or any
“criminal complaint” to begin a “criminal action on part of the State?”
Name the “prosecutor” as a matter of “discovery” for this State of
Nevada’s “requirement,” for this case (or thousands of others?)

Under California law the officer cannot prosecute this case. See Cal. Penal
Code §691(d) which states "Prosecuting Attorney" whether designated as
District Attorney, City Attorney, City Prosecutor, Prosecuting Attorney, or
by any other title, have by law the right or duty to prosecute, on the behalf of
the people, any charge of public offense. The officer doesn't have a "Bar
License" (card), he cannot prosecute nor can he have an opinion in court. If
the court does not follow procedures prescribed by law, the court and its
officers may held liable under "RICO Act." See U.S. V. FREGA, 179 F.3rd
793 (9th Cir. 1999) where three judges were charged with using the court as
a "Racketeering Enterprise to Extort Money."

A. This Affiant / Plaintiff was NOT INDICTED by an “indictment”
to start a “criminal action.” Another LAW that this “Criminal
Organization” VIOLATED.

65 of @ 968
Case ENNIO Document 32-1 Filed “ee Page 65 of 154

B. According to the LAW, there is NO “criminal action on the part of
the State” unless it is by “indictment, complaint or information,”. ..
“made out by a city or county attorney,” who happens to be REAL
LAW, and real “intent” in these legal matters, as being a
“prosecutor” and not some sub-contracting, special forces crime
syndicate member who made out a “false report(s),” and sham court
documents to justify padding their pockets with the Taxpayer’s hard
earned money.

C. Without the certain and “spelled out” law following of process /
procedure, there exists NO real “process” for this or any Affiant(s)
/ Plaintiff(s), which also means, NO “Due Process.”

FACT of this case is that there is NO “criminal action” on the part of the
State without a valid “indictment, complaint or information,” made out by
a city or county “prosecutor.”

28. FACT OF LAW of State Criminal Charges as COUNT No. 24
under the Federal Rico Act in violation of, section 1503 (relating to
obstruction of justice), section 1512 (relating to tampering with a
witness, victim, or an informant), section 1513 (relating to retaliating
against a witness, victim, or an informant), section 1951 (relating to
interference with commerce, robbery, or extortion), section 1952
(relating to racketeering).

Fact a claim remedied under Federal Law is that of another Simple to
read STATUTE for this criminal sydicate gang of Defendant(s) Harvey
Whittemore, Annette Whittemore (Pres., CEO of WPI), Carli Kinne-West
(neice of Harvey and Annette Whittemore; in house counsel to WPI), Todd
Hourigan (detective for the City of Ventura California), Jaime Mcquire
(University of Nevada-Reno Police department), John W. Helzer (Asst.
District Attorney of Washoe County Nevada) with the assistance of Richard
Gammich (District Attorney of Washoe County Nevada), did “as an
association” and “in concert” did violate NRS 171.060, by the stealing of
Affiant’s note books, lap top computers and other personal effects
under color of law and under color of official right.

NRS 171.060 provides in pertinent parts: Burglary, robbery, larceny or
embezzlement: Venue when property is taken in one county and brought into
another. When property taken in one county by burglary, robbery, larceny
or embezzlement has been brought into another, the venue of the offense is

66 0f ® 26 €
Case SN Document 32-1 Filed ee Page 66 of 154

in either county, but if, at any time before the conviction of the defendant in
the latter, the defendant is indicted in the former county, the sheriff of the
latter county must, upon demand, deliver the defendant to the sheriff of the
former.

29. FACT OF LAW Federal Criminal Charges as COUNT No. 25
under the Federal “R.L.C.O.” Act, TREASON, REBELLION OR
INSERRECTION in violation of 18 U.S.C. § 2384 — Seditious
Conspiracy.

ALL named Defendants [included but not limited through discovery]
Harvey Whittemore, Annette Whittemore (Pres., CEO of WPI), Richard
Gammich (District Attorney of Washoe County Nevada), Ann Hall, Carli
Kinne-West (neice of Harvey and Annette Whittemore; in house counsel to
WPI), Todd Hourigan (detective for the City of Ventura California), Jaime
Mcquire (University of Nevada-Reno Police department), John W. Helzer
(Asst. District Attorney of Washoe County Nevada), Jeremy Faith (U.S.
Bankruptcy Trustee, Santa Barbara California) J. Scott Bovits, Lisa Fenning
(Attorneys for WPI during the bankruptcy proceedings) and in concert, did
in fact violate Federal Law in violations of 18 U.S.C. § 2383 - Rebellion or
insurrection; 18 U.S.C. § 2384 - Seditious conspiracy.

Sedition:

The organized incitement of rebellion or civil disorder against
authority or the state. An insurrectionary movement tending towards
treason, but wanting an overt act; attempts made by meetings or
speeches, or by publications, to disturb the tranquility of the state.
(Referenced Black’s Law Dictionary 6th edition.

See also 18 U.S.C.A. § 2283 et seq. See also The Smith Act. 18 U.S.C.A. §
2383 provides in pertinent parts:

Whoever incites, sets on foot, assists, or engages in any rebellion or
insurrection against the authority of the United States or the laws thereof, or
gives aid or comfort thereto, shall be fined under this title or imprisoned not
more than ten years, or both; and shall be incapable of holding any office
under the United States.

30. JUDICAL NOTICE:
The U.S. Supreme Court has stated that "No state legislator or executive or
judicial officer can war against the Constitution without violating his

67 of ® 268
Case ED Document 32-1 Filed ee Page 67 of 154

undertaking to support it. Cooper v. Aaron, 358 U.S. 1, 78 S.Ct. 1401
(1958).

However, since Ex parte Young, 209 U. S. 123 (1908), it has been settled
that the Eleventh Amendment provides no shield for a state official
confronted by a claim that he had deprived another of a federal right under
the color of state law.

Ex parte Young teaches that, when a state officer acts under a state law in a
manner violative of the Federal Constitution, he "comes into conflict with
the superior authority of that Constitution, and he is, in that case, stripped
of his official or representative character, and is subjected in his person to
the consequences of his individual conduct. The State has no power to
impart to him any immunity from responsibility to the supreme authority of
the United States."

AS QUOTED: “Under RICO, a person who is a member of an
enterprise that has committed any two [2] of the 62 crimes— [In this
immediate case Defendant(s) did in fact violate and commit 62 federal
crimes and state crimes] —-within a 10-year period can be charged with
racketeering. Those found guilty of racketeering can be fined up to
$25,000 and sentenced to 15 to 20 years in prison per racketeering
count. In addition, the racketeer must forfeit all ill-gotten gains and
interest in any business gained through a pattern of "racketeering
activity."

Judicial Notice to all involved in this judicial matter. . .

As Quoted. .

RICO also permits a private individual harmed by the actions of
such an enterprise to file a civil suit; if successful, the individual can
collect treble damages (damages in triple the amount of actual
compensatory damages as stated as 1, 2, and No. 3 of the remedies listed
directly below.)” end of quote.
https://en.wikipedia.org/wiki/Racketeer_Influenced_and_Corrupt_Organizat
ions Act

The following is the Stipulations for “REMEDY or RELIEF” in this
“redress of grievances” for violations of Federal and State Law is stated

as follows...
68 of @ 168
Case eer Document 32-1 Filed "6 Page 68 of 154

1. An immediate Federal Grand Jury indictment by this “information.”
b. Arrest warrants issued and All Defendant(s) arrested by a group of
Federal Marshals.

c. Then and only then a full and fair Trial by an “fully informed” jury.

2 And then Punishment of the Federal Sentence Guidelines to the
fullest extent of ALL the 62 Counts of Federal Felony Statutes listed
above with every Count of State Felony crimes punished, at the fullest
extent of the LAW, with all sentences running consecutive.

3. Eight Million ($8,000,000.00) USD with all TAXES PAID of the
Triple damages paid in full for Federal RICO Violations paid in full
directly paid to this Affiant/ Plaintiff. Or as a required stipulation, just No.
3 of this list, to forgo any civil suite “with prejudice,” for an “out of court
settlement,” with TAXES PAID, on stated amount (stated above,) PAID IN
FULL.

In order for JUSTICE to Reign in this country against above stated
62 Federal Criminal Rico Violations and related State Felonies, this
Affiant / Plaintiff should NOT have to endure, more pain and suffering,
nor should “the citizens” of this country have to pay for a “civil” suit
against this criminal syndicate” of “Organized Crime members,” DBA
as the “Organized Crime Division (OCD,) of Reno, Nevada, associated
with “justice of the peace courts” of Reno, Nevada, as I do rely that true
Justice prevailing, by the relief being granted post haste.

Notice: Hand Signature of this FEDERAL AFFIDAVIT NEXT PAGE
ATTACHED.

69 of ® 268
Case ee NSO Document 32-1 Filed 0 Page 69 of 154

1. Prayer for Additional Relief,
2. Affiant request this court order him protective custody; and, a federal
investigation from the Department of Justice to thoroughly investigate

the crimes as alleged in this affidavit pursuant to 18 U.S.C. § 3332(a).

\ ube sss

“Please see attached ikovi icti i
certificate for Notary Dr. Judy Mikovits, Victim and Witness

3. Further affiant saith naught.

70 of ® 36%
Case eee ewe Document 32-1 Filed an | Page 70 of 154

 

 

A notary public or other officer completing this
certificate verifies only the identity of the individual
who signed the document to which this certificate
is attached, and not the truthfulness, accuracy, or
validity of that document.

 

 

 

State of California
County of _ Ventura

Subscribed and sworn to (or affirmed) before me on this 11th
day of April , 20.19 , by Judy Mikovits

proved to me on the basis of satisfactory evidence to be the
person(s) who appeared before me.

i os 2020 -
(Seal) Signature AA val SE

 

 

 

 

 
Case SLO Document 32-1 Filed ee Page 71 of 154

EXHIBIT “A”

Original Patent of Dr. Mikovits / Dr.
Ruscetti Inventors

oe 268
Case ENO Document 32-1 Filed 6 Page 72 of 154

UNITED STATES PATENT AND TRADEMARK OFFICE
UNITED STATES DEPARTMENT OF COMMERCE
United States Patent and Trademark Office
Address: COMMISSIONER FOR PATENTS

4
Alexandria, Virginia 22313-1450

 

 

 

 

 

 

 

 

 

 

 

Www.uspto.gov
[APPLICATION FILING or GRP ART
NUMBER _ 371(c) DATE UNIT FIL FEE RECD ATTY DOCKET.NO TOT CLAIMSHIND CLAIMS
61/321,147 04/06/2010 110 40000377-0001 Var

CONFIRMATION NO. 7100

26263 FILING RECEIPT
SONNENSCHEIN NATH & ROSENTHAL LLP

vtGKEA DAVE STATION WALIS TOWER EERIE

CHICAGO, IL 60606-1080
Date Mailed: 04/23/2010

Receipt is acknowledged of this provisional patent application. !t will not be examined for patentability and will
become abandoned not later than twelve months after its filing date. Any correspondence concerning the application
must include the following identification information: the U.S. APPLICATION NUMBER, FILING DATE, NAME OF
APPLICANT, and TITLE OF INVENTION. Fees transmitted by check or draft are subject to collection. Please verify
the accuracy of the data presented on this receipt. If an error is noted on this Filing Receipt, please submit
a written request for a Filing Receipt Correction. Please provide a copy of this Filing Receipt with the
changes noted thereon. If you received a “Notice to File Missing Parts" for this application, please submit
any corrections to this Filing Receipt with your reply to the Notice. When the USPTO processes the reply
to the Notice, the USPTO will generate another Filing Receipt incorporating the requested corrections

Applicant(s)

Judy A. Mikovits, Reno, NV;

Francis W. Ruscetti, New Market, MD;
Power of Attorney:
Saul Zackson--52391

if Required, Foreign Filing License Granted: 04/22/2010

The country code and number of your priority application, to be used for filing abroad under the Paris Convention,
is US 61/321,147

Projected Publication Date: None, application is not eligible for pre-grant publication

Non-Publication Request: No

Early Publication Request: No

** SMALL ENTITY

Title

Diagnostic Identification of Variants of Xenotropic Murine Leukemia Virus-Related Virus
PROTECTING YOUR INVENTION OUTSIDE THE UNITED STATES

Since the rights granted by a U.S. patent extend only throughout the territory of the United States and have no
effect in a foreign country, an inventor who wishes patent protection in another country must apply for a patent
in a specific country or in regional patent offices. Applicants may wish to consider the filing of an international
application under the Patent Cooperation Treaty (PCT). An international (PCT) application generally has the same
effect as a regular national patent application in each PCT-member country. The PCT process simplifies the filing

of patent applications on the same invention in member countries, but does not result in a grant of "an international
page 1 of 3

72 of 268

i
Case eNO Document 32-1 Filed a Page 73 of 154

patent” and does not eliminate the need of applicants to file additional documents and fees in countries where patent
protection is desired.

Almost every country has its own patent law, and a person desiring a patent in a particular country must make an
application for patent in that country in accordance with its particular laws. Since the laws of many countries differ
in various respects from the patent law of the United States, applicants are advised to seek guidance from specific
foreign countries to ensure that patent rights are not lost prematurely.

Applicants also are advised that in the case of inventions made in the United States, the Director of the USPTO must
issue a license before applicants can apply for a patent in a foreign country. The filing of a U.S. patent application
serves as a request for a foreign filing license. The application's filing receipt contains further information and
guidance as to the status of applicant's license for foreign filing.

Applicants may wish to consult the USPTO booklet, "General Information Concerning Patents” (specifically, the
section entitled "Treaties and Foreign Patents") for more information on timeframes and deadlines for filing foreign
patent applications. The guide is available either by contacting the USPTO Contact Center at 800-786-9199, or it
can be viewed on the USPTO website at hitp:/Avww.uspto.gov/web/offices/pac/doc/general/index.html.

For information on preventing theft of your intellectual property (patents, trademarks and copyrights), you may wish
to consult the U.S. Government website, http:/Avww.stopfakes.gov. Part of a Department of Commerce initiative,
this website includes self-help "toolkits" giving innovators guidance on how to protect intellectual property in specific
countries such as China, Korea and Mexico. For questions regarding patent enforcement issues, applicants may
call the U.S. Government hotline at 1-866-999-HALT (1-866-999-4158).

LICENSE FOR FOREIGN FILING UNDER
Title 35, United States Code, Section 184

Title 37, Code of Federal Regulations, 5.11 & 5.15
GRANTED

The applicant has been granted a license under 35 U.S.C. 184, if the phrase "IF REQUIRED, FOREIGN FILING
LICENSE GRANTED" followed by a date appears on this form. Such licenses are issued in ali applications where
the conditions for issuance of a license have been met, regardless of whether or not a license may be required as
set forth in 37 CFR 5.15. The scope and limitations of this license are set forth in 37 CFR 5.15(a) unless an earlier
license has been issued under 37 CFR 5.15(b). The license is subject to revocation upon written notification. The
date indicated is the effective date of the license, unless an earlier license of similar scope has been granted under
37 CFR 5.13 or 5.14.

This license is to be retained by the licensee and may be used at any time onor after the effective date thereof unless
it is revoked. This license is automatically transferred to any related applications(s) filed under 37 CFR 1.53(d). This
license is not retroactive.

The grant of a license does not in any way lessen the responsibility of a licensee for the security of the subject matter
as imposed by any Government contract or the provisions of existing laws relating to espionage and the national
security or the export of technical data. Licensees should apprise themselves of current regulations especially with
respect to certain countries, of other agencies, particularly the Office of Defense Trade Controls, Department of
State (with respect to Arms, Munitions and Impiements of War (22 CFR 121-128)); the Bureau of Industry and

73 “OF 26¢
Case SLO Document 32-1 Filed 6 Page 74 of 154

Security, Department of Commerce (15 CFR parts 730-774); the Office of Foreign AssetsControl, Department of
Treasury (81 CFR Parts 500+) and the Department of Energy.

NOT GRANTED

No license under 35 U.S.C. 184 has been granted at this time, if the phrase "IF REQUIRED, FOREIGN FILING
LICENSE GRANTED" DOES NOT appear on this form. Applicant may still petition for a license under 37 CFR 5.12,
if a license is desired before the expiration of 6 months from the filing date of the application. If 6 months has lapsed
from the filing date of this application and the licensee has not received any indication of a secrecy order under 35
U.S.C. 181, the licensee may foreign file the application pursuant to 37 CFR 5.15(b).

74 of 268
Case EE NNO Document 32-1 Filed 6 Page 75 of 154

PTO/SB/M6 (12-08)

Approved for use through 06/30/2010. OMB 0651-0032

U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE

Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PROVISIONAL APPLICATION FOR PATENT COVER SHEET - Page 1 of 2
This is a request for filing a PROVISIONAL APPLICATION FOR PATENT under 37 CFR 1.53(c).

Express Mail Label No.

 

 

 

 

 

 

 

 

 

 

 

INVENTOR(S)
Given Name Cirst and middle it any]) Family Name or Surname Residence
(City and either State or Foreign Country)
Judy A Mikovits Reno, NV
Francis W. Ruscetti New Market, MD
Additional inventors are being named on the Separately numbered sheets attached hereto.

 

 

TITLE OF THE INVENTION (500 characters max):

 

Diagnostic Identification of Variants of Xenotropic Murine Leukemia Virus-Related Virus

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Direct all correspondence to: CORRESPONDENCE ADDRESS
The address corresponding to Customer Number:
XI 26263
OR
Firm or
Individual Name
Address
City State Zip
Country Telephone Email
ENCLOSED APPLICATION PARTS (check all that apply)
[_] Application Data Sheet. See 37 CFR 1.76 [|] cp(s), Number of CDs
Drawing(s) Number of Sheets 19 [| Other (specify)
Specification (e.g. description of the invention) Number of Pages 20

Fees Due: Filing Fee of $220 ($110 for small entity). If the specification and drawings exceed 100 sheets of paper, an application size fee is
also due, which is $270 ($135 for small entity) for each additional 50 sheets or fraction thereof. See 35 U.S.C. 4 (ayi\G) and 37 CFR 1.16(s).

METHOD OF PAYMENT OF THE FILING FEE AND APPLICATION SIZE FEE FOR THIS PROVISIONAL APPLICATION FOR PATENT

 

 

 

Applicant claims small entity status. See 37 CFR 1.27. $ 110.00
Cl A check or money order made payable to the Director of the United States Patent and Trademark Office :
is enclosed to cover the filing fee and application size fee (if applicable).

Payment by credit card. Form PTO-2038 is attached.

| The Director is hereby authorized to charge the filing fee and application size fee (if applicable) or credit any overpayment to Deposit
Account Number:

 

 

 

TOTAL FEE AMOUNT ($)

 

 

 

 

 

 

USE ONLY FOR FILING A PROVISIONAL APPLICATION FOR PATEN
This collection of information is required by 37 CFR 1.51. The information is required to obtain or retain a benefit by the public which is to file (and by the USPTO to
process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.11 and 1.14. This collection is estimated to take 8 hours to complete, including
gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the
amount of time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief information Officer, U.S. Patent and
Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS

ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.
if you need assistance in completing the form, call 1-800-PTO-9199 and select option 2.

75° of 363
Case ELMO Document 32-1 Filed 6 Page 76 of 154

PROVISIONAL APPLICATION COVER SHEET
Page 2 of 2

PTO/SB/16 (12-08)

Approved for use through 06/30/2010. OMB 0651-0032

U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE

Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.

 

@ Invention was Made by an agency of the United States Government or under a contract with an agency of the United States Government.
No.

Yes, the name of the U.S. Government agency and the Government contract number are: NCI/NIH_ CA1 04943,
USPHS HHSN26120080001E, DoD Prostate Cancer Program W81XWH-07-1338

 

 

WARNING:

Petitioner/applicant is cautioned to avoid submitting personal information in documents filed in a patent application that may
contribute to identity theft. Personal information such as social security numbers, bank account numbers, or credit card
numbers (other than a check or credit card authorization form PTO-2038 submitted for payment purposes) is never required by
the USPTO to support a petition or an application. If this type of personal information is included in documents submitted to the
USPTO, petitioners/applicants should consider redacting such personal information from the documents before submitting them
to the USPTO. Petitioner/applicant is advised that the record of a patent application is available to the public after publication of
the application (unless a non-publication request in compliance with 37 CFR 1.213(a) is made in the application) or issuance of
a patent. Furthermore, the record from an abandoned application may also be available to the public if the application is
referenced in a published application or an issued patent (see 37 CFR 1.14). Checks and credit card authorization forms
PTO-2038 submitted for payment purposes are not retained in the application file and therefore are not publicly available.

 

 

signature /Saul_ L, Zackson/ pate 4/6/2010

TYPED or PRINTED NAME aul L. Zackson REGISTRATION NO. 92,091
(if appropriate)

TELEPHONE (314) 259-5817 Docket Number: 40000377-0001 Var

 

 

D6 of 288
Case ENN Document 32-1 Filed 04/15, Page 77 of 154

Privacy Act Statement

The Privacy Act of 1974 (P.L. 93-579) requires that you be given certain information in connection
with your submission of the attached form related to a patent application or patent. Accordingly,
pursuant to the requirements of the Act, please be advised that: (1) the general authority for the
collection of this information is 35 U.S.C. 2(b)(2); (2) furnishing of the information solicited is voluntary;
and (3) the principal purpose for which the information is used by the U.S. Patent and Trademark

Office is to process and/or examine your submission related to a patent application or patent. If you do
not furnish the requested information, the U.S. Patent and Trademark Office may not be able to
process and/or examine your submission, which may result in termination of proceedings or
abandonment of the application or expiration of the patent.

The information provided by you in this form will be subject to the following routine uses:

4. The information on this form will be treated confidentially to the extent allowed under the
Freedom of Information Act (5 U.S.C. 552) and the Privacy Act (5 U.S.C 552a). Records from
this system of records may be disclosed to the Department of Justice to determine whether
disclosure of these records is required by the Freedom of Information Act.

2. A record from this system of records may be disclosed, as a routine use, in the course of
presenting evidence to a court, magistrate, or administrative tribunal, including disclosures to

opposing counsel in the course of settlement negotiations.
3. A record in this system of records may be disclosed, as a routine use, to a Member of

Congress submitting a request Involving an individual, to whom the record pertains, when the
individual has requested assistance from the Member with respect to the subject matter of the
record.

4. Arecord in this system of records may be disclosed, as a routine use, to a contractor of the
Agency having need for the information in order to perform a contract. Recipients of
information shall be required to comply with the requirements of the Privacy Act of 1974, as
amended, pursuant to 5 U.S.C. 552a(m).

5. A record related to an International Application filed under the Patent Cooperation Treaty in
this system of records may be disclosed, as a routine use, to the International Bureau of the

World Intellectual Property Organization, pursuant to the Patent Cooperation Treaty.

6. A record in this system of records may be disclosed, as a routine use, to another federal
agency for purposes of National Security review (35 U.S.C. 181) and for review pursuant to
the Atomic Energy Act (42 U.S.C. 218(c)).

7. Arecord from this system of records may be disclosed, as a routine use, to the Administrator,
General Services, or his/her designee, during an inspection of records conducted by GSA as
part of that agency's responsibility to recommend improvements in records management
practices and programs, under authority of 44 U.S.C. 2904 and 2906. Such disclosure shall
be made in accordance with the GSA regulations governing inspection of records for this
purpose, and any other relevant (i.e., GSA or Commerce) directive. Such disclosure shall not
be used to make determinations about individuals.

8. Arecord from this system of records may be disclosed, as a routine use, to the public after
either publication of the application pursuant to 35 U.S.C. 122(b) or issuance of a patent
pursuant to 35 U.S.C. 151. Further, a record may be disclosed, subject to the limitations of 37
CFR 1.14, as a routine use, to the public if the record was filed in an application which
became abandoned or in which the proceedings were terminated and which application is
referenced by either a published application, an application open to public inspection or an
issued patent.

9. Arecord from this system of records may be disclosed, as a routine use, to a Federal, State,
or local law enforcement agency, if the USPTO becomes aware of a violation or potential
violation of law or regulation.
Case Ee NSD Document 32-1 Filed “6 Page 78 of 154

Diagnostic Identification of Variants of Xenotropic Murine Leukemia Virus-Related Virus
Judy Mikovits
Francis Ruscetti
Case eeres Document 32-1 Filed sé Page 79 of 154

Summary
The present inventors disclose the following aspects herein:
1. A method of diagnosing an XMRY-related disease other than prostate cancer,
comprising:

a) providing a sample from a subject comprising, or suspected of comprising, at least one
XMRV subgroup;

b) determining at least one sequence of at least one XMRYV nucleic acid, if any,
comprised by the sample,
wherein the at least one sequence can be diagnastic for an XMRYV-related disease other than
prostate cancer if the at least one sequence i) differs in sequence identity by at least 2% with a
homologous sequence of reference sequence VP62 and ii) has at least 90% sequence identity
with the homologous sequence.
2. A method in accordance with Aspect 1, wherein the at least one sequence can comprise at
least 50 contiguous nucleotides of an XMRV nucleic acid sequence.
3, A method in accordance with Aspect 1, wherein the at least one sequence can comprise at
least 60 contiguous nucleotides of an XMRV nucleic acid sequence.
4, A method in accordance with Aspect 1, wherein the at least one sequence can comprise at
least 70 contiguous nucleotides of an XMRV nucleic acid sequence.
5. A method in accordance with Aspect 1, wherein the at least ane sequence can comprise at
least 80 contiguous nucleotides of an XMRV nucleic acid sequence.
6, A method in accordance with Aspect 1, wherein the at least one sequence can comprise at
least 90 contiguous nucleotides of an XMRV nucleic acid sequence.
7. A method in accordance with Aspect 1, wherein the at least one sequence can comprise at
least 100 contiguous nucleotides of an XMRYV nucleic acid sequence.
8. A method ia accordance with Aspect 1, wherein the at least one sequence can comprise al
least 1 mutation compared to VP62.
9. A method in accordance with Aspect 1, wherein the at least one sequence can comprise at
least 1 SNP compared to VP62.
10. Amethod in accordance with Aspect 1, wherein the at least one sequence can comprise at
least 2 SNPs compared to VP62.
11.  Amethod in accordance with any one of Aspects 8, 9. and 10, wherein a mutation or SNP
can be a mutation or SNP set forth in table 3.

79 £568
Case OS Document 32-1 Filed 6 Page 80 of 154

12. Amethod in accordance with Aspect 1, wherein the sample comprises a body fluid.

13. Amethod in accordance with Aspect 12, wherein the body fluid can be selected from the
group consisting of blood, plasma, serum, cerebrospinal fluid, saliva, urine, and a combination
thereof.

14. Amethod in accordance with Aspect 12, wherein the body fluid can be selected from the
group consisting of blood, plasma, serum, cerebrospinal fluid and a combination thereof.

18. A method in accordance with Aspect 12, wherein the body fluid can be selected from the
group consisting of blood, plasma, serum and a combination thereof.

16.  Amethad in accordance with Aspect 12, wherein the body fluid can be peripheral blood.
17. Amethod in accordance with Aspect 12, wherein the sample can be selected from the
group consisting of a blood sample, a serum sample, a plasma sample, and a cerebrospinal fluid
sample.

18. A method in accordance with Aspect 12, wherein the sample comprises peripheral blood.
19.  Amethod in accordance with Aspect 1, wherein the determining at least one sequence
can comprise a polymerase chain reaction amplification.

20. Amethod ia accordance with Aspect 19, wherein the polymerase chain reaction
amplification can comprise a nested RT-PCR.

21.  Amethad in accordance with Aspect 1, wherein the determining at least one sequence
can comprise pyrosequencing.

22. A method in accordance with Aspect 1, wherein the determining at least one sequence
can comprise a hybridization assay.

23. A method in accordance with Aspect 1, wherein the at least one XMRV nucleic acid can
comprise at least 10 contiguous nucleotides encoding an amino acid sequence of an XMRV gag
protein.

24. A method in accordance with Aspect 23, wherein the at least 10 contiguous nucleotides
encoding an amino acid sequence of an XMRV gag protein can comprise at least 10 contiguous
nucleotides encoding an amino acid sequence of the core protein matrix (MA).

25.  Amethod in accordance with Aspect 1, further comprising assigning the at least one
XMRV to an XMRV subgroup, wherein the XMRYV subgroup can be selected from the group
consisting of XMRYV subgroup A, XMRY subgroup B and XMRV subgroup C.

Yo of: 2.08
Case 3:15-cv-0040Q9-RCJ Document 32-1 Filed 04/15; Page 81 of 154

26. A method in accordance with Aspect 25, wherein if the sample comprises at least one of
XMRY subgroup B and XMRV subgroup C, the subject can be diagnosed with an XMRV-
related neuroimmune disease or an XMRY-related cancer other than prostate cancer.

27,
disease can be selected from the group consisting of fibromyalgia, Chronic Fatigue Syndrome
(CFS), Multiple Sclerosis (MS), Parkinson’s Disease, Amyotrophic Lateral Sclerosis (ALS) and

A method in accordance with Aspect 26, wherein the XMRV-related neuroimmune

autism.
28.
Multipie Sclerosis.

A method in accordance with Aspect 27, wherein the Multiple Sclerosis can be Atypical

29. A method in accordance with Aspect 26, wherein the XMRV-related cancer can be an
XMRV-related lymphoma.
30. A method in accordance with Aspect 29, wherein the XMRV-related lymphoma can be

selected from the group consisting of an XMRV-related Mantle Cell Lymphoma (MCL) and an
XMRV-related Chronic Lymphocytic Leukemia lymphoma (CLL).

In various aspects of the present teachings, a sequence of an XMRV detected in a sample
from a subject can be compared to XMRV strain VP62, comprising a nucleic acid of the
following sequence:

L gegecagtca toagataqac tgagtegaan qqgtaanegt gticeccarta sagectttig
1 ttqeat acgaagegtg goectegrtgt

obgt toattgggqag ggtcteokea gugtgattga

Lei
18h
24
301
361
421
48}
SAL
601.
$61
724
781
64)
B01
361

etacceaget
ggqaceaang
gtebet
otagttaget
oanggcogcea

gige

Eqtatoaqhel
cagagacact
geqegtctga
gttotegaga
ggagatgtece
acottetgtt
aatttaggtg
ceggatecaqg
gqtcaaacaegt

gqgtecttety

Cgggggectt
acoaacegts
gtgtgtgtaqt
aactagatat
geectgggag
aacotacengg
Leaayeceacs
Lergectigt
toeatgggaca
aqegeattys
cagecgaatd
ttatetotca
tLoocatatat
tegtebtates

oqoaacetes

taattteygyg
gggagqtaag
gigeaqgoat
etggeg

acgtoarage

gtat

agteggactt
gtctgaatte
tgttettotyg
gaccgtasect,
atccaaccag
gecaacttte
gytcaagtrct
ogitcacectyg
tagaccooar

qiaccqatet

3!

qetegtocag
ceggeeggeg
cteatastag
gttiacgegga
gganteqggg
tiiggagtgg
Ligetttrogg
ttetregtta
acoookhetiga
tetqtgqgatyg
aatgtaggat.

agagcrgttik «

gagqcactig
cettracega

geeottiace ¢

gatteoggaga
ategktttgt
ogeatgagte
agaactgaag
gecegtttig
etttgqtiaqgg
trttacgedg
gttbicttect
gtebaaceth
toaagaagaeg
ggqeetcagga
tootgg hac
cotatgacec
tC

%
8

a

8

RY

otf 367

cuaceqeocda
obetgtorat
Lgaatectgqtba
agtteagtatt
tqgeoanatte
ggacgagage
waacegegea
gtetttaagt
qaagcaotyg
gegetyqgtt
tggtactttt
OCGA CEIA CHC
costeagtygg
cobhocegagd

ceeotetata
Case SOMO Document 32-1 Filed “oe Page 82 of 154

aagtccraac
cicacnygagg
gaagaagegg
eggggaagga
artggggggag
aaagsataata
gtocteatca
acaggaqaay
ggacgececa
tgggattaca
gegggtatec
oagggaccta
tasactcett
tgygeagtctg
agettaggag
FaaRygagagg
gatgagcaga

L gocectytag

cttgataagg
aagqaagecas
tagggaggtc
Raaceogtica
ggaccactaa

tqqaccacgg

pL gtaccagact

atacacttry
cigacagtaa
orkotwdqgt
ggactggcag
tecataaaac

b aggeigttgg

ocogttaaga

aagogggtgy

L ceacegtece

gtcegececa

teaggacaac

BL gatgaggzac

i etacagtacg

actagggece

stectaagec
ateccccegce

eyY"_ClSccTac

atygocager
acecttockse
qacacsagac
aaaageagag
wteaghtigea
ooackacaga
aaaacgeggg
aibgagtotec
atgaccctga
seceggarat
acttagtgag
aangyhatcag
gagagagaga
thaitgygtcsa
acuaatgege
gagggocang
agggtcagga
cottsetgge
gtgacaagtc
atecgcaaagt
gourectatec
aqggat cag
acatagaaga
coca bgt
ttoyscaage
aataceccat
aocagggaak
aacvagyyac
aagacatoaca
accaqgeggta
coaytcagec
tgaactagac
tLgcacagaga
tggatgactt

tattacasac

coaggttete
gtacggagca
otengagygtt

. agcageggyac

hLeaqtactgg
tretyaagat
cacetgggac
qgtgetccta
taatgaagte
agqtaggaac
aaggageanc
mtowgqecket
GYFacoeraggg
eggangaaag
qqsagetgaa
yadagaaata
aagqgacege
gqagacaqgat
ctactqcaaa
AGIacegagg
gocecccect
aqatactydd
tgeetggyte
acatetgyct
Letgetagga
ageteaggrt
tgaytattag
ttoetgatttea
toetetygate
gtcacaagaa
actgqteacc
taatyattat
cocanacagtg
oackgtygeott
tetettcyes
cagactcaces
ectagqoaagat
actgetggec

ecotagggaac

aatgatagay
caacettect
Lecasacett
tecacaacet
ecegrnitoct
ocaggtaaat
gactgtcagea
gaggetagaa
aatgotgqekt
gacotagtec
accaalttgg
thagagagac
ceagaaacca
ttagagqeggt
aagaterita
gagguaaaag
aqaagacata
agacaggygg
yaasagqyac
cancagacet
yeacceagys
gecoaa cant
caaggggeta
acegyhaagg
agagacttge
ytgqgaccga
ctacdatgats
ottocaggect
atacctotga
gecagastgg
tygoccagtcac
aggectgytce
Hacaaccety
gatttaaagg
titgaygtgga
CAIGGELOCA
tteoggates
yocacttcty
ctoagggtata

geqgacetst
ectetgaurag
ctecsatgge
cooaeggeate
cetetgatte
Egacgycoke
agttgttyag
aggeagtang
thoeecttga
tetecageca
coaaggtaaa
boaagquqge
atgtgt caat
tagragaktt
ataagegaga
aagaagcqucy
gagagatqag
gagagcgqag
actggqgotas
ecetectgac
taaccetcaa
cogtdatgac
ctygaggaaa
boacscacts
tgactamack
tggqacageac
dcaqqaaaga
gygeqqaaac
aggcaaccts
ggateaagec
colyggaacac
aggatectyag
acaacetert
ATQGGCELEce
Jgauyatocaga
aaaacagtce
ageacccaga
aquaagactg
gggectecgge

92 of QEF

cattgacett
ggagaacuat
gtetegactg
cdcactoaga
atataattgg
gattgagtec
gacaectgetg
gggcaatgat
gogaccegat
grigetotta
agggataanc
otatogcagg
gtcattcate
RAAGaATCARG
eacarnggaa
tagggcagag
caageototig
gaggcoccaa
ggactqcaca
ettaggtgac
agtcggqggg
ecaaaatcct
geggtatoga
tetecctocat
aaaagoceaa
cotygcaagtg
qocagatgtt
egaggycatg
taanccagt,
agacatacag
gecocthycta
agaaytcaac
gagegggetc
ctgestgaga
gatgggaate
caccetgttt
mttgatectyg
ccaacqaggt

CABFAAAGCS
AQ3S1
4081
414i
4

ne

NO
c
peo

ene
Ww &
b> CH

fea

feet

food

de de ok
om
gest

Case eM Document 32-1 Filed 6 Page 83 of 154

caaattigec
cigactgagg
gtaaggyagt
atggeagace
caqgcaaaagg
ooagatttga
gtoctaacge
gacacagtgg
acaauaaabg
gtagaagcac
tatcaggmaa

SOQ QUcaceg
gotgagacge
anttggtaca
gigactaotg
xgagecyaad
gtttacactg
aggegagggyt
tiqctaaaag

aaaggaaaca

ectoescceatt
tacaatcaga
gtqtttgaac
goactoutag
¥
ygoagaqqtge
glaaugccag

tgggtagag¢

tatgtgact

OL gaagacattt

i thoqaatcee

i tgtgettata

actttgacea
gecetobace
tatgggycac
agtccatate

Bk cogokggqcdadg

gtaggtgacg

ggacecetaca ¢

agaaacaggt
comgaaaaga
teotagggac
cotigtacce
eotatcaaga
otaageects
aaaaactygg
sagetgggty
caggcaaget
tygtocaaaca
tgokectqga
tyotecceeok
acggaaccag
magatggaag
agacegaggt
tyatageact
atageageta
tgetgaccte
Sterctctrak
gigetgagge
sagttetega
togatlacac
caasaggata
tgttagacts
acagaguagsa
agacetgcac
gagqtacgegyg
gactqbatag
cattocegac
troangagatt
aggtaagtocs
gaceccagag
agattaacget
gageocggaa
SUCH YOIee
tecaagetca
eftgettatecs
cegtgtyggt

gagtcetget

-

caagtatetg
gactgtgutg
ygeaggette
tattaccaaa
aatcaaacag
tgaactettt
asottagegt
geseacetiqe
aactatggqa
aceccotyadc
hacaqacagg
acoggasaag
acaggacete
ecagettecta
aabotgyqag
cacamaayce
tgcettoges
agaaggceaga
gococaaacga
cagaggcaac
aacctctaca
ogqaaacegat
Ltgggtccta
matacacaga
aagecockac
egootgtges
acateggeca
dtacaagtac
caagcgggaa
Lgqaatgong
gtcaugtggec
ticayggacag
tgsatctage
tactacggge

& tgicaatece

ottacaggan
ggaccageta
acgcoggcac

qacaacecee

gggtatctcd

gggcagecca
tgtegoctat
acggyggacte
gototictaa
yYLegacgaya
eggectgtyg
chacqgatyug
cagcaqatag
eqttggatat
gttcagttegd
guaganccee
aaggaccaga
caagaaggas
aggyototge
tlaaagatag
acggeccatg
gauaagttaase
ottagtataa
egtatggeag
stacteatag
ctomaagagac
caagycaaac
etoacnsate
tacatgttaa
csagtaaaty
yguaccea Li,
otectagigt
actgocaagg
caggtattiqg
gattbactgg
ytagqaaagaa
actagagact
cocemoggag
gatgatoctyg
etecaagcag
gatcagroag
cagqactaaga

aangetctca

taaaagagag
etcegaagac
gyatocectyg
tgtitaattryg
otyccacege
aguaggycta
agtacetgts
tageagecat
tomtietyge
ocaatgqeceg
gacaggtgqgt
atgactgech
ecatoacadsa
aacggagag¢e
aggotgygaac
cugaaggtaa
tonatggaga
acaagaacgs
tigactgtiac
atcaagoage
aggactcaadc
tacyqgaact
otgtgatgec
tgagcectsca
accgggacayg
acagcaaaqc
yqqaagiiga
tigtagacac
togtqiecaa
gatotgataa
ggatecgattg
tgaatayeac
gqagtactact
tgactoagta
auatgivaar
taceacaaga
Egataccaca
acttagaacec

aagtagacag

3% of 3968

acagagatgg

cocbegacaa
gtitgeagaa
gggeccagan
achgggqatig
agocaaagge
caaaaagcta
tgongttetg
GUGIIaAt gag
oatgacooac
ggecctcaat
ogagatotig
egotgattac
togagmageg
atoogerccaa
yaagetaaat
aatatatagg
gatettggec
agygacatcaa
cogagaggea
eougthatacg
yqgagccace
ogateagtec
aaagatgaag
aactatouag
caaaatiaqgg
titeacggaa
tgge
aaagatgtta
agggeetgac
gaagttecat

obboate

aattaaggag
actccactta
tyasattiorg
gttaactaat
ggtctggaag
ercotbecgt.
tLogetqgaaa

catotatgeg
os

feck feos

em Gt
ww
oo ole

feet

EN yy
—

8061
G121
618%
G243
639%
6361
6421
8482
G41
GEOR
6661
HTS4
8731
684i
6904

Case eS Document 32-1 Filed i G@ Page 84 of 154

tggatacacg
giccagegtt
tggygateabrt
atgtcaattg
tqgggacgat
acaactggga
asaggacaag

gagagecgag

ggaagccabo a

agggcaaatg
gtegatgaaa
CCOCUARAAS
totetetgac
tgatcactga
gtcetectoes
etgygacggg
ceagtoccga
aaggggtigge
tyaceteucca
cagtticccaa
achatttggse
tatctactac
aggtaaccta

aaagagagee

iL tagctgeagg

tocaggeage

agtetctqac x

Lontaaaaga
agactgyagt
aattgtinga

 oqacecatgat

gaacetgtat

ctggttct

>

co

cangtgaata
taagycttag
etgagtiate

pb cagqgqecag

yatggtects

agttceccaa

segetcaagt
stcaaaacce
gytgagggca
gaaaattace

qacagacact

tgaccoygas
actatatgat
agaqggctac
toatcatgg
eettgattecse
coaantagtc
atggggqucte
gegecaggte
acagotaace
ttoaggegry
agacaggety
caasacceaa

ogtechagge

acacaagetg ac

aacccataag geea

stetoceged
tygtycttaac
coactecect
ggtgtcatta
agtigqgquaca
catacataca
togtigtet
aggaqgatta
agteagagat
atoaggacaa
abonaceathi
Lotcaacage
gacccaacag
aRagalLotra
caogyotag¢ct
aaaagttaca
acaggatate
agataaagag
aagaccygda a

RRAGIOIICY
cttaaaguta
yqagrctocag
gacctaatga
trocetagac
mcoyatatty
tretargtttr
tqtggcaaat
gacataatrey
taagtgggek
atagnattaa
agactgtaic
ctcaatgtag
cootancaac
gooketatgg
obaaacetyg
gagtqstyggs
acttacteca

gqgaccatet
ttaaccackd
eattargtet
sctetqgecs
goguctacag
gacethgggg
gaggtggtcse
tgigrt.gece
agqeatgycaa
gggtggttig
atgquceat<s
ttgygtecagt
tatoaccaac
thoagtttes
acagtaacyge
aggaagttta
igtagtcagg
aaaoctaacaa

aAatacececaa

adaactceta
agattaacc:
tacaaagtiga
caggacaaac
tatatittga
gagatggtty
youceggt oa
ggggatgrga
ueettiaagag
coggtagcat
ctgacgegygg
gatouactyg
gycacegagt
augtgeagat
tEgeetggags
Lagaaygqage
tgqtgtctagt
aces Laccte
aagtgaccygy
ataccacaca
gggettgoag
attactgngt
atggecagtt
tgotyttggg
coobkagtgge
aobtagqaaaa
tLacaqaaceg
bLaaandqaaga
agctaagaga
agggactgtt
tyabagtact
ttgqtaaaaga
toaagatcaat
agaragaggg
gattttigqcaa
attaaagaat
chggyce
eaqtttctygy

Ttattta

Cac

eggecggaac
gtggggeece

cagesctcac
agotaatge:
obttgtgtgat
cagetotese
vactgtatta
gacecactgga
agqaascact ¢
ccagggtges
taasagggec
ggeugaceag
COmeattggg
catgetaare
teccoageat
etacctag¢es
ategggaccs
tgonccgge
geagggacte
gaagacgad¢
qaceggycta
cotygtigaa
tygaaaagaaa
aggacttas
CACCARACRS
atcagtrcadgt
gaqqgqgatta
atgeohgtite
aagyttaaac
taanaggtec
bitattaate
cagaattteg
agatccagaa
yogaatgaas
yycatggaan
aaggatgaat
caggrboagg
aaagtcaaad

SACTAROGAS

gy of ob

agoatqgaaa
ctgataatta
caggtcttta
agatecetan
ptagttggag
gyyygaagaa
acagygtgtg
oagycatact

sobaagggtc
BCaCCIITIS
agcetgggatg
gtgaucectgt
cotaataceg
aggaatects
tobeaacsao
etcaacctca

acctactacg

& aackgoteng

tgcataggag
gacgggtecr
actoactkgte
cbhetggecaa

ectaaatata

& atgageggea

Lhaogagcage
gcoctagaaa
gatchactgqt
tacgeggace
oagagacaaa
acatgg¢riaa
mtactobhag
gtagtgcagy
gaagtggaat
gaceocacca
agtaccagag
aacactggga
gucaaqgeaca
etoagtitea
teagateget
Case eer" Document 32-1 Filed 6 Page 85 of 154

80412 totagettct gtaccegaga tttttgetce ceagtectag cectataaaa aaggggtaag
8102 aactccacac tegygegegee agteatcega Lagactgagt cqccegggta ceegtgttce

8161 caataaagen tettgetgtr tqcaa

In various embodiments, a sequence of an XMRV comprised by a sample can be
compared to the sequence of XMRV VP62. In various configurations, homologous sequences of
the XMRV sample and XMRV VP62 can be identified using methods well known to skilled
artisans. In some configurations, a comparison of homologous sequences can reveal if the
sequences are identical or contain one or more differences. Using the sequence of XMRV VP62
as a standard for comparison, in various configurations, a difference between a sequence of a
sample XMRV and that of XMRV VP62 can be an insertion of one or more nucleotides, a
deletion of one or more nucleotides, an inversion, or a substitution of one ar more nucleotides
such as a single nucleotide polymorphism (a “SNP”).

In various embodiments, based on the differences between a sarmple XMRYV sequence
and the sequence of XMRV VP62, an XMRV comprised by a sample can be assigned to an
XMRY subgroup, such as XMRV subgroup A, XMRV subgroup B, or XMRV subgroup C. In
various configurations, a subject having one or both of XMRV subgroup B and XMRYV subgroup
C can be considered to be at risk or can be diagnosed with a neuroimmune disease and/or a
cancer other than prostate cancer. In some configurations, a neuroimmune disease can be
selected from the group consisting of fibromyaigia, Chronic Fatigue Syndrome (CFS, or Myalgic
Encephalomyelitis, or ME/CFS), Multiple Sclerosis (MS), Parkinson's Disease, Amyotrophic
Lateral Sclerosis (ALS) and autism. In some aspects, the Multiple Sclerosis can be Atypical
Multiple Sclerosis.

In some aspects, an XMRV-related cancer can be an XMRV-related lymphoma. In some
configurations, an XMRV-related lymphoma can be selected from the group consisting of an
XMRV-related Mantle Cell Lymphoma (MCL) and an XMRYV-related Chronic Lymphocytic
Leukemia lymphoma (CLL).

In some embodiments, the identification of XMRYV subgroups infecting a subject can
influence choice of treatment. For example, a person infected with subgroups B and C, or
subgroups A, B, and C, can require more aggressive treatment compared to a subject infected
with only subgroup B or subgroup C. In some configurations, a subject infected with only

XMRY subgroup may not be a candidate for any treatment.

85 of 3b648
Case ee Document 32-1 Filed a Page 86 of 154

Detailed Description

The experiments utilize standard laboratory techniques and equipment, such as those set
forth in Sambrook, J., et al, Molecular Cloning: A Laboratory Manual, 3rd ed. Cold Spring
Harbor Laboratory Press, Cold Spring Harbor, N'Y, 2001; Spector, D, L. et al, Cells: A
Laboratory Manual, Cold Spring Harbor Laboratory Press, Cold Spring Harbor, NY, 1998; and
Ausubel, F. M., et al., ed., Current Protocols in Molecular Biology, or as described in a reference
cited herein.

DNA and RNA isolation. Whole blood can be drawn from subjects by venipuncture using
standardized phlebotomy procedures into 8-mL. greencapped Vacutainers containing the anti-
coagulant sodium heparin (Becton Dickinson). Plasma can be collected by centrifugation,
aspirated and stored at -80 °C for later use. The plasma can be replaced with PBS and the blood
resuspended and further diluted with an equal volume of PBS. PBMCs can be isolated by
layering the diluted blood onto Ficoll-Paque PLUS (GE Healthcare), centrifuging for 22 min at
800 g, aspirating the PBMC layer and washing it once in PBS. The PBMCs (approximately 2 x
10” cells) can be centrifuged at 500 g for 7 min and either stored as frozen unactivated cells in
90% FBS and 10% DMSO ai -80 °C for further culture and analysis or resuspended in TRizol
{invitrogen) and stored at -80 °C for DNA and RNA extraction and analysis, DNA can be
isolated from TRizol according the to manufacturer's protocol and also can be isolated from
frozen PBMC pellets using the Ql[Aamp DNA Mini purification kit (QIAGEN) according to the
manufacturer's protocol and the final DNA can be resuspended in RNase/DNase free water and
quantified using the Quant-iTTM Pico Green dsDNA Kit (Invitrogen). RNA can be isolated from
TRizol according to the manufacturer's protocol and quantified using the Quant-iT Ribo Green
RNA kit (nvitrogen). cDNA can be made from RNA using the iScript Select CDNA synthesis kit
(Bio-Rad) according to the manufacturer’s protocal.

[0037] PCR. Nested PCR can be performed with separate reagents in a separate laboratory room
designated to be free of high copy amplicon or plasmid DNA. Negative controls in the absence
of added DNA can be included in every experiment. Identification of XMRV gag and env genes
can be performed by PCR in separate reactions. Reactions can be performed as follows: 100 to
250 ng DNA, 2 pL of 25 mM MeCl2, 25 uL of HotStart-IT FideliTag Master Mix (USB
Corporation), 0.75 uL of each of 20 uM forward and reverse oligonucleotide primers in reaction
volumes of 50 wL. For identification of gag, 419F (5’-

S6 of 36%
Case eer" Document 32-1 Filed 6 Page 87 of 154

ATCAGTTAACCTACCCGAGTCGGAC-3’) (SEQ ID NO: 5) and 1154R (3’-
GCCGCCTCTICTICATIGTICTC-3') (SEQ ID NO: 6) can be used as forward and reverse
primers, For env, 5922F (S°- GCTAATGCTACCTCCCTCCTGG-3’) (SEQ ID NO: 7) and
6273R (5° -GGAGCCCACTGAGGAATCAAAACAGG-3’) (SEQ ID NO: 8) can be used. For
both gag and env PCR, 94 °C for 4 min initial denaturation can be performed for every reaction
followed by 94 °C for 30 seconds, 57 °C for 30 seconds and 72 °C for 1 minute. The cycle can
be repeated 45 times followed by final extension at 72 °C for 2 minutes. Six microliters of each
reaction product can be loaded onto 2% agarose gels in TBE buffer with 1 kb+ DNA ladder
(Invitrogen) as markers. PCR products can be purified using Wizard SV Gel and PCR Clean-Up
kit (Promega) and sequenced. PCR amplification for sequencing full-length XMRV genomes can
be performed on DNA amplified by nested or semi-nested PCR from overlapping regions from
PBMC DNA. For 5° end amplification of R-US region, 4F (S’-
CCAGTCATCCGATAGACTGAGTCGC-3’) (SEQ ID NO: 9) and 1154R can be used for first
round and 4F and 770R (5°-TACCATCCTGAGGCCATCCTACATTG-3’) (SEQ ID NO: 10)
can be used for second round. For regions including gag-pro and partial pol, 350F(5’-
GAGTTCGTATTCCCGGCCGCAGC-3’) (SEQ ID NO: 11) and 5135R (S’-
CCTGCGGCATICCAAATCTCG-3’) (SEQ ID NO: 12) can be used for first round followed by
second round with 419F and 4789R (5’-GGGTGAGTCTGTGTAGGGAGTCTAA-3°). (SEQ ID
NO: 13) For regions including partial pol and env region, 4166F (5°-
CAAGAAGGACAACGGAGAGCTGGAG-3’) (SEQ ID NO: 14) and 7622R (S°-
GGCCTGCACTACCGAAAT TCTGTC-3’} (SEQ ID NO: 15) can be used for first round
followed by 4672F (3°GAGCCACCTACAATCAGACAAAAGGAT-3’) (SEQ ID NO: 16) and
7S90R (S°- CTGGACCAAGCGGTTGAGAATACAG-3’) (SEQ ID NO: 17) for second round.
For the 3’ end including the U3-R region, 7472F (5°-TCAGGACAAGGGTGGTTTGAG-3’}
(SEQ ID NO: 18) and 8182R (5’-CAAACAGCAAAAGGCTTTATTGG-3’)} (SEQ ID NO: 19)
can be used for first round followed by 7472F and 8147R (5°-CCGGGCGACTCAGTCTATC-
3°) (SEQ ID NO: 20) for second round. The reaction mixtures and conditions can be as described
above except for the following: For larger fragments, extension can be done at 68 °C for 10 min
instead of 72 °C. All second round PCR products can be column purified as mentioned above
and overlapping sequences can be determined with internal primers. Nested RT-PCR for gag
sequences can be done as described (5) with modifications. GAG-O-R primer can be used for Ist

8? of 368
Case 3:15-cv-00402,5RCJ Document 32-1 Filed 6 Page 88 of 154

strand synthesis; cycle conditions can be 52 °C annealing, for 35 cycles. For second round PCR,
annealing can be at 54 °C for 35 cycles.

[9038] Phylogenetic Analysis Sequences can be aligned using ClastalX Clastal alignments can
be imported into MEGA4 to generate neighbor-joining trees using the Kimura 2-parameter plus
F distribution (K80+1) distance model. Free parameters can be reduced to the K80 model, and a
values can be estimated from the data set using a maximum likelihood approach in PAUP*4.0
{Sinauer Assaciates, Inc. Publishers, Sunderland, MA, USA). The bootstrap consensus tree
inferred from 1000 replicates is taken to represent the evolutionary history of the taxa analyzed.
Accession numbers from GenBank (http://www-ncbi.nlm nih. gov/Genbank): FLV (NC_001940),
MoMLY (NC_001501, XMRV VP35 (DQ241301), XMRV VP42 (DQ241302) XMRV VP62
(EF 185282). Genomic Nonecotropic MLV Provirus Sequences can be downloaded from PLOS
Genetics 3(10): e183 .

We previously reported the first direct isolation of infectious xenotropic murine leukemia
virus-related virus (XMRV). In that study, we used a combination of biological amplification
and molecular enhancement techniques to detect XMRV in more than 75% of 101 patients with
chronic fatigue syndrome (CFS). Since our report, controversy arose after the publication of two
studies from England that failed to detect XMRV infection in their CFS patient populations. In
this addenda, we further detail the multiple detection methods we used in order to observe
XMRV infection in our CFS cohort. Our results indicate that PCR from DNA of unstimulated
peripheral bload mononuclear cells is the least sensitive method for detection of XMRY in
subjects’ blood. We advocate the use of more than one type of assay in order to determine the
frequency of XMRY infection in patient cohorts in future studies of the relevance of XMRV to

human disease.

Patient selection poses a challenge to any study of myalgic encephalomyelitis/chronic
fatigue syndrome (ME/CFS). In our October 2009 paper, samples banked from 2006 to 2008
were selected for our study from severely disabled patients who fulfilled the 1994 CDC Fukuda
Criteria for chronic fatigue syndrome (1) as well as the 2003 Canadian Consensus Criteria (CCC)
for ME/CFS (2). The CCC requires post-exertional malaise, which many clinicians feel is the
sine qua non of ME/CFS. Furthermore the CCC further requires that patients exhibit post
exertional fatigue, unrefreshing sleep, pain and neurological/cognitive manifestations, rather than
these being optional symptoms (3). Many clinicians interested in CFS are switching to the

8 of 268
Case er" Document 32-1 Filed 6 Page 89 of 154

Canadian criteria because they feel it is more descriptive of the clinical entity being defined. The
Fukuda criteria have the advantage of a longer period of usage and existence of many
publications that have added modifications. Suffice it to say that the clinician author of the
Science paper elected to use both criteria, thus by passing the argument of which criteria were
better. Moreover, the emphasis in the Science paper was directed toward the virology, not the
clinical description of ME/CES.

In our October 2009 publication (Lombardi, V.C., et al, Science 326: 285, 2009) we
established XMRYV infection in the blood products of our patient population by four different
methods, Of these methads, single-round PCR on DNA from peripheral blood mononuclear cells
(PBMCs), the least sensitive method, required us to use samples from a subset of chronically ill
patients we had observed to have persistent viremia. In Fig 1A of our Science paper, we showed
that DNA of 7 of 11 patients exhibited the expected gag and env PCR amplification products
from single-round PCR with XMRYV primers. We included this figure to demonstrate that nested
PCR, which inevitably raises questions of contamination, is not essential to detect XMRV in
highly viremic ME/CFS patients. Of the other 90 samples described in the paper, very few
exhibited XMRV-specilic PCR products following single round DNA PCR. Only 11% of the
101 DNA sampies from PBMCs exhibited products by nested PCR. In contrast, when cDNA was
prepared from PBMCs, sixty of the 90 ather samples exhibited gag products upon nested PCR,
though PCR with nested env primers did not result in detectable products from these samples
(Table 4).

Samples that are negative for XMRV by one of our PCR assays are sometimes positive
by other assays. For example, in Figure 1 A of the Science paper, patient 1118 was negative by
single round PCR on DNA from unstimulated PBMCs, but positive in other assays (Science Fig
2A, 2D, 4A, $5). Of the 34 patients whose PBMCs were negative for XMRV by DNA or cDNA
PCR, 17 were positive for infectious virus when co- cultured with indicator cell lines, as XMRV
gaz and env PCR products were detected in the cell lines following their infection with XMRV
from the patient PBMCs (Table 2). Both gag and env products obtained from either single-round
or nested PCR were sequenced and shown to be 99% identical to XMRV VP62.

Subsequent to our October 2009 publication, two papers from the United Kingdom have
appeared in which the authors report the lack of detection of XMRV PCR products from DNA of
unstimulated PBMCs, using patient populations selected by only the Fukuda criteria rather than
both Fukuda and CCC criteria. We regret that these authors did not request positive control

99 of 2.68
Case BO Document 32-1 Filed “"@ Page 90 of 154

samples of our patients who exhibit XMRV PCR products even when assayed by the least
sensitive detection method, namely PCR of DNA from unstimulated PBMCs. Given that only
11% of our 101 patients’ PBMCs exhibit products upon DNA PCR, and that a number of
patients were included in the UK studies who do not fulfill the CCC criteria, very few, if any, of
the samples would be expected to be pasitive by DNA PCR. We also note that both studies
followed different methods than ours for blood collection, DNA quantities and isolation and
PCR, passible sources of the disparate results.

The reports of negative PCR tests for XMRV in two UK patient cohorts has raised
questions whether our findings could be due to contamination of our PCR experiments by mouse
genomic DNA, which contain gag and env sequences highly similar to XMRV. We point out that
positive PCR results for XMRV were obtained independently in multiple laboratories led by co-
authors of the Science paper. In the summer of 2006, prior to work on XMRV at the Reno
Whittemore-Peterson Institute (WPI), 30 mL of heparinized peripheral blood samples were
obtained from patients residing in the U.S., Canada, and Europe coming to be treated at the well-
known Sierra Internal Medicine practice, located in Incline Village, Nevada. Once collected, 45
of these blood samples were shipped directly to NCI where cDNA was prepared for planned
microarray experiments. After the WPI observed an XMRV PCR product from a patient sample
in 2009, the NCI began testing these stored samples by PCR. cDNA from 42 of the 45 samples
sent to the NCI lab in February 2007 tested positive for XMRV gag by nested PCR. Neither the
WPI nor NCI labs where PCR was performed had ever worked with mouse tissues or had been

exposed to XMRYV from other sources. The env sequences amplified from

LNCaP cells infected by patient PBMCs exhibit less similarity te mouse genomic DNA
than to XMRV VP62, further indicating the presence of NMRYV infection rather than mouse
genomic DNA contamination. After we developed a sensitive cell culture assay for detection of
XMRYV, we assayed our cell lines and patient material with a highly sensitive assay (developed
and kindly provided by Bill Switzer, CDC) to detect the presence of mouse tissue contamination
by the identification of murine mitochrondial cytochrome oxidase by real time PCR. All of the
cell lines and 101 patient materials were negative for mouse contamination.

In our experience, the most sensitive blood-based assays for detection of XMRV in decreasing
order are: 1) performing nested PCR for gag sequences from LNCaP cells that have been co-
cultured with subject’s plasma or activated PBMCs, 2) detection of viral proteins expressed by

90 of 268
Case 3:15-cv-0040Q-.RCJ Document 32-1 Filed 04/15/ Page 91 of 154

activated PBMCs with appropriate antisera, 3) the presence of antibodies to XMRV Env in
subject’s plasma, 4) nested RT-PCR of plasma nucleic acid or PCR from cDNA from
unactivated PBMCs and nested PCR of DNA from unactivated PBMC prepared from subject’s
blood.

Despite association with both prostate cancer and CFS, many questions remain regarding
the prevalence of XMRV in the human population, the incidence of XMRV in disease, and the
extent of genetic variation between XMRYV isolates. The genetic variation between XMRV
isolates currently identified is only 0.03%, despite the fact that the viral sequences were obtained
trom isolates from two vastly different diseases in patients from geographically distinct areas.
This variation is smaller than the variation observed between HTL V-1 isolates (4). As in the case
with HTLV, the lack of diversity implies that XMRV recently descended from a common
ancestor (5). The high degree of similarity to xenotropic murine leukemia virus suggests that a
cross-species transmission event was likely involved in evolution of XMRYV (6). Further
examination of XMRYV trom human subjects may reveal more extensive sequence variation,
which also may confound its detection unless PCR primers are designed with this possibility in
mind.

References cited herein are incorporated by reference, each in its entirety.

q| of 26%
Case ELKO Document 32-1 Filed “6 Page 92 of 154

Fable 1 XMRV detection cUNA from 20 mustiouisted PRA s

Lane {| ist } one

 

Table 3 Co-culture with LNCaP of PRMMCs from 14 aan PCR

 

92. of 268
Case SO Document 32-1 Filed 6 Page 93 of 154

Sequence variations of the gag gene of XMRV form three distinct subgroups

To investigate the diversity of XMRV, peripheral blood mononuclear cells (PBMCs)
from XMRV-infected individuals were isolated, and the sequence of the region of gag that
encodes the core protein matrix (MA) was determined using nested RT-PCR. (Figure 1A). This
protein is the most diverse of the gag proteins of gammaretroviruses: sequence analysis of
several different murine, feline, and primate gammaretroviruses have revealed low sequence and
residue identity (Supplemental Figure 1). In contrast, the MA sequences of XMRY available on
GenBank show significant conservation, differing by 0-2 of 387 ( <1%) nucleotides.

To further investigate the genetic diversity of additional XMRV isolates, RNA was isolated
directly from the PBMCs of XMRV-infected individuals and regions encoding the MA protein
were amplified by nested RT-PCR. Comparison of the sequences amplified from 17 individuals
revealed a significant amount of variation in this region (Figure 1B). All sequences analyzed
directly from XMRY-infected subjects differed by at least one nucleotide from the XMRV
reference strain VP62 (Fig. 1B, line 1). Overall, 15/327 residues had nucleotide substitutions
relative to VP62, and all but two of these changes were observed in two or more of the isolates
examined. In addition, 7 of the 17 samples had a 21 bp deletion from nt 127- 147.

Analysis of the MA sequences revealed the variants could be classified into three
subgroups (Figure 1B). These subgroup delineations are supported by unrooted neighbor-joining
analysis of the MA nucleotide sequence fragment (Figure 1C). Seven of the sequences, which
fell into subgroup A, are closely related to the previously published sequences of XMRV in this
region (Fig. 1B, lines 2-8, compare with line 1}. At most, this group differed by 3 nucleotides
from the reference strain VP62; one resulted in a synonymous change {i.e., the same residue was
encoded). and two were non-synonymous (Table 1). The non-synonymous substitution, nt 178:
G~<A, is present in all of the sequences in subgroup A (G178A), and has also been previously
reported to be present in other XMRYV sequences (Table 1).

Eight of the seventeen (8/17) sequences analyzed fell into a second group (subgroup B),
all of which had a 21 bp deletion, resulting in an in-frame deletion of seven amino acid residues.
All sequences in subgroup B also had seven specific nucleotide substitutions relative to the
sequence of the XMRY reference strain (nt 75: C-T, nt 85: GA, nt 91: A-»G, nt 92: A--G,
nt 304: CG, nt 315: C-+T, and nt 316: CT) (Fig. LB lines 9-17), of which were four were
synonymous and three were non-synonymous changes (Table 1).

Subgroup C contained two sequences and was characterized by three unique nucleotide

92 of 368
Case eNOS Document 32-1 Filed oe Page 94 of 154

substitutions (nt 106: G--A, nt 175: G-A, and nt 192: C-»T) (Fig. IB, lines 17 and 18 and
Table 1), of which two were synonymous and one was a non-synonymous change. This group
also had three nucleotide substitutions relative to VP62 that were in common with members of
groups A and B (nt 92: A-»G, nt 178: G-A, nt 325: A-»G).

To gain insight into whether the variation observed in the XMRV sequences could be
tolerated by the MA protein and persist in nature, we examined the MA protein sequences of
gammaretroviruses from other mus muculus and other species. Alignment of MA proteins of
other members gammaretrovirus genus revealed that 5 of the 6 amino acid changes in the XMRV

variants are present in other infectious gammaretroviruses (Table 2 and Fig. $1).

Analysis of XMRV MA sequences in lymphocytes following ex vivo culture

XMRV RNA could not always be detected in the PBMCs of subjects froma which
infectious virus had been isolated from plasma. This suggests that the virus is expressed at very
low frequency in PBMCs isolated directly from infected individuals. We have observed that
culturing these PBMCs under conditions that induce activation of T cells (Lombardi) increases
the frequency of XMRYV detected by RT-PCR in the cells maintained in culture. This increase
appears to be dependent on the spread of the virus, since the addition of a reverse transcriptase
inhibitor to the cultures prior to activation prevents the increase XMRYV expression, as measured
by cell surface expression of Env (Fig. S2). To biologically increase the level of XMRV and
increase the probability that XMRV sequences could be detected by PCR, PBMCs were cultured
under conditions that activated T cells for 7-10 days, the RNA isolated, and nested RT-PCR.
analysis performed as described above.

All the MA sequences amplified following ex vivo culture could be classified into two
out of the three subgroups observed in the analysis of RNA from unactivated PBMCs. Sequences
for 4/11 individuals were similar to the previously published sequences (subgroup A) (Figure
2A, lines 2-5). Sequences amplified from another 6 individuals fell into subgroup C. (Figure 2A,
lines 6-12). Unrooted neighbor-joining analysis of nucleotide sequences direct from subject
PBMCs and after ex vivo culture reflected the variability noted in the sequence analysis and

confirmed that post-culture, only variants A and C can be detected (Figure 2B).

Evidence for multiple variants in XMRV-infected individuals.
None of the sequences amplified following ex vivo culture were similar to the sequences

94 of 26F
Case EOD Document 32-1 Filed "6 Page 95 of 154

of subgroup B. One explanation for this would be that the PBMCs contained multiple strains of
XMRY and, because of differences in replication capacity and/or tropism, the major variant
present following spread in the cultures differed from the major variant present in unstimulated
PBMCs of infected individuals. Reexamination of direct sequencing data obtained from
unactivated PBMCs suggested that several of the sequence chromatograms which did not give a
clear sequence might reflect the presence of more than one virus. Analysis of samples from three
individuals indicated that they were infected with both subgroup B and C viruses (Fig. 2D). For
all three of these individuals, the sequences detected following ex vivo activation and culture of
T cells all subgroup C consistent with the hypothesis that the subgroup B variants have a

decreased replicative capacity (Figure 2A, lines 6 and 16, and supplemental 3).

identification of endogenous polytropic MLVs highly homologous te MA of subgroups B
and C

Previous analyses of the major coding regions of XMRV with ecotropic and non-~
ecotropic MLV sequences indicated that, while the pol and env sequences of XMRV cluster with
xenatrapic viruses, the gag region of XMRV is more sisnilar to the to polytropic and modified
polytropics viruses than xenotropic viruses. In the current study, comparison of XMRV MA
subgroup A sequences with sequences in Genbank indicates that, similar to the previously
published XMRYV sequences, subgroup A is most closely related to endogenous MLVs ((.e.,
AY349138.1 and $80082.1) and differ in 5 of the 327 nucleotides.

In contrast, analysis of XMRV MA sequences from subgroup B with sequences in
Genbank revealed a 100% identity with a recently characterized murine endogenous polytropic
retrovirus, clone 5] (Evans JV 2009) (Figure 3A). Although, clone 51 contains several deletions
and is not infectious, it is expressed in certain strains of mice. Clone 51 genomes in mice
infected with an infectious ecotropic MLV (Fr-MLY) can be packaged into the Fr-MLYV virions
and transferred to other cells.

Subgroup C sequences are also most highly related to the MA of a polytropic murine
leukemia virus sequence. This virus, the Rmef provirus, is an expressed endogenous MLV with
large deletions in gag and pol (Christine). One variant in subgroup C (1281) was identical to the
on a nucleotide level; the others in this group differed by 1-6 nucleotides (Fig. 3B). However, the
protein sequence of the different members of subgroup C differed at most by | residue from the

Is of 268

Rmef provirus.
Case eS Document 32-1 Filed 6 Page 96 of 154

Thus, XMRV subgroup B and C appear to be more closely related to known endogenous
MLV sequences than the XMRYV subgroup A viruses.

9 of 8
Case EPMO Document 32-1 Filed eé Page 97 of 154

References:

1. Fukuda K, Straus 8, Hickie I, et al. The chronic fatigue syndrome: a comprehensive
approach to its definition and study. Ann Intern Med 1994121: 953-9

2, Carruthers B, Jain A, DeMeirlier K, et al. Myalgic encephalomyelitis/chronic fatigue
syndrome: Clinical working case definition. diagnostic and treatment protocols. J Chronic
Fatigue Syndrome 2003, 11:1-12.

3. Jason L, Torres-Harding S, Jurgens A, Helgerson J. Comparing the Fukuda et al. criteria
and the Canadian definition for chronic fatigue syndrome. J Chronic Fatigue S 2004; 12:37-52
4, Ratner L, Philpott T.and DB Towbridge. Nucleotide sequence analysis of isolates of
Human T - lymphotropic virus type | of diverse georgraphical regions. AIDS Rs Hum
Retroviruses, 1991 Nov: 7(11): 923-41

5. Verdonck K, Gonzalez £, Van Deoren S, Vandamme AM, Vanham G and Gotuzzo E
(2007) Human Tlymphotropic virus 1: recent knowledge about an ancient infection. Lancet
Infect Dis 7(4):266-28 1.

6. Yan Y, Liu Q and Razak CA (2009) Six host range variants of the xenotropic/polytropic
gammaretroviruses define determinants for entry in the XPR1 cell surface receptor.
Retrovirology 6:87.

97 of 268
Case eS Document 32-1 Filed oe Page 98 of 154

Z8¢ b

 

 

 

 

 

 

 

 

Apnjs si} ul peuiuiexe uoibes beb au}
pue swousb AYINX ey} jo weuBeip oNeWsYyoS “yy; ounBi4
Case eee Document 32-1 Filed 6 Page 99 of 154

 

V Juowsajddns

IDLE AUER

4% 2 ROBINS LSUSIOT ON ARS
ko waLKA Ver {224250309 WR I04

LEST TOO IS ATA MAS
LEARIET ME A ons
QELS 8-58-SEQ
(yISt trav Awe-umiay
SNES ETS ADRK
SIOWE ANY

LOIS APIS

C3LLBD) ANON
£ WORTEARE (ERATION A 2D
USERS HE SELL SG AS VARS

CZAR TON DE AWE 4a
StOSTOR TG Aie-OHE
OSEEG F-88529
IT pied Awiouduy
AQESEME Alert
Iw Any

2LGAAG DME

99 of D686
‘UOHOJEP B SeY ‘AUl] [9D PEJO@jUi UB WO, PE}BjOSI SEM YDIYM ‘ZY Jey} BION

|

NFU BETTER,
AVE BELL AGA
ABLE SLUT HEI
AVS SR GST AA
AVS ~ZBGA
SIWG-VH Ledh
KES HCC SER

EXVE- CH BOLT EIA
ARO-CRE RET I 1h
REBEL A
APG Hae ELENA
RYE BOLT “1d
APEUHS -EBEA
AVES GH LOdh,
AGOUH SEGA

/ 00 of A65

 

Case nn Document 32-1 Filed "9 Page 100 of 154

seouanbes AYINX Peysignd ul VW ul voHeueA “gL eunbi-j
Case EL“ Document 32-1 Filed “e Page 101 of 154

 

St

99 £282
08 248%
G8 TB2t
G9 TREE
OS 2964
BETES
G9 Ste
0S 99S.
OF LGGE
98 L6G
Ee EBLE
“O83 £65
“9 E95E
OS #262
“8 GB2E
99 8682
OF 'SST
63 GLTZ
Sah “F.

 

O9¢ OSZ

BR £767

asics] O GnosiBgns
OF TRIE

SF TT2ZE

G8 2764

DOS SETZ

bg Siz g dnosbqns
OS 4OSTF

89 20se

“83 146

€ 2OXt

~G9 £66 “rrr

“3 ES5eE

G3 oZEZ

“9 BELT dnosbqn
$9 S682 V 9 S
Y bOSZ

OF LTE

Pai eS

AMINX Yum Sjenpiaipul Wio4 Saouaenbeas Beb jo juawubyy “91 ‘bi-4

Se
a
“s

S$
Case ELS Document 32-1 Filed “e Page 102 of 154

PeYSsHgnd J8YJO Sy] 0} SANBJa: SUONNPSQNS eUules OABY ZYF PUB LVI ZhifA aioym aoerd #
“dAASANALdAM VY Hind jersnjg aiayna way dq g dn pero aq pinoo siq] ‘(LODO spue pue syejs) jeadai jo asneceq ,

QUO}

QUO}

SUONJ
NBT-(GOL) Od
SUON

QuUON

QUON

QuUON

811-(09) [eA

49$-(65) AID
SUON

,UOHafEp BB J
aif -(9E) J2A
Biy-(LE) SAT
AID-(LE) SAT
SUON}

QuUONY

o'a'V
od
og

o
<

x

Q
mAMaNMOmMoOMOOO|gA

Otte RK ORK OO

sUoHafap dq £Z

2
2
Vv
a

 

aDUBYS Be

abuUeYS YIM SANGIS)

(SJUONMIASGNS

PCEV
LCEL
SLED
BLED
£L0ED
£0ED
CveOD
CEL
g@ZlO
SLLD
BOLL
CGL-CELV
9019
cb6V
LOY
S82

S29
UONeD07

(Z9d/ SI eoualajal) Uaaes seBueyD ‘| age]

[02 of 968
Case SNA“ Document 32-1 Filed "9 Page 103 of 154

‘(ooesconanAIN

~X) ATW o1dosjouex pue (1091.00 ON) ATW-AauO|OWy (ZO.LI6LO) AMO ‘(S88100
ON) ATED ‘(Z9EL00 ON) (ATW) ATIN Pua (€72Z7904V) A124 “(O¥S29xX)
g-seo ‘(Vlei yd) ATW oIdojoyduiy (QO01W) ATIN AMV ‘suequinu UaIsseooy

 

ATATX ‘ATATANY no1-(SOL) Ud

AW-X'ATACOIN ‘ATA ‘Sua-seo ‘AA oudiuy ‘ATAPAXY 31I-(09) IeA
‘AYMOy ‘ATED J8S-(69) AID

AP?4 9j1 -(9E) IEA

(Aj) auoU *(B1y) AYOM ‘ATI ‘A194 AiQ/6ay-(Le) SA

UONNWSGNs Oj jeojuSpi ee Sbueiys ee

sesmilAojjeuewweb JoujO
ul PUNO} VIN AMINX JO SUOHNASQns pide OUlWY Zz 9/GeL

[02 of 268
LoHA,
: Bq
186 ar Ce ares NZ -— OL, ‘9 SS

OC

 

tad
BEG
1%

Aatpabeh

 

, oc “fe 22) Ae nine ibe wt Bi : HE .
286 O9¢ GRY G2 te azz O92 “eg OZ et a 09} ae ObL ty 19

loY of

24a
EPO.
BSE

Repiaeph

 

Case NANOS Document 32-1 Filed “9 Page 104 of 154

‘Z einbi-4 jejuawejddns
peziieue sesuanhss 4 WY
BE
j

 

Wit jo uOBei Buipog vA

 

 

 

 

 

/O5 of 268

 

 

 

 

Case HLS Document 32-1 Filed ee Page 105 of 154

‘WL einbi4
Case SE NLANM_D Document 32-1 Filed “ee Page 106 of 154

 

Phere

   

 

29% GE.

 
              
     

eroooorrcerrennecerenee:

POPLODEOLLPEDILP PIED IES

reereccerrreccerocerett

enrnnnnennenen ne nr rene.

   

g QS isth,

 

 
Case FEN ANSO Document 32-1 Filed oe" Page 107 of 154

[4 vorsseace ppe iim [sy] ZY PUe LMI ZrciA

yUBgqUaD Ul agefieae seoueNbes ANPLX JOYJO Ul JUGSE/E SI VOHNIASGNS siti #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lijite. BUNGIS

 

 

BUOY oav gy yeey

BUOY o'8 3 bZEL

@UON og iL SLED

NOPIGOL) Ole) q i PES

SUON q 5 ENED

BUON 3 i €0EO

BUCH 2 i ZvZD

BUON 2 L ZBLO

21-(09) 16, oe’ ¥ #BLL9

429-169) Aig 2 ¥ GLLO

@UON 2 3 @ObL

sUOHOISP BEL a suoKejop dq (Zz ZGL-CELY
sar" 1 70 eae Se on ——

Bay-(10) shy Jav Sy 26

AS-(ULE) BAY g & Ley

BUON @ ¥ gD

SUON q i gl9

ahuous ez ofueyS isjuagmusans BOVCIO’

 

 

b Oqel

/07 of 268
 

A-X ‘AWAY

no7-(G0}) Oe}

 

ATADXATILOW ATWd “SHE SBD ‘AIM -Oudiy AWAY

811-(09) IBA

 

AMOY ATCO

4a9-(6g) Alp

 

MP4

aii ~(96) IBA

 

(AID) euou (Bry) Awoy ‘AWA ‘A184

Ap fGrg-(12} 8]

 

 

 

ebuvy) ee

 

 

Case eS Document 32-1 Filed eo Page 108 of 154

SG SIGE L

| | | ‘(odesBONa A WX} ATW oidonouex pue ‘(Lostco ON) AI = SO
-Aauooy IZOLLBLO} AMON ‘gee 00 ON) ATED ‘(zocLo0 ON} (ATI) AIA pueHd (fezzsosy)
Ate ‘(Oresex) 38-880 ‘lrLoiieay) AW omooUdiuy TOOC TAD ATH Abty “supmunL uosssooy

\O:

a

8
Y-RO4
BOE
Pe ZBSE
VUE
S-G2GZ
Gest
ORG?
a GBTE
WreLOS
@EE5T

 

3 dnaibgns
| y dnaigns

‘We aunbig

Case BE “GS Document 32-1 Filed ou Page 109 of 154

/of of 2-68
Fig. 2C.

Case SN AMG Document 32-1 Filed a" Page 110 of 154

 

 

 

 

 

SS Ls
3/8 |g
Orie }2
©
x xe [3x
OS 1m
mieiry ir
Oo |,©
a | CO |W&
On io
Oi = i em

 

 

 

 

 

 

 

l10 of 268
“oe Document 32-1 Filed “e Page 111 of 154

Case 3:15-cv-

 

q pue ve ainbi
g IZ DLEGIS HaROR
i 2 WORAEEH KCOSIOG ONG ATS
{Maine Yet 122425030) WAS
SSE LOO IO At
ALTEE EO ATee-ore
{OYELER) 9-59 -S03
WYISTi rel Awe tony
RYE SES ARK
IMIS AT

LOREKE KGPNE

aoe ZILLGD) AOS
FB = wowrenxe (2R8 OF aed AD
5 VES GM SELES DS P-O BS
£ZOES TON OE AER

$1854.00 TEN A Te-One
DESLEN) 2-88-3282

IST ody) Aan-oudany
AQESEMER AE

POS AZY

(ZEAE BUBERK

 

| Juowejddns

Case NVQ Document 32-1 Filed “—e Page 112 of 154

11) of 268
Case NV Document 32-1 Filed “ee Page 113 of 154

 

Untreated
1 fonn THanN

a

 

 

1

 

 

[0000

Supplement 2

Treated with AZT
"1000
XMRV Env expression

100

10

 

 

 
*
*

Supplemental Figure 3.

Case SE“ Document 32-1 Filed "9 Page 114 of 154

    
    

Non v eae gs
wor

   

 
   

  
  

WS
aS

%
*

 

 

Red arrow denotes where the deletion begins
LOLESAVE-~ AUHOVSRHSN GBA VAWIUY TadAMAGISH
padtadug ~~ SUSVAGHULE ~~-GAAVAMY SYdGAMEGANO

as dab didid wee GUdidl ADEAMS ddGL

GIS iddaHA advAndadtin
; ddeamdadaa

Adda BOD L~ a POLLED ARCA
Z SOIRHAS ESBSTOU DN ATES
enna Wet LEZZESOIY) V-APRES
£E9E LOO ONE A ~2g

{ES LOS IE A H-OyE
{PSLEG F-19-SU

                

      

      

 

atl-~ agiawa
dhaTis aysa @I-~ JaMABA

  
 
 

eo Dt Dt De babe bn

   

 
 

ddtaMadada Rt Trays ATR oy
A358 GELAGAE Sa--SIRASA ACVAMAATAA {B025 2002 AWK
ADS METACLE Ga-~GUMASA ACVAMGaddAA A i {S00 We ANY
3 abaataavid qa~~ TaHAS A AAMART IATA | i LEDSAd ALIX
Get OE an t 06
3 SOSLOMIOWD | {Z34.2.60) ANOK
$0 d4h0 ana 3 UOROBNKS (SAAT AO INP ATED
BD IL TRAYS “RSNA PE STLISGSVY GOATS
SOGLAMNRAY A S29R TOG" IN} Wes
So ALAKURWE SLDSTOO OND A HA~OnE
MIA SOSLAMMEBY OSL SMG B-9-50D
: SO dbAMYE RY VET odes AIN-Oudeay
SO dILAMBERS | (OGESEGAS ATeI~X
AS 3 BOADILAMEY SNALABHVAN . : 8 nome aay
2 EA83 $08: t é ‘ona Lodoa BOANA EIBEY $9 SLABUE ME AGAS ONS VIB GAGDAROILT STALLALOON {200A} AUK
GL oe G% Ob OF oz at t

V Juswejddns

Case SLL“ Document 32-1 Filed “—e Page 115 of 154

11S of 268
suiieq uORejep ay] aleym Se]OUep MOLE

A z A qo a, a fo

  

TANIA NIN RTI V ig J N 5 vy V V Wee ve i AWN oO ar ay

‘¢ einBi4 jeyueuajddns

Case ELKO Document 32-1 Filed 6 Page 116 of 154

 

i

a

ox:

 

 

vn

116 of 368
Case SEND Document 32-1 Filed e@ Page 117 of 154

 

Electronic Patent Application Fee Transmittal

 

Application Number:

 

Filing Date:

 

Diagnostic Identification of Variants of Xenotropic Murine Leukemia Virus-

 

 

Title of Invention: Related Virus
First Named Inventor/Applicant Name: Judy A Mikovits
Filer: Saul L. Zackson

 

Attorney Docket Number:

40000377-0001Var

 

 

Filed as Small Entity

 

Provisional Filing Fees

 

 

 

 

 

 

 

 

 

 

 

 

 

Description Fee Code Quantity Amount sue wots) in
Basic Filing:
Provisional Application filing fee 2005 1 110 110
Pages:
Claims:

 

Miscellaneous-Filing:

 

Petition:

 

Patent-Appeals-and-Interference:

 

Post-Allowance-and-Post-Issuance:

 

 

Extension-of-Time:

l(? of 268

 
tt

 

 

 

 

 

 

 

~— = = ! Pe Page tts or ae b-Total |
a ub-Total in
Description FeeCode | Qua Amount USD(S)
Miscellaneous:
Total in USD ($) 110

 

/18 of 269

 
 

 

 

 

 

EFS ID: 7356333
Application Number: 61321147
International Application Number:
Confirmation Number: 7100

 

Title of Invention:

Diagnostic Identification of Variants of Xenotropic Murine Leukemia Virus-

 

 

 

 

Related Virus
First Named Inventor/Applicant Name: Judy A Mikovits
Customer Number: 26263
Filer: Saul L. Zackson
Filer Authorized By:

 

Attorney Docket Number:

40000377-0001Var

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Receipt Date: 06-APR-2010

Filing Date:

Time Stamp: 06:10:39

Application Type: Provisional
Payment information:
Submitted with Payment yes
Payment Type Credit Card
Payment was successfully received In RAM $110
RAM confirmation Number 6313
Deposit Account
Authorized User
File Listing: f / 9 of > 68
Document eo" |t File Size(Bytes)/ Multi Pages
Number Document Description File Name Message Digest | Part/.zip| (if appl.)

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 3-15-tv-80409-R CS Bacument 32-1 Fite 647 "@ Page t267ott54
978584
1 Provisional Cover nM. 6) sb0016_fill.pdf no 3
xc 156chobfdBib34aacd e8eo4 bb ibf3822
4bo
Warnings:
This is not a USPTO supplied Provisional Cover Sheet SB16 form.
Information:
2579762
2 Specification XMRV_variants_spec_f.pdf no 20
9e064738B40d fhéa1 127097246795e9616)
ebb38
Warnings:
Information:
. . 3495852
3 Drawings-other than black and white XMRV_variants_figs fipdf no 19
line drawings
d03bb2c28a9379e062f9b 1 13499550161
ddea
Warnings:
Information:
29167
4 Fee Worksheet (PTO-875) fee-info.pdf no 2
, 794297259d799540930002 135 f852be3bg
a2di5
Warnings:
information:
Total Files Size (in bytes)} 7083365

 

 

This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar toa
Post Card, as described in MPEP 503.

New Applications Under 35 U.S.C. 111
if a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR

1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International Application under 35 U.S.C. 371

If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/EO/903 indicating acceptance of the application asa
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International ication Filed with the USPTO eceiving Office

If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 1810), a Notification of the International Application Number
and of the International Filing Date (Form PCT/RO/105) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.

 

/90 of 268

 
Case SN MGS Document 32-1 Filed "9 Page 121 of 154

EXHIBIT “B”

Affiant’s emails of Wed, July 27, 2011

214 = 363
{
Gmail - Removal of eagentS ah sap fog teseaten abi on' 32-1 Ril So lg ce MPRA FSO704219Aiew=p..

03
Gm . “A i | Judy Mikovits <jamikovits@gmail.com>

by kat wile

 

Removal of reagents and samples from WPI research lab

1 message

 

Judy Mikovits <jamikovits@gmail.com> Wed, Jul 27, 2011 at 11:00 AM
To: "Dr. Vincent Lombardi" <vclombardi@wpinstitute.org>
Cc: annettew8@gmail.com, Harvey Whittemore <HW1952@aol.com>, Carli Kinne <ckinne@wpinstitute.org>

Vinnie

It has come to my attention that Svetlana and others are removing WPI research reagents and samples from
the lab when research personnel and not around. This situation has been occurring for several months and it
compromising our ability to do our work and more importantly the security of our research samples and data.
Research samples are missing from the freezers and data has been manipulated on the desktop computer.
Max came to work on Monday and every single gel was gone limiting his ability to complete his work this
week.

This is unacceptable. Neither you nor anyone else may remove anything from the WPI research program
without my permission. | am asking that key card access be removed from you or every member of the
clinical lab.

Judy

Judy A Mikovits, PhD

Research Director

Whittemore Peterson Institute
University of Nevada, Reno MS 0552
1664 N Virginia St

Reno NV 89557-0552

phone: 775-682-8264
fax 775-996-7159

 

1of1 / on ot a 63g 11/18/11 12:49 PM
Case ELAN Document 32-1 Filed “ee Page 123 of 154

EXHIBIT “C”

Concerns over the mistreatment of Affiant
by the Whittmores as well as the
fraudulent XMRV study
The Fraudulent XMRV Study

{22 of 268%
Case SE“ Document 32-1 Filed a Page 124 of 154

Re: Frank Interview Today?

Frank Ruscetii

4:15 AM

To: Kent Heckenlively

 

Dear Kent: got your three areas was working them until

1) Judy's new helpers wanted to meet us on wednesday july 2 and | have been searching to
document the evidence they want - don't have to tell you how important the element of surprise is

2) the evidence you uncovered about the HW sentencing has me sick (this is written at 2AM, little
sleep

3) 1 will get back to your request on Thursday - will sent you a written email and we can talk over
the 4th weekend

we are in carlsbad until the 8th (we will be in frederick 9-16 for one last time) but let me briefly say
a) item 1 is most important it is totally unheard for a scientist to be denied access to the NIH (us
govt) grounds without some due process. Why this poor women was and still is being persecuted
by big brother is resonant with reader

it clearly was not a replication study without full participation

b) more about 2 and 3 later

regards frank

On Thu, Jun 26, 2014 at 2:19 PM, Kent Heckenlively <kheckenlively@hotmail.com> wrote:

12-4 of 2 69
Case BOOS Document 32-1 Filed “~e Page 125 of 154

Frank:

| think there are just three areas | want to go over. | don't envision anything more than a 30-45
minute interview. You have given me an abundance of material to work with and | am so thankful
to you. It's clear to me that you have always fought for Judy and for the integrity of science, even if
it hasn't always be appreciated.

Here are the three areas:

1. Given the Lipkin e-mail which shows that Lipkin, Varmus, and Faucci allowing Judy to work as a
scientist at the NCI, but not allowed to enter the grounds or be escorted away by security, could
you comment on whether this is a normal practice in scientific investigations, and additionally, what
were the challenges in working with Judy on the Lipkin study. For example, she has told me that
you needed to e-mail pictures to her that she would need to see on a laptop, rather than being in
the lab. I'd like to get that kind of detail.

2. I'd love to get your take on the methylation explanation for why the virus can sometimes be
detected, and other times cannot.

3. Judy has told me that at times you felt some pressure to put your name on certain scientific
papers. | understand this is a sensitive area, and one which we do not absolutely need, but |
wanted to specifically ask you whether you would be willing to discuss it.

All the best,
Kent.

 

Date: Thu, 26 Jun 2014 13:36:04 -0700
Subject: Re: Frank Interview Today?

From: fwruscetti@gmail.com

To: kheckenlively@hotmail.com

CC: jamikovits@me.com

Dear Kent: today is too hectic, please tell me what you want to discuss | can go over the emails and
other documents. At this stage | do not want today anything incorrect. any day after that be fine.

regards
frank

On Thu, Jun 26, 2014 at 9:16 AM, Kent Heckenlively <kheckenlively@hotmail.com> wrote:

las of 268
Case an Document 32-1 Filed a Page 126 of 154

I'm watching soccer as well. It's my son's birthday today. 1'll try to call Frank around 3 today. I'll e-
mail him as well.

All the best,
Kent.

Sent from my iPad

> On Jun 26, 2014, at 9:00 AM, "Judy Mikovits” <jamikovits@me.com> wrote:
> .

> Hi kent

> Frank lives in Carlsbad now

> His new email is Fwruscetti@gmail.com

> His Phone is 805-827-3516

> He is

> Best after noon

> Watching soccer now

>

> Sent from my iPhone

>

>> On Jun 26, 2014, at 8:51 AM, Kent Heckenlively <kheckenlively@hotmail.com> wrote:
>>

>> Judy,

>>

>> Is the Frank interview going to work today? If so, what time and what number?
>>

>> All the best,

>> Kent.

>>

>> Sent from my iPad

© 2014 Microsoft
Terms

Privacy & cookies
Developers

English (United States)

Frank Ruscetii

1386 of 268
Case SE NAN_GD Document 32-1 Filed “~e Page 127 of 154

View contact

Content from wv
Learn more|Turn off

137 of 268
Case NO Document 32-1 Filed an | Page 128 of 154

materials related to your questions

Frank Ruscetii

12:11 AM

To: Kent Heckenlively
Cc: Judy Mikovits

 

Dear Kent: here is the scenario of my authorship of the multiple contamination paper
In August 2010, blood samples were drawn from the homes of patients and controls were

sent to my lab at NCI where plasma were drawn and to the Drug resistance program (DRP) (directed
by Coffin). They reported that on Aug 23rd that all four CFS patient plasma had MLV and mouse

DNA by three tests but no XMRV while 2/5 normal had XMRV but no MLV or mouse DNA. these
patients had not been found to be XMRV positive. When pressed Coffin said that data should not
be published until its was reproduced. Nothing was said about this data until after the SOK meeting
where Dr. Alter stated that there was no evidence of contamination at the WPI. The meeting
continued in April with Mary Kearny, Stuart Le Grice and others joining the meeting with My NCi
supervisor. | was never allowed to see any of the data before my bosses (It smelled like an
inquisition). On April 29, it was found the viruses growing in tissue were identical to XMRV-
silverman and thus were laboratory contaminants. Since papers has been published showing that
XMRV could jump to uninfected cultures in vitro, | accepted that this could be a reasonable
explanation. | was aghast when | saw a draft of the paper, the original 2010 data was in the paper
without any replication and the tone of the paper placed most of the blame for multiple
contamination on the WPI and Dr. Mikovits. Since there is no evidence in this paper supporting that
contamination and my belief the XMRV presence in the normal patients came for the making of

/38 of 968
Case NGS Document 32-1 Filed “"@ Page 129 of 154

DNA in the Coffin lab, | declined to be an author. On October 6, 2011, | was told that it would good
for my career if | was a co-author.

Since there was an internal review of my program looming and a reevaluation of funding in two
years instead of the usual four, | relented and consented. Since Dr. Mikovits had just been fired it
was a particularly ruthless attack.

here is the scenario involving the banning of Mikovits from the NIH campus

On November 15, 2011, Dr. Lipkin emailed that Dr. Mikovits would be the study PI in my lab at NCI.
Her participation was considered essential for the accuracy of the replication study. On november
17, 2011 | was notified of an official internal review of my laboratory conduct of there XMRV

affair. On November 30, Lipkin had notified me that NIH supervisors had banned her from the NIH
campus and security would uphold the ban. It was so absurd that they would not let her fly to IAD
(NIH airspace?) to visit her mother on her 75 birthday. Such actions without any attempt at due
process are stunning in their cruelty. In addition, the failure to have Dr. Mikovits' full

participation meant to me that it was not a full replication study that the NIH wanted.

Please have judy answer the methylation question , she is one of the world's experts

regards frank

/2-7 of 268
Case SELLS Document 32-1 Filed e Page 130 of 154

——

© 2013 Microsoft
Terms

Privacy

Developers

English (United States)

Bottom of Form

| false

Ay

Kent Heckenlively

kheckenlively@hotmail.com

1ZOo of 2¢
Case HGS Document 32-1 Filed "0 Page 131 of 154

EXHIBIT “D”
Publications from “Science” the Journal, and
email correspondence by Affiant expressing
her grave concerns about the fraudulent

XMRY study proposed by the Whittemores

3g = 368
if

Political Influence on Scientific Research and the Impact it has on us ALL

THE UCLASSEO BEN TRL LEER

 

Page 132 of 154

 

8

“ea bE Nee We EN Bien ae Re Ee ee he

ee 2 ae we

- Pourries, PROPER.
AND Ve

ATDS Brive mec

a ATT i

RANDY ‘SHILTS

> moe,

 

 

/ 32. of 26

 

 

 

 

 

pid | MANY DEATHS BEFORE ESTABLISHMENT
‘November 7, 1991 BELIEVED IN RETROVIRAL CAUSE

Case 3:15-cv-00409,2CJ Document 32

 
Workshop, July 22, 2009 — Public Health Implications of XMRV Infection
Center for Cancer Research (CCR)

Center of Excellence in HIV/AIDS & Cancer Virology (CEHCYV)

133 of 154

Unmtroduction — In 2006, the human retrovirus *<MRVYV (xenotropic murine leukemia virus—
Orelated virus) was identified and reported to be associated with certain cases of prostate
cancer. Although the public health implications of this finding were not irnmediately clear,
a series of presentations at the most recent Cold Spring Harbor Laboratory meeting on
troviruses provided additional support for this linkage and suggested that the number
individuals infected with <MRV is significant enough to be a cause for public concern.
~in view of these developments, it was deemed appropriate for NCI to convene a small
\Cgroup of intramural and extramural scientists and clinicians with expertise in this area to
provide the NCI teadership with recommendations on future directions. The foltowing
YSsummarizes the scientific presentations and resulting round-table discussion among

Oworkshop participants.

Pa

@

TC
Lorganizers
LL
Stuart Le Grice, Ph.D. HIV Drug Resistance Program & Head,
GCEHCYV
qvehn Coffin, Ph.D. Tufts University & Office of the Director,
MHeCCcR
cParticipants
ECCarlios Cordon-Cardo, M.D., Pn.D. Columbia University
aStephen Goff, Ph.D. Columbia University
Eric Kiein, M.D. Cleveland Clinic
ARebert Silverman, Ph.D. Cleveland Clinic
A. Dusty Miller, Ph.D. Fred Hutchinson Cancer Research Center
lia Singh, M.D., Pn.D. University of Utah
jJudy Mikovits, Ph.D. Whittemore Peterson Institute, University of
vada
OStephen Hughes, Pn.D. HIV Drug Resistance Program, NCI
Gvineet KewalRamani, Ph.D. HIV Drug Resistance Program, NCI
Dougias Lowy, M.D. Laboratory of Cellular Oncology, NCI
©
OYyonn Schiller, Ph.D. Laboratory of Cellular Oncology, NCI
Chris Buck, Ph.D. Laboratory of Cellular Oncology, NCI
OWilliam Dahut, M.D. Medical Oncology Branch, NCI
Ipyames Gulley, M.D., Ph.D. Laboratory of Tumor Immunology and
Biology, NCI
ovetfrey Schiom, Ph.D. Laboratory of Tumor Immunology and
Biology, NCI
ov Marston Linehan, M.D. Uroiogic Oncology Branch, NCI
gCharles Rabkin, M.D. Division of Cancer Epidemiotogy &

OGenetics, NCI

132 of 268
Page 134 of 154

Case SNS Document 32-1 Filed “ee

Summary of Next Steps following the July 22° Invitation Only Meeting!

The Center of Excellence for HIV/AIDS and Cancer Virus Research proposed ce
To the National Cancer Institute a program for XMRV reagent development >.
With a budget for over $800,000 {
>
It is important to note that only a link to prostate tumor patients had then

been published -

When the link of XMRV to prostate cancer and CFS was not reproducible,
The expenditure of this funds had to be explained so the Science concerning
CFS research and not prostate cancer research whose poor science started it
was attacked. Why?
Case ee Document 32-1 Filed “@ Page 135 of 154

TPE
STINS

"HERS

UE PEe sg epee egy rag npangaggeperes

“yauapal |

Isc wooy “796 duipimg
SUNMISU JO9OR. fEUOLeEN LP

APopounmiuay poywoutuadsy,; jor Croprsaaye |

cOLTS PURLAIPTA
JER SAAUY JONUAg

AMUINSU] JIVE PEUOHEN ITT
uumdag ASojorg WADOYNT'] ‘Pey

HIST] YUCL | IC]

EAS LISS

‘ssn

O1EOZ “2A NOLONISe Mm,
BBOVH ALMOCWHE “HL 20 ADIdsdO

IFUUIG, KIPOIGy QOpNIL

 

   

Harry Rein if
Nevaoa te he Masonry Leaner
thee

United Biates Senate

WASHINGTON, D.C. 20510

November 17, 2009

Dr. Frank Ruseetti

Head, Leukocyte Biology Section

Senior Investigator

The National Cancer [Institute

Laboratory of Experimental Immunology
The National Cancer Institute

Building 567, Room 251

Frederick, Maryland 21702

Dear Dr. Ruscetti:

Thank you for taking the time out of your busy schedule ta meet
with me recently.

] appreciated the opportunity to learn more about the
Whittemore-Petcrson Institutes’s breakthrough discovery. I look
forward to continuing to work with you to ensure that work is being
done at a federal level to support the advancement of this important
discovery.

If L can be of any assistanve to you in the future, please do not
hesitate 10 contact me.

You have my best wishes.

Sincerely,

Voar-

Harry Reid
United Stat¢s Senator

145 -268
3 Assured by Senate majority leader’s support Whittemores remove
°Ruscetti/NCI as an inventor on patent of variant strains of XMRV

f

13

United States Patent Application: 0110311484 Page I of 68

US PATENT & TRADEMARK OFFICE

PATENT APPLICATION FULL TEXT AND IMAGE DATABASE

   

res ea hes)
(1 of 18)

United States Patent Application 20110311484
Kind Code Al
Mikovits; Judy A.; et al. December 22, 2011

STRAINS OF XENOTROPIC MURINE LEUKEMIA-RELATED VIRUS AND METHODS
FOR DETECTION THEREOF

Abstract

Provided are novel strains of Xenotropic Murine Leukemia Virus-Related Virus (XMRV), or
polynucleotides or polypeptides thereof. Identified herein are nucleic acid changes or amino acid changes
identified in XMRYV strains isolated from subjects. Also provided are methods of detecting such XMRV
strains based at least in part on the identified nucleic acid changes or amino acid changes.

Inventors: Mikovits; Judy A.; (Reno, NV) ; Lombardi; Vincent C.; (Reno, NV)
Assignee: Whittemore Peterson Institute for Neurc-Immune Disease

Sparks
NV

Serial No.: 081289
Series

Cod: 3

Filed: April 6, 2011

Current U.S. Class: 424/85.6; 435/194; 435/5; 530/350; 536/23.2; 536/23.72
Class at Pablication: 424185.6; 536/23.72; 435/194; 435/5; 536/23.2; 530/350
International Class: AG61K 38/21 20060101 A61K038/21; A61P 31/14 20060101

A61P031/14; C12Q 1/70 20060101 C12Q001/70; CO7K
19/00 20060101 CO7K019/00; CO7H 21/04 20060101
CO7TH02 1/04; C12N 9/12 20060101 C12N009/12

Goverment Interests

Case HNN Document 32-1 Filed '@ Page

 

Forwarded message
From: Harney, Dennis J. <dennis .harne
Date: Tue, Apr 5, 2011 at 8:57 PM
Subject: Revised draft Variant application due April 6 (Whitt VarianNPA ; SNR 40000377-0022)
To: Vinnie <yclombardi@gmail.com>, Judy Mikovits <jamikovits: i
Cc: Carli West Kinne <ckinne@woinstitute.org>, "Nemeth, Drenda K."
<drenda.nemeth@snrdenton.com>, "Bock, Joel N." <joel.bock@snrdenton.com>, “Filatov, Diane”
<diane.filatov@snrdenton.com>, Annette Whittemore <annette. whittemore@woinstitute.org>,
Harvey Whittemore <hw1952@aol.com>, "Matthews, Stafford”

<stafford. matthews @snrdenton.com>

 

 

 

Vinnie and Judy,
Attached is a revised draft of the Variant application we propose filing tomorrow as a US and PCT
application. All feedback you provided earlier today has been entered into the document. Further

subject matter was added to the specification and claims. For your convenience, also attached is
a redline comparison showing all changes made compared to the last version you reviewed.

We will file after about 3PM CT tomorrow April 6, 2011. Please provide any additional feedback in
advance of this time.

Thank you for all your assistance in preparation of this Application.
Regards,

Dennis

Dennis J. Harney, Ph. D.
SNR Denton US LLP

D +1 314 259 5818

F +1 314 259 59$9

dennis. harney@isnrdenton.com

 

Assistant: Drenda K. Nemeth [+1 314 259 5852}

 

Printed for frank ruscetti <ruscettf@mail.nih.gov>

SS
ch
)
a
~
Case ELMO Document 32-1 Filed “~@ Page 137 of 154

Career CDC Employee made Advocacy Organization Head. Never ANY question who she was defending!

Suzanne Vernon: “Agency heads are scared to death...if XMRV works out"

Pins trssson op AAC Ton Ae fs

Page 1 of 4 11} 2

CBS

Senior Member
Messages. 1.484
Likes. 760

3

woaey stadedg by OB: Feb 23

4) Next>

“Agency heads are scared to death of how the patient population will react if XMRV works out.” - Suzanne Vernon,
September 11th, Lobby of the Salt Lake City Downtown Hilton — During a break at the 2010 OFFER Utah Patient Education
Conference

I've been struggling with what | ought to do with this for almost six months. Suzanne Vernon said this during a conversation
she was having with me and Cort. She just sort of interjected it. No real need nor was there much of a segue. She said that
it should not be repeated. Yet | wondered why | earth she would say something like that to someone she had just met.

| was troubled by Dr. Vernon's words. | wished | had not heard it. | discussed the comment at length with my wife. I've asked
Cort about it on a couple of occasions. He responded that he does not recall having heard her say it. And so | approached
Jennie Spotila and | asked her what Dr. Vernon might have meant. That conversation took place on December 10, 2010.
Jennie said she would check with Dr. Vernon and get back to me. ! haven't heard back from Jennie on this topic and so I'm
assuming that there won't be a reply. Why can't this be shared with the patient community? Who am | protecting and who is
being harmed? | have not felt that it was right to keep this from the patient community.

| was reading Hillary Johnson's recent post about “FRENEMIES”. Hillary stated " Whatever these two [Suzanne Vernon and
Kim McCleary] tell you they're doing, you can assume it’s about one-twentieth of what they're doing behind the scenes and,
given the lessons of history, you can bet it’s not on your behalf.” | was reminded of Dr. Vernon's comments.

137-268
Dr Busch tells Whi

a ittemores that they sh

n order ae y should reimburse pati

4 to save the institute, all grant money, they SS ecee for test
, Ccapegoat

» Page 13

oP : "Busch, Dr. Michael" <mbusch@biood
8 + ‘ sys
ue: “Ruscetti, Francis (NIH/NC!) [E] eeeetticomall nin gov>
5 : jamikovits@gmail.com" <jamikovits@gmail com> 8
ate: Sat, 8 Oct 2011 21:05:00 -0400 ,
Subject: RE: VIPdx response

60
~S
7

®
=X-ENIV-oonuer: ow me — a -
ey we meee
_Frank and Judy, a
SAS | mentioned to Judy last week Annette sent me the email below and attached letter shortly after my visit to WPI, during which she and Harvey were clearly trying to discriminate the testing
erformed on the BWG panel from the XMRV testing performed in their reference lab run by Vince. | was under-impressed with Vince to say the ieast, and what | saw and understood in
b was disturbing. et
ed in the blogs and | understand on the web site, then the
id ~

MRV assays in the reference la

you P
er from Annette. if they have stopped

terms validation and
offering XMRV testing as stat
be reimbursed for invalid testing. What do you recommen

QC of the X
heir results and should they
versight, validation and QC?

E
5 | replied with the email copied below, and never heard furth
inform/counsel the 4/3 of patients who they reported to be XMRV infected interpret t
re that future XMRV/HGRV testing py the WPI reference lab does not occur without proper ©

O; °
© issue |S how to

Q we do to address id particularly to assu'

m Annette, confidential.

these issues. an
ange, including the letter fro
e Lipkin study, either perfor
ed on samples from t

ve cultures detect
due to contamination. as you seem t

where?
em with other XMRV

=> Please keep this exch
scribed in the

ming testing at WPI or else

C

e

would like to receive the sequences and compare th

is of you participating in th
e further experiments re cross contamination you de

y - what is the statu
Frank - did you ever get sequence data on the positi he BWG panel? if so We
and MLV sequences to see if the positive results were o have suspected given th

supplemental on line content for the Science paper.

“

-00409

Mike

Case 3:15-cv
    

*rqun: Judy Mikovits ~jg yits bedi
date: August 31, 2011 8:24:00 PM PDT
Tos “Glynn, Simone (NIH/NHLBY) [ED <aly
Teg, Frank Ruccetti <fwrmcettiGigqmail.com>
Subject: Re: SRWG- lab subgroup

oO
oD

   

ai@ mhibi.nih.aov>

Oo
Mh&t's impossible
, TRB protected data that T cannot even access until the 6th. I
1 at to Graham yesterday and he indicated that was fine. Given
heicomplexities and limitations of this study, many of which were not
eeognized at the tame the (flawed) expermmental design was agreed
ipon, to have ane day to agree upon a manuscript. a holiday at that,
= tally unacceptablo. This is NOT good ccience or the appropriate

process. What is the rush?

wirdid the truth 727? how many af these viruses were introduced into the
1uphan population amd are mow threatening a lot more than the blood
supply ibocause a fow declared it "impoccible"” 40 years ago and IC
vi H was the most vociferous!

woe Hrany AMRVs??

am sending this to only Simone and Frank because I will make this
uSh a public relations nightmare for the entire US govt..

) hawe integration data and variant: of many new ctrains!! Did those
tas SOB2 introduce these into humans and now are trying to cover
t ;

ing then pedigree the negatives with a test with a cutoff se high it
weld not find a willing roman in a whore house???

Nonder if anyone will listen to a press conference from me??Asking how
navy new recombinants from Vaccines? From lab woskers?? doctars?
The first ever contagious Human retrovirus???? Spread like
nytoplasma?? Are you kidding me???

t kia ppened ence!!! How mamy menograft cell lines were created?? How
nany vaccines contained mouse tissuc??

/39— 268
Case SONA“ Document 32-1 Filed aan | Page 140 of 154

This Email Brought a Phone Call and a Threat!

These sick people lost their ertire lives and this travesty of justice

will nct be cartied out at their expence.. Net again

If wea have to write and publish enline a dissenting cpinion, we will
and I vill not coauthor any pazer that misrepresents our findings..
Not will our data be inciuded .. You can simply say we all found
nothing ..totally expected ANC well prove them all wrong.

Our assays may not be sensitive or reproducible given the compleuty
and lack of knoveiedge of reservoirs etc

Nothing about these data say anything about Lombardi et al of Lo et al
Except that their are likely many strains of XMPVs end cnly God cnovws
the impact on chronic disease but nething about this study says
anything about our original discoveries

And if this is rushed to print without a fair and balanced discussion

of its lirritations, I wil spend evary minute of my life exposing the
fraud that has been perpetrated against this patent population.

Judy Mikeovits

/ Yo - 2168
Case eNO Document 32-1 Filed “~@ Page 141 of 154

Scientific Fraud: Blood working group charged with assay
development to detect XMRVs

 

141 — 268

         

ig “3 + a i
L / a

i i

False Positive

23 SEPTEMBER 2011 VOL333 SCIENCE www.sciencemag.org
Page 142 ofs154

"ue

November 2010

ilure to Confirm XMRV/MLVs in the
lood of Patients with Chronic Fatigue

yndrome: A Multi-Laboratory Study

Graham Simmons,’ Simone A. Glynn,” Anthony L. Komaroff,? Judy A. Mikovits,* Leslie H. Tobler,*
John Hackett Jr.,> Ning Tang,° William M. Switzer,° Walid Heneine,® Indira K. Hewlett,”
Qianggin Zhao,’ Shyh-Ching Lo,* Harvey J. Alter,” Jeffrey M. Linnen,*° Kui Gao,”° John M. Coffin,?*

ry F. Kearney,” Francis W. Ruscetti,’* Max A. Pfost,* James Bethel,” Steven Kleinman,**
rry A. Holmberg,”® Michael P. Busch,”* for the Blood XMRV Scientific Research
{Working Group (SRWG)+

612 September 2011; accepted 20 September 2011

oPublished online 22 Se

we’

Case 3:15

Mikovits said she hopes to have full
sequences of her new viruses “in a couple of

weeks.”

ptember 2011;

-JON COHEN

4 Science started this and Science is going to End This”

John Coffin to Frank Ruscetti
NEWS&ANALYSIS

VIROLOGY

The Waning Conflict Over XMRV
And Chronic Fatigue Syndrome

OTTAWA, CANADA—Less than a day after a
new study dealt what many consider a lethal
blow to the controversial theory that a newly
detected virus, XMRYV, is linked to chronic
fatigue syndrome (CFS), proponents and
skeptics of the theory squared off in a meet-
ing here.

In one corner was Judy Mikovits, research
director at the Whittemore Peterson Institute
for Neuro-Immune Disease (WPD in Reno,
Nevada, and the main champion of the idea
that XMRV and its relatives play a role in
CFS. Her opponent, an erstwhile supporter,
was heavyweight retrovirologist
John Coffin of the Tufts Univer-
sity Sackler School of Graduate
Biomedical Sciences in Boston.
When Mikovits and Coffin took
the stage at the meeting, which
was organized by IACFS/
ME (an international associa-
tion devoted to the disease)
and attracted 460 researchers
and patients, they saton oppo-
site sides of the lectern. Dur- |
ing their introductions, Coffin
clasped his hands in front of his |

had asserted—explained the XMRV DNA it
found in some patient samples.

In Ottawa, Mikovits came out swing-
ing. But she didn’t make the case for XMRV,
which stands for xenotropic murine leukemia
virus—related virus. Instead, she offered new
evidence that people with CFS (known as
myalgic encephalomyelitis in some countries)
had a virus “highly related” to XMRV.

Unlike the original study that appeared
in Science that showed entire sequences of
XMERV and infection of fresh cells, Mikovits
revealed only partial viral sequences that she

149 -268

for the Blooc
works at the
tute in San F
was “dubiou
can be aera
Knox of the
in Milwauke
ing.” Knox, '
had a falling.
“this is obfus
to be obvious
gist at the U
who like Knc
own studies
handle” Mik
like the argu
the data,” Bk
Two oth
support for

 

mouth, looking like a man in Pro and con. ludv Mikovits (left) arqued for the fink between human aammaretro-

30 SEPTEMBER 2011 VOL333 SCIENCE www.sciencemag.org
Case EE LIOS Document 32-1 Filed yg Page 143 of 154

Negotiations with Tony Fauci and Harold Varmus NOVEMBER 14* 2011

fan Lipkin, 03:37 PM 11/21/2011, Re: Replication study

On Nov 15, 2011, at 12:03 PM, Judy A Mikovits wrote:

> Dear lan
> Thank you for giving me the opportunity to do the re j

1 | plication study in Frank Ruscetti's lab
NCI. | understand that rio money can be given for these studies but that you can provide athe
(eontranter ‘heegh: cr as we and culture supplies and sequencing or other services

‘acted a third party). Frank will need to get permission fo! pecial
ouvert from Drs Fauci and Varmus in order for mo fo work in his beet wovide ob
resources needed today. , Provide 2 budget for

> As originally designed, | will do the replication by PBMC culture

, followed by Western and
PCR as well as sequencing of PCR prod 4 ination lo
Flow with Westen es wane products and appropriate contamination assays, Serology by
>

> Kind regards,
>
> Judy A Mikovits, PhD

Dear Harold,

Frank Ruscetti and I just spoke. He also spoke to JM.

1. JM is eager to complete the study via a strategy whereby the work is done in Frank's lab.
2. FR and JM understand that JM cannot enter the NCI campus and that security will ensure
that she abides by this proscription.

3. | will cover the costs described in previous transmissions.

4. JM and FR will visit Columbia on 16 Dec. JM will arrive NYC on 15 Dec, spend the 16th at

Columbia with our staff discussing logistics, consulting agreements, and protocols for
experiments. I'm scheduled for a lecture and university senate meeting that day but will see
them at the beginning and close of their visit to ensure we are on track to meet milestones.
This is the only day i can do meet with them in NYC. before 2012. Judy will return to CA on

Sat 17 Dec.

Tony-
Cathy Laughlin has been terrific during these negotiations.

All the best,

lan

/43,- 268
Apparently, stopping at Dulles Airport to visit one’s mother, ruins the
Integrity of NCI studies!

<am kK2203@ columbia edu wrote:

                     

j !n order to maintain this Study’s integrity, we are unable y that includes a stop in DC. fam happy to book
you a direct flight from LAX to NYC. If you will be stopping in Washington
ui DC unfortunately we will not be able to host you at Columbia
Regards,

E Allison M. Kanas
@ Project Manager

# Center for Infection & Immunity
Mailman School of Public Health
Columbia University
amMmk2203 columbia. edy

Direct: 212-304-5689 Main: 212-342-9031

      

 

Case 3:15-cv-O0408R t=
145 of 154

» Ebola In The Air: What Science Says About How The
@ Virus Spreads

DECEMBER O1, 2014 1279 PMET

P

@

HAELEEN DOUCLEFF

Rin rd 2208 ong RE

 

CJ Document 32-1 Filed 04/15/

iE:

A ° a tahoe
3 feet 6 feet

axste large druplets nal tal! quickly 4 ro the ground (red), or insta Uny crepiets
oO that Beat in te an (gray). In the fre! rower, vailles droplet Vansmiaaen, le vrus can sprcasd only about 3 to 6 feat from an
oO iiected person in the second route, called airbame trananvscten, the vines cam Pavel 30 treet or more:

CE Aten ConrieR

~~

Cv-

LO Here's an Ebola puzzle for you: If the virus isn't airborne, why do doctors and nurses
need to wear full protective suits, with face masks, while treating patients?

Fy"

Case 3:1

Varmus was in charge of the implementation of
xenotransplantation (to include xenografts). Varmus set
up a subcommittee and appointed John Coffin .

Many infectious diseases of animals can be transmitted
to humans via routine exposure to or consumption of
animals (e.g., rabies). Viruses that are not pathogenic in
their natural host reservoirs may, in some cases, be
highly pathogenic when transmitted to a new host
species. Several zoonotic viruses have produced
significant outbreaks when introduced into human hosts
under normal circumstances of exposure (e.g., Ebola,
Hanta Virus, Influenza).

Consequently, the recipient of a xenotransplant is
potentially at risk for infection with infectious agents
already known to be transmissible from animals to
humans as well as with infectious agents, which may
become transmissible only through xenotransplantation
and which may not be readily identified with current
diagnostic tools. Infected xenograftrecipients could then
potentially transmit these infectious agents to their
contacts and subsequently to the public at large.

 

<8
\
W
>
—
Case eeeyeee—pye Document 32-1 Filed ee Page 146 of 154

EXHIBIT “E”
Email from Affiant’s attorney, Robert J.
Liskey to Assistant United States Attorney
Troy K. Flake dated July 15, 2016

196 emlbS
Case EE LKN_D Document 32-1 Filed on" Page 147 of 154

Robert J. Liskey
The Liskey Law Firm
1308 East Colorado Blvd., # 232
Pasadena, CA 91106
626-319-5817
robliskey@liskeylawfirm.com
www.liskeylawfirm.com

July 15, 2016
Dear Mr. Flake:

In June we were copied on an email correspondence from Dr. Mikovits’ attorney David Follin to
FBI agent Josh Kipp. Mr. Follin has been representing Dr. Mikovits since 2012 when the FBI
began investigating illegal conduit campaign contribution schemes of F. Harvey Whittemore.
Mr. Follin’s letter and accompanying exhibits, details additional federal crimes of Bankruptcy
fraud under codes 18 U.S.C. §§ 152(4) and 3571. The revelations made in this correspondence
support and extend additional fraud committed by the Whittemores, WPI and its principals not
known to Dr. Mikovits upon her initial FCA filing of November 19, 2014. Thus, I am writing to
update you regarding ongoing criminal activities our additional research has uncovered.

As detailed in Mr. Follin’s letter, retaliation against Dr. Mikovits began when she refused to
allow misappropriation of federal funds from NIH grants or the marketing of an unvalidated
blood test by the Whittemores privately held company RED Labs DBA VIPDx. The retaliation
against Dr. Mikovits did not end with her wrongful termination of September 29, 2011, instead it
escalated to false arrest and imprisonment in November of 2011 and the bankruptcy fraud of
March 2014 detailed in the June 8th correspondence and continues while the FCA has been held
under seal to include non-profit 990 tax fraud, additional years of extensive Medicare fraud by
Redlabs/VIPdx; additional misappropriation of federal funds using fraudulent data to support
unvalidated clinical lab testing done by RED Labs and patent fraud, all done to cover up the
extensive crime network of the Whittemore’s, WPI, RED Labs/VIPdx, other privately owned
companies, and the UNR foundation defrauding the taxpayers of tens of million each year, which
dates back to at least 2004 before Dr. Mikovits met the Whittemores.

Ongoing Non —profit tax fraud
Annette Whittemore filed nonprofit status for an entity known as Neuro-Immune Research
Foundation also doing business as Nevada CFS Foundation in February 2005. Her niece Carli
West Kinne signed up as registered agent. Ms. Kinne was also the grants administrator of the
WPI. Annette Whittemore’s nonprofit organizations were set up to take in State and Federal
Legislative and other funds. There are reported Guidestar nonprofit 990 tax records from 2005
to present available. There are discrepancies on all the 990 tax records filed both regarding funds
and several statements answered fraudulently. The false statements are highlighted on the
included exhibits for 2006, 2007 2008 and 2009. All 990’s can be supplied for review.

The inquiries included if a management company was handling the Nonprofit. They answered
“No” on all records. Another question on their 990’s tax forms was if any key employees are

197-268
Case HQ Document 32-1 Filed au Page 148 of 154

related to the president (Annette Whittemore), or if relatives have any business dealings with her
or with any other for-profit companies the president is also associated with. The answer given on
the tax record was “NO” to all. Attorney Carli West Kinne is Annette Whittemore’s niece, an
officer, and legal counsel for most of the Whittemores’ sham for-profit organizations. Carli
West-Kinne was listed as a key employee on 2007 and 2008 Non profit tax records, while also
working for Wingfield Nevada Group from whom she was also receiving salary. West-Kinne is
also listed as holding records for the nonprofit for 2009 and is listed as a key employee who
applied for the non-profit status for WPI non-profit in 2007, but was not listed on the WPI 2007
990 form as a key employee, while she actually worked and was paid by received salary from
Wingfield Nevada Group. West-Kinne also was the registered agent and worked for several other
companies own by her aunt Annette Whittemore, and other companies owned by Harvey
Whittemore. Another question asked is whether any other nonprofit organization was affiliated
with any exempt or non-exempt organizations. Mrs. Whittemore checked “No” on all tax
records. In fact, she was using her other for-profit companies including “WP Biotechnologies,”
established as a holding companies for intellectual property generated in the federally funded
research lab of WPI, which was established and directed by Dr. Mikovits. The 990 also asks the
question if “any key employees were compensated by any other exempt or non-exempt
company”. WPI answered “no,” yet Mikovits and Carli West-Kinne were in fact under contract
and compensated by Wingfield Nevada Group. (See attached 990s and explanation sheet).

The fraudulent claim and resulting bankruptcy “settlement” of March 2014 enabled the
Whittemores unfettered access to repackage six-years-worth of data generated in Drs. Mikovits’
and Ruscetti’s laboratories. (See the 3 attached WPI recently published papers where they used
RO1 funds and reported the data as new when it was simply repackaged and previously paid for
by NIH funds). This misappropriation included US RO1 and DOD tax funds given
internationally to Redlabs Belgium, a co-company with Redlabs USA and Kenny DeMeirleir (De
Meirleir and several of his companies and family members are currently involved in a lawsuit
with a Texas company). See http://law.justia.com/cases/federal/distric
courts/texas/txsdce/4:2013cv01723/1090520/18/

~ also see FOIA documents previously sent in FCA exhibits related to De Meirleir, and his
approval of (Vincent Lombardi, who was unqualified to be a Principle Investigator on
government grants, and (Lombardi) gave false employment and qualification information to
fraudulently obtain the NIH RO1 and DOD grant funds from Dr. Mikovits who was the PI and
would have retained the funds had the fraudulent activities of the WPI, Lombardi and De
Meirleir not occurred, also in the FCA exhibits. The data in recent publications attached, listing
Lombardi and DeMeirleir as co-authors came as a result of grants paid for by more than 10
million dollars of extramural and intramural NIH and DOD funds, which was published without
appropriate citation or review in order to misrepresent data and cover up the 2009-2011 federal
misappropriations by Lombardi and the Whittemore’s in their holdings listed under the identity
of VIPDx/RED labs USA/Belgium.

In January 2016 R.E.D labs Belgium announced a new lab in Reno, NV as did the WPI under
their new name “Nevada Center for Biomedical Research.” The announcement inaccurately
stated that they would be opening a new R.E.D laboratory in Reno, when in reality R.E.D labs
had already been bought into by the Whittemores and had been running in Reno and selling
various tests since 2004, thirteen years earlier. When it was discovered by organizers of the
national advocacy and educational awareness organization, Autism One, at that group’s annual

I4$.- 268
Case eS Document 32-1 Filed "9 Page 149 of 154

conference that they had repackaged Mikovits/Ruscetti’s work and in fact were selling additional
unvalidated tests to desperate patients who were looking for any viable treatment plan to help
their neurologically impaired children, Autism One revoked their participation. R.E.D labs
officials threatened the Autism One director with lawsuits, destruction of their foundation and
the very game heavy handed intimidating retaliatory mob-like practices which they had
employed in order to economically destroy Dr. Mikovits. (See attached 3 WPI recently published
papers showing Redlabs Belgium and De Meirleir were allocated part of the RO1 US and DOD
grant funds).

In her original FCA complaint Dr. Mikovits only knew a fraction of the ongoing Medicare fraud.
Since then we have learned details of the extensive nature of the Medicare fraud which now
extends to the Nevada Center for Biomedical research. Harvey and Annette Whittemore, as well
as Vincent Lombardi have all been listed as owners of Redlabs/VIPDx entities since 2004. They
have several entities named or associated with or as Redlabs USA listed in the State of Nevada
business listings. (see also previously sent in FCA exhibits Lombardi Research foundation which
was housed in the same room as Redlabs/VIPdx).

Various tests were implemented and sold as early as 2004 and spreadsheet records for billing and
receiving reimbursements for Medicare can be provided as early as 2008. (See attached excel
spreadsheet) Details in these spreadsheets including the 2009 VIPDx spreadsheet showing
receipt of $80,000 in Medicare payments. Patients were charged and paid full price for XMRV
tests but were not reimbursed for the Medicare reimbursements in 2010-2011. It is unclear how
the prior years of 2004 through 2009 Medicare payments were handled as spreadsheets
referenced them as income and in the attachment titled (THE L.A.B. Sept 20091 of 3 Medicare
doc which came on the attached e-mail from M. Ross called “e-mail with these attachement VIP
YTDstats doc”, and the “vipdx sales Medicare 2009 spreadsheet”). It is claimed that the majority
of patients, 95% sent to Redlabs by Dr. Dan Peterson were Medicare patients during 2004
through 2008-9. These Medicare payments were being claimed as loss revenue for Redlabs by
administrator M. Ross). Since test payments were required in full prior to testing, any Medicare
payment received would not be a loss as tests had already been pain in full. Were Dan Peterson’s
patients ever reimbursed since he has been aligned with Redlabs and Lombardi since 2004 and
the WPI formed in 2006 bears his name to this day. All Medicare billing, payable and
receivable records from Redlabs/VIPdx to Medicare, and to Dan Peterson’s office and Simmaron
and Simaron should be reviewed for Medicare reimbursement returned to patients (as Stated by
Dr. Michael Busch, head of the Blood Systems Research Institute who stated this when Dr.
Mikovits uncovered the unvalidated testing for XMRV in 2011. Next, a detailed description on
the attached document titled (THE L.A.B. Sept 20091 of 3 medicare doc) claimed Redlabs/vipdx
had “re-worked” log books as state here: (The VIP Dx team diligently has re-worked all log
books). In that same e-mail from Marguerite.Ross@wingfieldnevada.com, one of the Directors
of VIPDx, states that WPI namesake Dr. Daniel L. Peterson provides (95% of their Medicare
patients ordering tests). Dr. Daniel L. Peterson of Sierra Internal Medicine and the company
SIMMARON have participated and benefitted from misuse and repackaging of
Mikovits/Ruscetti data receiving NIH grants since 2011. Dr. Peterson has also been listed as an
owner of RED labs entities. Moreover, pathologists, MD’s and others from UNR Pathology and
the University of Nevada School of Medicine (UNSOM) were holding “electronic signature
signing parties” for reimbursement on several unvalidated tests. These UNR UNSOM and

19-268
Case SN“ Document 32-1 Filed “we Page 150 of 154

Pathology professors’ electronic signatures (seen on previously sent redlabs/vipdx invoices) were
often used without their participation in inspecting the lab facility or lab processes. All benefitted
and continue to benefit from the NIH and DOD funding misappropriation, dating back to
discovery of fraudulent XMRV blood tests uncovered by Dr. Mikovits in August 2011, and the
initial retaliation of the wrongful termination of September 29, 2011, when Dr. Mikovits was
fired for insolence and insubordination. That act of insubordination which lead to her termination
was her refusal to participate or be silent about crimes being committed by the Whittemores,
Kinne, Lombardi, Peterson and UNR professors. Crimes which continued and escalated in 2016
culminated in threats against the organizers of the Autism One conference as mentioned above.

Finally, the Whittemores continue to commit patent fraud obtaining patents for intellectual
property of Mikovits, Ruscetti and the NIH. These acts include the removing of legitimate
inventors and substituting Lombardi who was not an inventor on any patent. Dr. Ruscetti
protested as did Dr. Mikovits as — in fact — the WPI own zero intellectual property. (an additional
e-mail will be sent with details showing additional patent fraud)

In addition to the Medicare fraud and Non-profit 990 tax fraud information provided, here is a
list of additional items to investigate on WPI, Redlabs/VIPdx and associated organizations, Non-
profits and affiliations: In piecing together online financial information, documents and exhibits
some already provided to you and the FBI, other sources of information, and various records of
others and their recollections, there emerges patterns of concerted criminal conduct. This
includes the following:

Briefly, the statutory violations by the Whittemore’s include: Section 5 of the Federal Trade
Commission Act (“FTC Act”), 15 U.S.C. § 45(a); the Telemarketing Sales Rule (“TSR”), 16
C.F.R. Part 310; as well as state statutes regarding charitable solicitations and prohibiting
deceptive and unfair trade practices; the Racketeer Influenced and Corrupt Organizations Act,
commonly referred to as RICO; the Telemarketing and Consumer Fraud and Abuse Prevention
Act (“Telemarketing Act”); Falsifying 990 Non Profit Tax records; falsifying tax returns;
personnel tax records, the Clinical Laboratory Improvement Amendments of 1988 (CLIA)
regulations at 42 USC 263a; 42 CFR Part 493 of the Public Health Service Act; Mail Fraud;
Wire Fraud; Bank Fraud; Theft; Embezzlement; Forgery;18 U.S. Code § 1347 Health Care
Fraud; Campaign Fraud. Obstruction of Justice/Witness Intimidation, and Conflicts of Interest
(mixing employees, funds and exempt/non-exempt orgs both for-profit and non-profit together,
and falsifying of records to defraud several government agencies of taxpayer NIH, DOD grant
funds, Medicare, IRS Non-profit tax exemptions/other taxes and associated funds).

There are also several state violations: NRS §§ 598.1305: Solicitations for or on Behalf of
Charitable Organizations Prohibited acts; jurisdiction of Attorney General; violation constitutes
deceptive trade practice, NEV. REV. STAT. §§ 598.0915(15), 598.096, and 598.0963. This
includes additional information regarding several years of Medicare fraud. Medicare fraud
statute of limitations on pathology tests retention is 10 years.

Based on the above, and additional information of further criminal conduct by the Whittemore’s
not enumerated here, Mr. Follin and Dr. Mikovits have requested to meet again with Mr. Kipp of
the FBI and I am writing you, not only to inform you of additional information discovered for the
FCA case and of the June 8" Follin letter to Mr. Kipp, but also to allow you the opportunity to

150 -2°6

 
Case EE LN“ Document 32-1 Filed a" Page 151 of 154

participate with us in a meeting with The FBI, Mr. Follin, and Drs. Mikovits and Ruscetti.

Please advise me if your office is interested in participating in such a meeting.

Respectfully,

Robert J. Liskey

/59-268%
Case HSU Document 32-1 Filed "@ Page 152 of 154

EXHIBIT “F”’

Fraudulent Affidavits and Fraudulent Charging Documents

NOTICE OF COUNTERFEIT SECURITIES
- 18 U.S.C. 513(a)

1. Counterfeit Securities, 2 Criminal Complaints filed against
Affiant one dated 11/17/11. See attached Exhibit F.;

2. Counterfeit Security, Affidavit in Support of Second
Complaint and Warrant of Arrest Filed 11/17/11. See
attached Exhibit F;

3. Counterfeit Security, Ventura County Search Warrant issued
on 11/29/11. See attached Exhibit F;

4. Counterfeit Security, Notice of Dismissal filed on 06/11/12.
See attached Exhibit F.

5. Counterfeit Security, Form B-10 Claim against Affiant in
Bankruptcy proceedings by WPI for $5,565,745.52 submitted
by J. Scott Bovitz on 03/01/13 Amended on 07/25/13,
submitted by Lisa Fenning, signed by Carli Kinne-West with
attached affidavits from Annette Whittemore, Vicent
Lombardi and Harvey Whittemore under Exhibit G.

6. Counterfeit Security dated 11/07/11, Affidavit by Annette
Whittemore under Exhibit G.

7. Counterfeit Security dated 11/07/11, Affidavit by Vincent
Lambardi under Exhibit G.

8. Counterfeit Security dated 11/07/11, Affidavit by Harvey
Whittemore under Exhibit G.

9. Counterfeit Security dated 02/13/14, Doc 64, under Exhibit
H.

All the above referenced documents are “counterfeit securities” because they
fail to comply with evidence of law or procedure under Nevada, California
or United States law.

[5 me D6F7
ti

eo sO NM wy)

oO

Case lice To Th, Document 32-1 Filed of @ Page 153 of 154

Notice To TM Court of Return of

Notice Given Pursuant to Fed. Rule of Evidence dol

Gnd Federal Rule of Gv. Proc. 17.
Exhibit Index

Exhibit | | Second Criminal Complaint filed November 17, 2011

Exhibit 2 Affidavit in Support of Second Complaint and Warrant of Arrest
Filed November 17, 2011

Exhibit 3. Ventura County Search Warrant issued on November 29, 2011

Exhibit4 Notice of Dismissal filed on June 11,2012

Exhibit Index

IS3 268

 

 

untecte't Seeuntks

 

 

de
t

& ts

eo sa OO

GS

 

Case SEN “OS Document 32-1 Filed w@ Page 154 of 154

CERTIFICATE OF SERVICE

Pursuant to FRCP 5(b), I certify that I am an employee of the Office of the
District Attorney of Washoe County, over the age of 21 years and not a party to
nor interested in the within action. | certify that on this date, | deposited for
mailing in the U.S. Mails, with postage fully prepaid, a true and correct copy of the
foregoing document in an envelope addressed to the following:
Judy Anne Mikovits
Carisbad, CA 92008

Dated this 3rd day February, 2015.

‘s' C. Mendoza
C:. Mendoza

—— ountebit Sowrty —
1g USC 519(4)

Poca ML GA TION MIKOVITS WL GAMMICK Mun Te Ductass MAkovits Duc

1S4+I63

 

 
